ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_04_FR.txt.                                                                                                   487




                                        OPINION INDIVIDUELLE
                                  DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]

                                                 table des matières

                                                                                           Paragraphes

                      I. Prolégomènes1-4
                     II. Le contexte factuel de la présente affaire : le régime Habré
                         au Tchad (1982-1990) tel qu’il ressort des conclusions de
                         la commission d’enquête tchadienne (rapport de 1992)                   5-15
                         1. Les organes de répression du régime mis en place par Hissène
                            Habré au Tchad (1982-1990)                                   9-10
                         2. La pratique systématique de la torture à l’encontre de per­
                            sonnes arbitrairement détenues                              11-12
                         3. Les exécutions extrajudiciaires ou sommaires, et les massa-
                            cres13
                         4. L’intention d’exterminer tous les opposants supposés au
                            régime14-15
                     III. La décision rendue au mois de mai 2006 par le Comité des
                          Nations Unies contre la torture                                      16-21
                     IV. L’affaire soumise à la Cour : réponses aux questions posées
                         aux Parties                                                           22-43
                         1. Questions posées aux deux Parties                                     22
                         2. Réponses de la Belgique                                            23-33
                         3. Réponses du Sénégal                                                34-40
                         4. Appréciation générale                                              41-43
                     V. Normes impératives de droit international (jus cogens) :
                        les obligations de résultat — et non simplement de moyen —
                        correspondantes44-51
                     VI. La recherche incessante de la réalisation de la justice
                         dans la présente affaire                                              52-64
                         1. Les procédures introduites devant les juridictions nationales      53-55
                         2. Les demandes d’extradition                                            56
                         3. Les démarches entreprises au niveau international                  57-61
                         4. L’action menée à l’initiative de certaines entités de la société
                            civile africaine                                                   62-64

                                                                                                   69




6 CIJ1033.indb 135                                                                                       28/11/13 12:50

                      obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 488

                     VII. La recherche de la justice : les démarches et interventions
                          de l’Union africaine                                              65-72
                 VIII. L’urgence et la nécessité de mesures conservatoires                  73-81


                     IX. L’interdiction absolue de la torture dans le cadre du jus
                         cogens82-103

                          1. Le régime juridique international de lutte contre la torture 83-94
                          2. Les valeurs humaines fondamentales qui sous-tendent ladite
                             interdiction95-103
                      X. Les obligations erga omnes partes au regard de la conven­
                         tion des Nations Unies contre la torture                         104-108
                     XI. La gravité des violations des droits de l’homme et la néces-
                         sité impérieuse de lutter contre l’impunité                      109-133
                          1. La cruauté humaine à l’aune du critère de gravité            109-115
                          2. Le caractère inadmissible de l’impunité des auteurs          116-125
                          3. La position du Tchad sur la question de l’impunité           126-129
                          4. La lutte contre l’impunité dans le droit des Nations Unies   130-133


                 XII. Obligations au titre du droit international coutumier :
                      une précision quant à la compétence de la Cour                      134-144
                 XIII. Une question récurrente : le temps de la justice des hommes
                       et le temps des êtres humains                                      145-157
                          1. Un décalage regrettable auquel il convient de remédier 145-153
                          2. Faire en sorte que le temps œuvre pro victima154-157
                 XIV. L’élément temporel : réfutation de l’interprétation régres-
                      sive de la convention contre la torture                             158-168
                     XV. Un nouveau chapitre en matière de justice réparatrice ?          169-174
                 XVI. Épilogue : réflexions finales                                       175-184




                                                                                               70




6 CIJ1033.indb 137                                                                                   28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 489

                                                      I. Prolégomènes

                    1. J’ai voté en faveur du présent arrêt rendu en l’affaire relative à des
                 Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
                 c. Sénégal), par lequel la Cour internationale de Justice a établi l’exis-
                 tence de violations de l’article 6, paragraphe 2, et de l’article 7, para-
                 graphe 1, de la convention des Nations Unies contre la torture 1, affirmé
                 la nécessité de prendre des mesures urgentes pour assurer l’exécution de
                 l’obligation de poursuivre prévue par la convention 2, et reconnu à juste
                 titre que l’interdiction absolue de la torture relevait du jus cogens 3. Bien
                 que m’étant associé à la majorité en ce qui concerne la plupart des conclu-
                 sions formulées par la Cour dans le présent arrêt, je ne souscris pas à
                 deux points de l’exposé des motifs, qui me paraissent insatisfaisants ou
                 peu cohérents par rapport auxdites conclusions, à savoir : la compétence
                 de la Cour relativement aux obligations découlant du droit international
                 coutumier et le traitement de l’élément temporel au regard de la conven-
                 tion contre la torture. J’estime donc devoir approfondir ces points dans la
                 présente opinion individuelle, afin de clarifier la question tranchée par la
                 Cour, et exposer les fondements de ma position à cet égard.
                    2. Les réflexions développées dans la présente opinion individuelle ont
                 trait à des considérations d’ordre factuel, conceptuel et épistémologique
                 relatives à différents points sur lesquels le raisonnement de la Cour ne me
                 semble ni totalement satisfaisant ni exhaustif. Pour ce qui est des considé-
                 rations de fait, je reviendrai sur : a) le contexte factuel de la présente
                 affaire : le régime Habré au Tchad (1982-1990) tel qu’il ressort des conclu-
                 sions de la commission d’enquête tchadienne (rapport de 1992) ; b) la
                 portée de la décision du Comité des Nations Unies contre la torture de
                 2006 ; c) les précisions apportées par les Parties en réponse aux questions
                 qui leur ont été posées dans le cadre de l’instance devant la Cour ; et d) la
                 quête incessante de la réalisation de la justice en la présente espèce.
                    3. S’agissant des considérations conceptuelles et épistémologiques, je
                 m’attacherai plus particulièrement : a) au caractère d’urgence et à la
                 nécessité d’indiquer des mesures conservatoires en la présente espèce ;
                 b) à la reconnaissance de l’interdiction absolue de la torture dans le cadre
                 du jus cogens ; c) aux obligations erga omnes partes au regard de la
                 convention des Nations Unies contre la torture ; d) à la gravité des viola-
                 tions des droits de l’homme et à la nécessité impérieuse de lutter contre
                 l’impunité (dans le cadre même du droit des Nations Unies) ; e) aux obli-
                 gations découlant du droit international coutumier ; et f) à un réexamen
                 du décalage entre le temps de la justice des hommes et le temps des êtres
                 humains (ainsi qu’à la nécessité de faire en sorte que le temps œuvre
                 pro victima).


                     1 Arrêt, points 4 et 5 du dispositif.
                     2 Ibid., point 6 du dispositif.
                     3 Ibid., par. 99.



                                                                                           71




6 CIJ1033.indb 139                                                                               28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 490

                    4. J’entreprendrai successivement : a) de réfuter une interprétation
                 régressive de la convention des Nations Unies contre la torture ; et b) de
                 décrire la possible ouverture d’un nouveau chapitre dans l’histoire de la
                 justice réparatrice. Quant à l’affirmation de la Cour selon laquelle l’inter-
                 diction absolue de la torture relève du jus cogens (arrêt, par. 99) — affirma-
                 tion rassurante à laquelle je souscris résolument —, j’irai au-delà du
                 raisonnement qui la sous-tend pour exposer ce qui, selon moi, constitue une
                 nécessité impérieuse, à savoir celle d’en tirer les conséquences juridiques, ce
                 que la Cour n’a pas fait. J’en arriverai ainsi, en conclusion, à la présenta-
                 tion de mes observations finales sur la question traitée dans le présent arrêt.


                           II. Le contexte factuel de la présente affaire : le régime
                         Habré au Tchad (1982-1990) tel qu’il ressort des conclusions
                           de la commission d’enquête tchadienne (rapport de 1992)

                    5. Dans les écritures et plaidoiries qu’ils ont présentées à la Cour, tant
                 la Belgique que le Sénégal se sont référés au rapport de la commission
                 d’enquête nationale du ministère tchadien de la justice, achevé et adopté
                 en mai 1992. Ainsi, dès sa requête introductive d’instance (du 19 février
                 2009), la Belgique a mentionné les conclusions du rapport de la commis-
                 sion tchadienne pour la vérité, qui faisait état de violations graves des
                 droits de l’homme et du droit international humanitaire commises sous le
                 régime de Hissène Habré (1982-1990) au Tchad 4. Revenant sur la situa-
                 tion du Tchad sous le régime de Hissène Habré dans son mémoire (du
                 1er juillet 2010), elle a rappelé que,
                          « [s]elon un bilan publié, en 1993, par la commission d’enquête natio-
                          nale du ministère tchadien de la justice, la présidence de M. Habré
                          aurait fait des dizaines de milliers de victimes. La commission cite les
                          chiffres suivants : « plus de 40 000 victimes ; plus de 80 000 orphelins ;
                          plus de 30 000 veuves ; plus de 200 000 personnes se trouvant, du fait
                          de cette répression, sans soutien moral et matériel ». » 5 (Par. 1.10.)

                    6. Le rapport précité a également été mentionné à l’audience, lors de la
                 phase de l’examen des mesures conservatoires 6. Par la suite, la Belgique
                 s’y est référée à plusieurs reprises, dès le début de ses plaidoiries au fond 7.
                 Quant au Sénégal, il a lui aussi fait référence à ces mêmes conclusions

                     4 Requête introductive d’instance, p. 13, 39, 57, 89 et 93.
                     5 Ministère tchadien de la justice, « Les crimes et détournements de l’ex-président Habré
                 et de ses complices — Rapport de la commission d’enquête nationale du ministère tchadien
                 de la justice », Paris, L’Harmattan, 1993, p. 3‑266.



                     6   CR 2009/08, 6 avril 2009, p. 18‑19.
                     7   CR 2012/2, 12 mars 2012, p. 12 et 23.

                                                                                                           72




6 CIJ1033.indb 141                                                                                               28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 491

                 de la commission tchadienne pour la vérité dans sa plaidoirie du 16 mars
                 2012 8. Celles-ci n’ont fait l’objet d’aucune controverse.

                    7. Selon moi, il convient de tenir compte de ces conclusions en examinant
                 les questions dont la Cour a été saisie en la présente affaire sur la base de la
                 convention contre la torture, c’est-à-dire l’une des « conventions fondamen-
                 tales » des Nations Unies en matière de droits de l’homme. (Cela, bien évi-
                 demment, sous réserve de l’établissement des faits par la juridiction pénale
                 compétente qui sera finalement chargée du procès de M. ­Hissène Habré.)
                 L’exercice de la compétence — notamment en vertu du principe aut dedere
                 aut judicare — par tout Etat partie à la convention contre la torture (art. 5-7)
                 n’est-il pas, somme toute, induit par la gravité des violations commises au
                 détriment des êtres humains, source de préoccu­pations pour l’ensemble des
                 membres de la communauté internationale ?
                    8. Dès lors, les principales conclusions figurant dans le rapport de la
                 commission tchadienne pour la vérité peuvent être brièvement rappelées
                 ici, aux fins de l’examen de la présente espèce. Ces conclusions ont trait :
                 a) aux organes de répression du régime mis en place par Hissène Habré
                 au Tchad (1982-1990) ; b) aux détentions arbitraires et à la torture ; c) au
                 caractère systématique de la pratique de la torture à l’encontre des per-
                 sonnes détenues ; d) aux exécutions extrajudiciaires ou sommaires, et
                 aux massacres. Les passages correspondants du rapport, publié en 1993,
                 peuvent être résumés comme suit.

                                 1. Les organes de répression du régime mis en place
                                     par Hissène Habré au Tchad (1982-1990)
                    9. D’après le rapport de la commission tchadienne pour la vérité, l’ap-
                 pareil répressif du régime Habré au Tchad (1982-1990) reposait sur la
                 mise en place et l’action de quatre organes de la dictature, à savoir : la
                 Direction de la documentation et de la sécurité (DDS) ou « police poli-
                 tique », le Service d’investigation présidentielle (SIP), les Renseignements
                 généraux (RG) et le parti-Etat, appelé Union nationale pour l’indépen-
                 dance et la révolution (UNIR). Et le rapport d’ajouter :


                            « Tous ces organes avaient pour mission de quadriller le peuple, de
                         le surveiller dans ses moindres gestes et attitudes afin de débusquer
                         les prétendus ennemis de la nation et de les neutraliser définitive-
                         ment.
                            La DDS est l’organe principal de la répression et de la terreur. De
                         toutes les institutions oppressives du régime Habré, la DDS s’est dis-
                         tinguée par sa cruauté et son mépris de la vie humaine. Elle a pleine-


                     8   CR 2012/5, 16 mars 2012, p. 31.

                                                                                              73




6 CIJ1033.indb 143                                                                                  28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 492

                       ment accompli sa mission, qui consiste à terroriser les populations
                       pour mieux les asservir.
                          Habré a jeté les bases de sa future police politique dès les premiers
                       jours de sa prise de pouvoir. Au début, elle n’était qu’un embryon
                       appelé « Service de documentation et de renseignements »… Quant à
                       la DDS telle qu’elle est connue aujourd’hui, elle a été créée par le
                       décret no 005/PR du 26 janvier 1983. » 9
                   10. La « compétence territoriale » de la DDS s’étendait à « tout le terri-
                 toire national », et allait même au-delà. Aucun secteur, public ou privé,
                 n’échappait à son contrôle :
                          « Des agents ont été disséminés partout à travers le territoire, à
                       commencer par les préfectures, les sous-préfectures, les cantons et
                       même les villages. Il a été implanté une antenne par circonscription.
                       Celle-ci, pour superviser son territoire, recrute des agents locaux à
                       titre d’indicateur ou informateur. Chaque antenne est composée d’un
                       chef et d’un adjoint… » 10
                 Des promotions étaient octroyées en échange d’informations 11. La DDS
                 surveillait également les opposants au régime établis dans les pays voisins,
                 dans lesquels elle envoyait ses agents pour qu’ils s’y livrent à des assassi-
                 nats et à des enlèvements 12. Aux termes du décret portant création de la
                 DDS, celle-ci était directement rattachée et subordonnée à la présidence de
                 la République ; en raison du « caractère confidentiel » de ses activités, il n’y
                 avait aucun intermédiaire entre le président Hissène Habré et la DDS 13.

                              2. La pratique systématique de la torture à l’encontre
                                      de personnes arbitrairement détenues
                    11. Dans ce même rapport, il est indiqué que, durant le régime Habré,
                 la plupart des victimes étaient détenues arbitrairement par la DDS sans
                 être informées des accusations portées contre elles. Ces personnes étaient
                 systématiquement torturées, par mesure d’« intimidation » ou de « repré-
                 sailles » 14. A cet égard, le rapport précise ce qui suit :
                         « La torture est une pratique institutionnalisée au sein des services
                       de la DDS. Ainsi les personnes arrêtées sont systématiquement tortu-
                       rées puis détenues dans les cellules exiguës, dont les conditions de vie

                     9 Ministère tchadien de la justice, « Les crimes et détournements de l’ex-président Habré

                 et de ses complices — Rapport de la commission d’enquête nationale du ministère tchadien
                 de la justice », op. cit. supra note 5, p. 20‑21.
                     10 Ibid.
                     11 Ibid., p. 22.
                     12 Ibid.
                     13 Tous les ordres émanaient d’Hissène Habré, et la DDS lui rendait compte au jour le

                 jour ; ibid. C’est ainsi que, durant ses huit ans de règne, il a imposé un régime de terreur
                 au Tchad.
                     14 Ibid., p. 38.



                                                                                                           74




6 CIJ1033.indb 145                                                                                               28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 493

                       sont épouvantables et inhumaines… [L]a DDS a pratiquement érigé la
                       torture en système de travail et la presque totalité de ses détenus y sont
                       soumis d’une façon ou d’une autre, sans aucune distinction de sexe ou
                       d’âge. » 15
                     12. La commission tchadienne pour la vérité poursuit ainsi son exposé :
                 
                          « Toute personne arrêtée par la DDS, que ce soit à N’Djamena ou
                       en province, est systématiquement soumise au moins à une séance
                       d’interrogatoire à l’issue de laquelle un procès-verbal d’audition est
                       établi. La torture étant l’outil de préférence lors des interrogatoires,
                       les agents de la DDS y recourent de façon systématique.
                          Plusieurs anciens détenus de la DDS ont fait état à la commission
                       d’enquête de la torture et des mauvais traitements auxquels ils ont
                       été soumis pendant leur détention. Des traces de ces tortures et des
                       examens médicaux ont corroboré leurs témoignages. » 16

                                 3. Les exécutions extrajudiciaires ou sommaires,
                                                 et les massacres
                   13. Dans le rapport de la commission tchadienne pour la vérité, il est
                 également fait état de cas d’exécutions extrajudiciaires ou sommaires,
                 ainsi que de massacres :
                          « Durant huit années de règne, Hissein Habré avait instauré un
                       régime où toute opinion politique contraire à la sienne pouvait entraî-
                       ner la liquidation physique de ses auteurs. Ainsi, depuis son arrivée
                       au pouvoir en juin 1982 jusqu’en novembre 1990, date de sa fuite, un
                       grand nombre de Tchadiens étaient persécutés pour leur prise de posi-
                       tion tendant à modifier sa politique autocratique. C’est pourquoi des
                       familles entières ont été interpellées et détenues sans aucune forme de
                       procès, ou tout simplement traquées et exterminées…
                          Les personnes arrêtées par la DDS ont très peu de chances de sor-
                       tir vivantes. Cette triste réalité est connue de tous les Tchadiens.
                       Aussi, les détenus meurent généralement de deux façons : soit la mort
                       lente qui survient après quelques jours ou quelques mois, soit la mort
                       expéditive donnée par les bourreaux de Hissein Habré dès les pre-
                       miers jours suivant l’arrestation…
                          L’audition d’anciens détenus politiques a démontré avec force détails
                       à l’appui les genres de mort de leurs camarades en détention. Certains
                       meurent d’épuisement physique dû aux conditions inhumaines de déten-
                       tion… D’autres par contre meurent par asphyxie. Entassés dans de
                       minuscules cellules…, les détenus s’éteignent les uns après les autres…

                    15 « Les crimes et détournements de l’ex-président Habré et de ses complices », op. cit.

                 supra note 5, p. 38. Cette pratique répondait aux instructions des supérieurs hiérarchiques ;
                 voir ibid., p. 38‑39.
                    16 Ibid., p. 39.



                                                                                                           75




6 CIJ1033.indb 147                                                                                               28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 494

                          Les enlèvements de nuit et les exécutions extrajudiciaires sont pra-
                       tiqués régulièrement par les agents de la DDS sur les détenus. Ce
                       sont généralement les agents les plus sanguinaires … qui procèdent
                       aux sélections des prisonniers destinés à l’abattoir situé aux alentours
                       de N’Djamena. Ces actes odieux et barbares visent une certaine caté-
                       gorie de détenus. » 17

                                  4. L’intention d’exterminer tous les opposants
                                                supposés au régime
                    14. Les autres parties du rapport de la commission tchadienne pour la
                 vérité ont trait aux circonstances aggravantes de l’oppression exercée par
                 le régime Habré et, principalement, au caractère intentionnel des atrocités
                 perpétrées. Pour reprendre les termes employés dans le rapport,
                          « Le régime de Hissein Habré a été une véritable hécatombe pour
                       le peuple tchadien ; des milliers de personnes ont trouvé la mort, des
                       milliers d’autres ont souffert dans leur âme et dans leur corps et
                       continuent d’en souffrir.
                          Tout au long de ce sombre règne, à N’Djamena comme dans le
                       reste du pays, la répression systématique était la règle pour tous les
                       opposants ou supposés opposants au régime.
                          Les biens des personnes arrêtées ou recherchées étaient pillés et leurs
                       parents persécutés. Des familles entières avaient été ainsi décimées.
                          A l’intérieur du pays, des villages ont été complètement brûlés et
                       leurs populations massacrées. Rien n’échappait à cette folie meur-
                       trière et le pays tout entier était soumis à la terreur…
                          Jamais dans l’histoire du Tchad il n’y a eu autant de morts. Jamais il
                       n’y a eu autant de victimes innocentes. Au début de ses travaux, la
                       commission d’enquête pensait avoir affaire au pire des cas à des mas-
                       sacres, mais plus elle avançait dans ses investigations, plus l’étendue du
                       désastre s’agrandissait pour aboutir finalement au constat qu’il s’agis-
                       sait plutôt d’une extermination. Aucun groupe ethnique, aucune tribu,
                       aucune famille n’a été épargnée, excepté les Goranes et leurs alliés. La
                       machine à tuer ne faisait aucune différence entre hommes, femmes et
                       enfants. La moindre protestation était assimilée à une révolte et entraî-
                       nait de terribles représailles. Le peuple bâillonné et soumis assistait
                       donc impuissant à son asphyxie progressive. Dès 1982, les prisons poli-
                       tiques ont proliféré au Tchad et n’ont pas désempli jusqu’à la chute du
                       régime, en 1990. A N’Djamena comme en province, les arrestations
                       étaient effectuées à un rythme frénétique. L’on était arrêté pour n’im-
                       porte quel motif et même sans aucun motif. Il suffisait d’un mot mal
                       placé, d’une vieille rancune non digérée par un Gorane ou n’importe
                       quel agent de la DDS, voire d’un scénario monté de toutes pièces, pour
                       se retrouver dans les sombres cachots de la DDS.

                    17 « Les crimes et détournements de l’ex-président Habré et de ses complices », op. cit.

                 supra note 5, p. 51 et 54.

                                                                                                         76




6 CIJ1033.indb 149                                                                                             28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 495

                         Dans ces cachots, il mourait un nombre impressionnant de détenus.
                       Les chiffres des détenus politiques recensés par la commission d’en-
                       quête pour la période de 1982 à 1990 ainsi que ceux des personnes
                       mortes pendant la même période défient toute imagination. » 18
                    15. Le rapport de la commission tchadienne pour la vérité, publié en
                 1993, a, en fait, été achevé le 7 mai 1992, et ce, par la formulation d’une
                 série de recommandations 19. Ses conclusions générales étaient fort sombres :
                          « Le bilan de huit ans de règne qu’a laissé Habré est terrifiant. La
                       commission ne cesse de se demander comment un citoyen, un enfant
                       du pays a pu faire tant de mal, tant de cruauté à son peuple. L’image
                       empruntée du « révolutionnaire pur et dur » a vite cédé la place à
                       celle d’un tyran minable et sanguinaire.
                          En récapitulant le mal qu’il a fait contre ses concitoyens, le bilan
                       est lourd et bien sombre ; il se chiffre à :
                         —    plus de 40 000 victimes ;
                         —    plus de 80 000 orphelins ;
                         —    plus de 30 000 veuves ;
                         —    plus de 200 000 personnes se trouvant, du fait de cette répres-
                              sion, sans soutien moral et matériel.
                          Ajouter à cela les biens meubles et immeubles pillés et confisqués
                       chez de paisibles citoyens, évalués à UN MILLIARD DE
                       FRANCS CFA chaque année.
                          Huit ans de règne, huit ans de tyrannie… Pourquoi tant de mal,
                       tant de haine à l’égard de son propre peuple ? Valait-il la peine de
                       lutter toute une décennie pour conquérir le pouvoir et en arriver là ?
                       Pour quel idéal et dans quel but Habré s’était-il battu ? …
                          Que le régime de Habré et ce qui lui est arrivé servent de leçon à tous
                       les Tchadiens, et en particulier aux gouvernants. Un sage disait : « Le
                       pouvoir, c’est comme une ombre, et l’ombre n’est jamais éternelle. » » 20


                                III. La décision rendue au mois de mai 2006
                            par le Comité des Nations Unies contre la torture

                   16. Le 18 avril 2001, un groupe de personnes prétendant avoir été vic-
                 times de tortures durant le régime Habré au Tchad a déposé une plainte
                 devant le Comité des Nations Unies contre la torture, l’organe de surveil-
                 lance de l’application de la convention contre la torture. Ces personnes
                 agissaient sur la base de l’article 22 de cet instrument, en exerçant leur


                    18 « Les crimes et détournements de l’ex-président Habré et de ses complices », op. cit.

                 supra note 5, p. 68‑69.
                    19 Voir ibid., p. 98‑99.
                    20 Ibid., p. 97.



                                                                                                         77




6 CIJ1033.indb 151                                                                                             28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 496

                 droit de plainte ou de pétition individuel 21, ce qui a donné lieu à l’exa-
                 men, par le Comité, de l’affaire Souleymane Guengueng et autres c. Séné-
                 gal. Il convient de relever, à ce stade, que le Comité était habilité à se
                 prononcer sur la question car les intéressés avaient exercé leur droit de
                 plainte ou de pétition au niveau international.
                    17. Cinq ans plus tard, le 19 mai 2006, le Comité contre la torture a, en
                 application de l’article 22 de la convention contre la torture, rendu une
                 décision en l’affaire Souleymane Guengueng et autres, relativement aux
                 plaintes de nationaux tchadiens résidant au Tchad qui prétendaient avoir
                 été victimes d’une violation par le Sénégal de l’article 5, paragraphe 2, et
                 de l’article 7 de la convention contre la torture 22. Le Comité est parvenu
                 à cette décision au vu des arguments présentés par les requérants et l’Etat
                 défendeur, à la lumière du contexte factuel de l’affaire tel que décrit dans
                 le rapport (de mai 1992) de la commission d’enquête nationale du minis-
                 tère tchadien de la justice 23. Dans leur plainte déposée devant le Comité,
                 les requérants affirmaient, d’un point de vue factuel, avoir été torturés
                 entre 1982 et 1990 par des agents tchadiens relevant de l’autorité directe
                 de Hissène Habré, alors président du Tchad.
                    18. Le Comité s’est référé au rapport précité de la commission d’en-
                 quête nationale établie par le ministère tchadien de la justice (voir supra),
                 lequel faisait état de 40 000 « assassinats politiques » et d’« actes de torture
                 systématiques » qui auraient été commis durant le régime de His-
                 sène Habré. Il a rappelé que, après son éviction par M. Idriss Déby en
                 décembre 1990, M. Hissène Habré avait trouvé refuge au Sénégal, où il
                 résidait depuis lors. Il a par ailleurs rappelé les actions en justice intro-
                 duites à partir de 2000 à l’encontre de M. Hissène Habré, au Sénégal
                 comme en Belgique. Le Comité a ensuite déclaré la communication rece-
                 vable et estimé que le principe de la compétence universelle, énoncé à
                 l’article 5, paragraphe 2, et à l’article 7 de la convention contre la torture,
                 impliquait « l’élargissement de la juridiction des Etats parties à des requé-
                 rants potentiels se trouvant dans des situations similaires à celles des
                 requérants » 24.
                    19. En ce qui concerne le fond de la communication présentée en l’af-


                     21 L’article 22 de la convention contre la torture a été accepté par le Sénégal (le

                 16 octobre 1996) et par la Belgique (le 25 juillet 1999). A ce jour, 64 des 150 Etats parties à
                 la convention contre la torture ont accepté cette clause facultative de reconnaissance de la
                 compétence du Comité des Nations Unies contre la torture. Pour un résumé mis à jour de
                 l’examen des plaintes introduites en vertu de l’article 22 de la convention contre la torture,
                 voir Nations Unies, Rapport du Comité contre la torture, 45e et 46e sessions (2010-2011),
                 doc. A/66/44, p. 150‑203.
                     22 Convention contre la torture, par. 1.11.3. Le Comité (agissant conformément à

                 l’article 108/9) de son règlement intérieur) a demandé au Sénégal, à titre de mesure
                 conservatoire, de ne pas expulser M. Hissène Habré et de prendre toutes les mesures
                 nécessaires (autres qu’une extradition) afin de l’empêcher de quitter le pays — demande à
                 laquelle le Sénégal a accédé.
                     23 Ibid., par. 2.1.
                     24 Ibid., par. 6.4, et voir par. 6.1-6.5.



                                                                                                             78




6 CIJ1033.indb 153                                                                                                 28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 497

                 faire Souleymane Guengueng et autres, le Comité a constaté, après avoir
                 examiné les arguments des parties relatifs aux violations supposées des
                 dispositions pertinentes de la convention contre la torture, que le Sénégal
                 n’avait pas contesté n’avoir pas pris « les mesures nécessaires » visées par
                 l’article 5, paragraphe 2. Il a conclu que le Sénégal n’avait pas satisfait à
                 ses obligations au titre de cette disposition 25. Ce faisant, le Comité a jugé
                 utile de préciser, dans sa décision du 19 mai 2006, que
                          « le délai raisonnable dans lequel l’Etat partie aurait dû remplir cette
                          obligation [au titre de l’article 5, paragraphe 2, de la convention
                          contre la torture était] largement dépassé » 26.
                    20. S’agissant de la violation supposée de l’article 7 de la convention
                 contre la torture, le Comité a relevé que « l’obligation de poursuivre l’au-
                 teur présumé d’actes de torture ne dépend[ait] pas de l’existence préalable
                 d’une demande d’extradition à son encontre » ; il a également fait observer
                 que l’objectif de l’article 7 était « d’éviter l’impunité pour tout acte de tor-
                 ture » 27. Le Comité a en outre considéré que le Sénégal ou tout autre Etat
                 partie « ne p[ouvait] invoquer la complexité de sa procédure judiciaire ou
                 d’autres raisons dérivées de son droit interne pour justifier le manque de
                 respect à ses obligations en vertu de la convention » 28, estimant que le
                 Sénégal avait l’obligation de poursuivre M. Hissène Habré pour les faits
                 de torture allégués, à moins de pouvoir démontrer qu’il ne disposait pas
                 d’éléments suffisants pour ce faire (au moment de l’introduction de la
                 plainte initiale par les requérants, en janvier 2000).
                    21. Le Comité a rappelé que, par sa décision du mois de mars 2001, la
                 Cour de cassation avait exclu toute possibilité que soient dorénavant
                 engagées des poursuites à l’encontre de M. Hissène Habré au Sénégal,
                 ajoutant que, depuis la demande d’extradition formulée par la Belgique
                 en septembre 2005, le Sénégal avait également la possibilité d’extrader
                 l’intéressé. Le Sénégal n’ayant décidé ni de poursuivre ni d’extrader
                 celui-ci, le Comité a estimé qu’il avait manqué aux obligations que lui
                 imposait l’article 7 de la convention contre la torture 29. Il a ainsi conclu
                 que le Sénégal avait violé les articles 5, paragraphe 2, et 7 de la conven-
                 tion contre la torture, ajoutant que sa décision n’avait aucune incidence
                 sur la possibilité pour « les requérants d’obtenir une compensation devant
                 les organes internes de l’Etat partie en raison de l’absence de mise en
                 œuvre de ses obligations conformément à la convention » 30. Cette déci-
                 sion du Comité contre la torture revêt, à mon sens, une pertinence parti-
                 culière aux fins de la présente espèce 31.

                     25 Convention contre la torture, par. 9.1-9.6.
                     26 Ibid., par. 9.5.
                     27 Ibid., par. 9.7.
                     28 Ibid., par. 9.8.
                     29 Ibid., par. 9.7-9.12.
                     30 Ibid., par. 9.12 et 10.
                     31 Voir également la section XV infra.



                                                                                               79




6 CIJ1033.indb 155                                                                                   28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 498

                                        IV. L’affaire soumise à la Cour :
                                    réponses aux questions posées aux Parties

                                         1. Questions posées aux deux Parties
                   22. A la fin de l’audience publique du 16 mars 2012, j’ai jugé utile de
                 poser les questions suivantes aux deux Parties :

                          « … Première question :
                          1. En ce qui concerne les faits à l’origine de la présente affaire, quelle
                          serait selon vous, en tenant compte du coût estimatif allégué ou éven-
                          tuel que représenterait l’organisation du procès de M. Habré au
                          Sénégal, la valeur probante du rapport de la commission d’enquête
                          nationale du ministère tchadien de la justice ?
                          Deuxième question :
                          2. En ce qui concerne le droit :
                          —     a) Comment doit être interprétée l’obligation de « soumet[tre]
                                l’affaire [aux] autorités [nationales] compétentes pour l’exercice
                                de l’action pénale » énoncée au paragraphe 1 de l’article 7 de la
                                convention des Nations Unies contre la torture ? Les mesures
                                que le Sénégal soutient avoir prises à ce jour suffisent-elles,
                                selon vous, pour considérer qu’il a été satisfait à l’obligation
                                énoncée audit paragraphe ?
                          —     b) En vertu du paragraphe 2 de l’article 6 de la convention des
                                Nations Unies contre la torture, tout Etat partie sur le ter­
                                ritoire duquel se trouve une personne soupçonnée d’avoir
                                ­commis une infraction (visée à l’article 4) doit « proc[é]de[r]
                                 immédiatement à une enquête préliminaire en vue d’établir les
                                 faits ». Comment cette obligation doit-elle être interprétée ? Les
                                 mesures que le Sénégal soutient avoir prises à ce jour suf-
                                 fisent-elles, selon vous, pour considérer qu’il a été satisfait à
                                 l’obligation lui incombant en vertu de cette disposition de la
                                 convention des Nations Unies contre la torture ? » 32

                                               2. Réponses de la Belgique
                   23. Concernant la première question que j’ai posée 33, la Belgique a fondé
                 sa réponse sur les règles pertinentes du droit belge, et invité le Sénégal à
                 exposer les règles applicables en droit sénégalais. Elle a fait valoir que le droit

                     32CR 2012/5, 16 mars 2012, p. 42‑43.
                     33A savoir : « En ce qui concerne les faits à l’origine de la présente affaire, quelle serait
                 selon vous, en tenant compte du coût estimatif allégué ou éventuel que représenterait l’or-
                 ganisation du procès de M. Habré au Sénégal, la valeur probante du rapport de la commis-
                 sion d’enquête nationale du ministère tchadien de la justice ? »

                                                                                                              80




6 CIJ1033.indb 157                                                                                                   28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 499

                 belge consacrait le principe de la « liberté de la preuve » en matière pénale, ce
                 qui, selon elle, impliquait, d’une part, le libre choix des moyens de preuve et,
                 d’autre part, la libre appréciation de la valeur probante par le juge du fond.
                 La Belgique a précisé que ce principe avait été maintes fois réaffirmé par la
                 Cour de cassation belge 34. Elle a également indiqué que le principe de la
                 « liberté de la preuve » avait pour corollaire celui de l’intime conviction, sui-
                 vant lequel le juge ne peut déclarer une prévention établie que si l’ensemble
                 des éléments qui lui sont soumis par la partie poursuivante entraîne son
                 intime conviction que l’intéressé a commis l’infraction dont il est prévenu.
                     24. La Belgique a en outre fait valoir que, à peu de chose près, tout élé-
                 ment de preuve était donc admis, pourvu qu’il soit rationnel et reconnu par
                 la raison et l’expérience comme pouvant emporter la conviction du juge.
                 Elle a par ailleurs indiqué que, conformément au principe général de droit
                 du respect des droits de la défense, tout élément de preuve pris en compte
                 par le juge pénal devait être soumis à un débat contradictoire. Selon la
                 Belgique, le juge pénal peut prendre en considération tous les éléments de
                 preuve recueillis à l’étranger et transmis aux autorités belges, comme une
                 copie du rapport de la commission d’enquête nationale du ministère tcha-
                 dien de la Justice (ci-après, le « rapport »), pour autant que ces éléments ne
                 contreviennent pas au droit à un procès équitable. De plus, la Belgique a
                 précisé que le juge apprécierait la légalité de la preuve obtenue à l’étranger
                 en recherchant : si la loi étrangère autorise le moyen de preuve utilisé ; si ce
                 moyen n’est contraire ni aux règles de droit international directement appli-
                 cables dans l’ordre juridique interne ni aux règles d’ordre public belges ; et
                 si la preuve a été obtenue conformément au droit étranger, pour autant que
                 le juge ait été saisi d’une contestation à ce sujet 35.

                     25. La Belgique a encore affirmé que, lors de la délivrance du mandat
                 d’arrêt international à l’encontre de Hissène Habré, le juge d’instruction
                 belge avait notamment pris en considération les éléments figurant dans le
                 rapport. Et la Belgique de conclure, tout en rappelant qu’il appartient au
                 juge du fond de se prononcer sur la valeur probante dudit rapport, que ce
                 document pourrait certainement constituer un des éléments de preuve dans
                 le cadre des poursuites à l’encontre de Hissène Habré. Selon elle, l’utilisa-
                 tion de ce rapport représenterait en outre un gain non négligeable de temps
                 et d’argent dans le cadre de l’exécution de l’obligation de poursuivre, même
                 si — et la Belgique s’est à cet égard référée aux arguments du Sénégal —
                 « l’insuffisance de moyens financiers ou les contraintes de la constitution
                 d’un budget spécial [ne] constituent [pas] des facteurs exonératoires » de la
                 responsabilité de l’Etat tenu de poursuivre, à défaut d’extrader 36.
                    34 CR 2012/6, 19 mars 2012, p. 21. La Belgique a précisé que, selon la Cour de cassa-

                 tion, « en matière répressive, lorsque la loi n’établit pas un mode spécial de preuve, le juge
                 du fond apprécie en fait la valeur probante des éléments sur lesquels il fonde sa conviction,
                 qui lui sont régulièrement soumis », Cour de cassation belge, 27 février 2002, Pas., 2002,
                 p. 598.
                    35 CR 2012/6, 19 mars 2012, p. 21.
                    36 Ibid., p. 22.



                                                                                                            81




6 CIJ1033.indb 159                                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 500

                    26. S’agissant de la deuxième question que j’ai posée 37, la Belgique a
                 précisé que l’article 6 de la convention contre la torture prescrivait les
                 trois mesures suivantes :
                          « premièrement, l’Etat sur le territoire duquel se trouve une personne
                          ayant commis une infraction doit assurer la présence de cette per-
                          sonne ; deuxièmement, il doit procéder immédiatement à une enquête
                          préliminaire ; et, troisièmement, il doit aviser immédiatement certains
                          Etats de la situation, notamment en leur communiquant les conclu-
                          sions auxquelles il est parvenu à la suite de l’enquête préliminaire et
                          en leur indiquant s’il entend exercer sa compétence ».
                 Au sujet de la première prescription de l’article 6, la Belgique a indiqué
                 n’avoir jamais contesté que le Sénégal y avait satisfait, même si elle a par-
                 fois eu de sérieux doutes quant à la volonté de celui-ci de continuer de
                 respecter cette obligation, compte tenu de certaines déclarations émanant
                 de représentants de haut rang.
                       27. En ce qui concerne l’article 6, paragraphe 2, la Belgique a indiqué
                 que les conseils du Sénégal n’avaient pas dit un mot à ce propos à
                 ­l’audience. Elle a fait valoir que l’article 6 était une disposition courante
                  dans les conventions qui contiennent des clauses prescrivant l’obliga-
                  tion aut dedere aut judicare (par exemple, dans les conventions de La
                  Haye et de Montréal relatives à l’aviation civile), et s’est référée à un
                  passage de l’étude réalisée par l’Organisation des Nations Unies sur
                  ­
                  ­lesdites clauses dans lequel il est précisé que les mesures préliminaires
                   énoncées dans les conventions, notamment les « mesures nécessaires
                   pour … enquêter sur les faits pertinents », sont indispensables au bon
                   fonctionnement du mécanisme prévu dans la convention considérée
                   pour unir les auteurs. En outre, selon la Belgique, la nature de l’en­quête
                   prescrite au paragraphe 2 de l’article 6 dépendra, dans une certaine
                   mesure, du système juridique concerné, mais également des circons­tances
                   propres à l’affaire en cause. Elle a cependant soutenu qu’il découlait de la
                   structure des dispositions de la convention contre la torture qui se
                   rapportent à l’obligation aut dedere aut judicare que le paragraphe 2
                   ­
                   de ­ l’article 6 renvoie au type d’enquête préliminaire qui précède la
                   ­transmission de l’affaire aux autorités chargées d’engager les poursuites.
                       28. Selon la Belgique, il ressort clairement du paragraphe 4 de ce même
                    article que cette enquête préliminaire devrait aboutir à des conclusions et
                    que l’un de ses principaux objectifs est de permettre à l’Etat sur le terri-

                     37   A savoir :
                              « En vertu du paragraphe 2 de l’article 6 de la convention des Nations Unies contre
                          la torture, tout Etat partie sur le territoire duquel se trouve une personne soupçonnée
                          d’avoir commis une infraction (visée à l’article 4) doit « proc[é]de[r] immédiatement à
                          une enquête préliminaire en vue d’établir les faits ». Comment cette obligation doit-elle
                          être interprétée ? Les mesures que le Sénégal soutient avoir prises à ce jour suffisent-
                          elles, selon vous, pour considérer qu’il a été satisfait à l’obligation lui incombant en
                          vertu de cette disposition de la convention des Nations Unies contre la torture ? »

                                                                                                                82




6 CIJ1033.indb 161                                                                                                    28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 501

                 toire duquel se trouve la personne soupçonnée d’avoir commis une infrac-
                 tion de décider s’il entend exercer sa compétence et d’aviser les autres
                 Etats intéressés des conclusions de l’enquête, de façon à leur permettre de
                 décider de l’opportunité ou non de demander l’extradition de la personne
                 en question. Selon la Belgique,
                          « [l’]enquête préliminaire mentionnée au paragraphe 2 de l’article 6
                          exige que soient rassemblés des premiers éléments de preuve et d’in-
                          formation qui soient suffisants pour permettre aux autorités compé-
                          tentes de l’Etat sur le territoire duquel se trouve l’intéressé de décider
                          en toute connaissance de cause s’il convient de l’inculper d’une
                          infraction pénale grave et de le traduire en justice » 38.
                 Et la Belgique de conclure qu’aucune information présentée à la
                 Cour ­ n’indique qu’une enquête préliminaire ait été menée par le
                 Sénégal.
                    29. Quant à ma question relative à l’interprétation de l’article 7 39, la
                 Belgique a commencé par faire valoir que l’obligation figurant au para-
                 graphe 1 de l’article 7 était étroitement liée à celles qui sont énoncées au
                 paragraphe 2 de l’article 5 et au paragraphe 2 de l’article 6 de la conven-
                 tion — dispositions que, selon elle, le Sénégal a également violées —, sou-
                 tenant à cet égard que « la violation de l’article 7 découl[ait] de celle de ces
                 deux autres dispositions ». La Belgique a précisé que,
                          « le Sénégal ne disposant pas de la législation nécessaire jusqu’en
                          2007-2008, ce qui était contraire au paragraphe 2 de l’article 5 de la
                          convention, les efforts qu’il avait entrepris pour engager des pour-
                          suites étaient voués à l’échec. Aussi les efforts entrepris en 2000
                          et 2001 ne constituaient pas une exécution de l’obligation énoncée au
                          paragraphe 1 de l’article 7 de la convention. » 40


                   38 CR 2012/6, 19 mars 2012, p. 42‑44. La Belgique s’appuie aussi sur le commentaire de

                 Nowak et McArthur :
                          « [c]ette enquête pénale s’appuie sur les informations fournies par les victimes et
                          par d’autres sources, tel qu’indiqué au paragraphe 1 de l’article 6, et comprend
                          des mesures concrètes visant à réunir des preuves, telles que l’interrogatoire de la
                          personne soupçonnée d’avoir commis des actes de torture, l’enregistrement des dépo-
                          sitions de témoins, la réalisation d’enquêtes sur le terrain, la recherche d’éléments de
                          preuve documentaires, etc. » ; M. Nowak, E. McArthur et al., The United Nations
                          Convention against Torture — A Commentary, Oxford University Press, 2008, p. 340.
                     39   A savoir :
                             « Comment doit être interprétée l’obligation de « soumet[tre] l’affaire [aux]
                          autorités compétentes pour l’exercice de l’action pénale » énoncée au para-
                          graphe 1 de l’article 7 de la convention des Nations Unies contre la torture ?
                          Les mesures que le Sénégal soutient avoir prises à ce jour suffisent-elles, selon
                          vous, pour considérer qu’il a été satisfait à l’obligation énoncée au para-
                          graphe 1 de l’article 7 de la convention des Nations Unies contre la torture ? »
                     40   CR 2012/6, 19 mars 2012, p. 46.

                                                                                                               83




6 CIJ1033.indb 163                                                                                                   28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 502

                     30. Selon la Belgique, l’obligation, énoncée à l’article 7 de la conven-
                 tion contre la torture, de « soumet[tre] l’affaire [aux] autorités compétentes
                  pour l’exercice de l’action pénale » a été rédigée avec soin, étant donné
                 qu’il ne serait pas réaliste « d’engager des poursuites chaque fois que des
                 ­allégations sont formulées ». A cet égard, la Belgique a fait valoir ce qui
                  suit :
                             « Ce qui peut être requis, c’est que l’affaire soit soumise aux autorités
                          compétentes pour l’exercice de l’action pénale, et que celles-ci « prennent
                          leur décision dans les mêmes conditions que pour toute infraction de
                          droit commun de caractère grave » — comme le prévoit le paragraphe 2
                          de l’article 7, qui devrait être rapproché du paragraphe 1. La question
                          qui se pose plus particulièrement ici est celle de la nécessité pour les
                          autorités chargées des poursuites de décider si les éléments de preuve
                          disponibles suffisent pour engager une action pénale. » 41
                    31. La Belgique s’est ensuite référée à l’histoire rédactionnelle de l’ar-
                 ticle 7 et a indiqué que l’on retrouvait aujourd’hui la même formulation
                 dans de nombreuses clauses aut dedere aut judicare qui suivent le modèle
                 de la convention de La Haye 42, y compris la convention contre la torture.
                 Se référant aux travaux préparatoires de cet instrument, elle a précisé
                 qu’il avait été décidé que la formulation suivrait « celle, bien établie »,
                 de la convention de La Haye 43. La Belgique a également avancé que
                 « l’absence d’obligation absolue de poursuivre ne signifi[ait] pas que les
                 autorités compétentes en la matière jouissent d’un pouvoir totale-
                 ment discrétionnaire, et qu’un Etat [puisse] se contenter de ne rien faire »,
                 et que, à l’instar de toute autre obligation internationale, cette obligation
                 devait être exécutée de bonne foi.
                    32. Se référant à l’objet et au but de la convention contre la torture,
                 énoncés dans le dernier alinéa du préambule de cet instrument — « ac­
                 croître l’efficacité de la lutte contre la torture » —, la Belgique a précisé
                 que cela signifiait, selon elle, que les autorités compétentes étaient tenues
                 d’engager « une action pénale s’il exist[ait] suffisamment d’éléments de
                 preuve, et de le faire dans les meilleurs délais ». Après s’être appuyée sur
                 certains écrits d’experts relatifs aux travaux préparatoires de la conven-
                 tion de La Haye, qui apportent un éclairage sur l’interprétation de l’ar-
                 ticle 7 de la convention contre la torture 44, elle a conclu que le Sénégal
                 manquait à l’obligation qui lui incombait aux termes de cette disposition,
                 et ce, bien que les autorités compétentes pour l’exercice de l’action pénale
                 aient pris certaines mesures en 2000, sans succès ; selon la Belgique, cela
                 n’était pas suffisant pour que le Sénégal satisfasse à ses obligations au
                 regard de la convention contre la torture.

                     41CR 2012/6, 19 mars 2012, p. 46.
                     42Convention pour la répression de la capture illicite d’aéronefs, La Haye,
                 16 décembre 1970, Recueil des traités des Nations Unies, vol. 860, p. 105 (I-12325).
                    43 CR 2012/6, 19 mars 2012, p. 46‑47.
                    44 Ibid., p. 46‑48.



                                                                                                   84




6 CIJ1033.indb 165                                                                                       28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 503

                    33. La Belgique a en outre soutenu que, depuis 2000-2001, le Sénégal
                 n’avait pris aucune mesure pour soumettre l’une quelconque des alléga-
                 tions formulées contre M. Hissène Habré à ses autorités compétentes, ce
                 qu’elle a jugé
                          « particulièrement préoccupant si l’on considère que les allégations
                          contre l’intéressé ont été réitérées dans la demande d’extradition
                          présentée par [elle] en 2005, ainsi que dans la nouvelle plainte
                          ­
                          déposée au Sénégal en 2008, sans parler de toutes les informations
                          aujourd’hui accessibles au public concernant les crimes commis au
                          Tchad sous la présidence d’Hissène Habré, et dont celui-ci se serait
                          rendu responsable » 45.

                                               3. Réponses du Sénégal
                    34. En ce qui concerne ma première question (supra), le Sénégal a
                 indiqué que, au regard des dispositions pertinentes du droit interne en
                 vigueur au Sénégal, le rapport de la commission tchadienne pour la vérité
                 « ne saurait servir qu’à titre de simple renseignement et ne li[ait] pas le
                 juge d’instruction, qui peut, durant ses investigations menées au travers
                 d’une commission rogatoire internationale, les conforter ou les écarter »,
                 ajoutant que ce rapport ne liait pas non plus le juge du fond amené à
                 trancher le litige, et que sa valeur était donc « toute relative » 46.
                    35. S’agissant de ma deuxième question (supra), le Sénégal a précisé
                 que, avant même son adhésion à la convention contre la torture, il
                 s’était évertué à sanctionner les actes de torture et avait ainsi établi sa
                 compétence au regard des dispositions de l’article 5, paragraphe 3, de cet
                 instrument, sur la base desquelles M. Hissène Habré avait été inculpé
                 en 2000 par le doyen des juges d’instruction lorsque les autorités compé-
                 tentes sénégalaises avaient été saisies de plaintes. Le Sénégal a encore fait
                 valoir que, en application de l’article 7, paragraphe 3, de la convention,
                 M. Habré « a[vait] pu user des voies de recours que les lois sénégalaises
                 ont prévues pour tout individu mis en cause devant les juridictions
                 pénales, sans distinction de nationalité, au même titre que les parties
                 civiles » 47.
                    36. Le Sénégal a ajouté que, faisant suite à l’arrêt de la Cour de cassa-
                 tion du 20 mars 2001 et à la mission effectuée par le Comité contre la
                 torture en 2009, il avait adapté sa législation aux autres dispositions de la
                 convention contre la torture. Il a également précisé que, en matière
                 pénale, le juge d’instruction pouvait être saisi soit par une plainte avec
                 constitution de partie civile, soit par le réquisitoire introductif du procu-
                 reur de la République. Concernant l’enquête préliminaire, le Sénégal a
                 fait valoir que celle-ci visait à permettre l’établissement primaire des faits

                     45 CR 2012/6, 19 mars 2012, p. 48.
                     46 CR 2012/7, 21 mars 2012, p. 32.
                     47 Ibid., p. 32‑33.



                                                                                            85




6 CIJ1033.indb 167                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 504

                 et qu’elle ne débouchait pas forcément sur des poursuites, le procureur
                 pouvant, au vu des résultats de ladite enquête, considérer qu’il n’y a pas
                 lieu de poursuivre 48.
                    37. Le Sénégal a par ailleurs soutenu que la convention des Nations
                 Unies contre la torture n’énonçait pas « d’obligation générale de lutter
                 contre l’impunité » au sens d’une obligation juridique ayant pour effet de
                 contraindre à établir une compétence universelle, et qu’une obligation de
                 résultat était exclue, « puisque la lutte contre l’impunité est un processus
                 dont les objets possibles sont, au regard de ladite convention, la poursuite
                 ou l’extradition ». Il a contesté le bien-fondé de l’établissement d’une
                 compétence universelle dans le cas d’un Etat ayant déjà un titre juridique
                 de compétence territoriale, lequel, selon lui, est le plus évident en cas de
                 compétences concurrentes. En outre, le Sénégal a rappelé que, en 2009, il
                 avait établi sa compétence pour connaître des infractions visées par la
                 convention contre la torture.
                    38. Le Sénégal a également rappelé l’ordonnance de la Cour sur la
                 demande en indication de mesures conservatoires de 2009, aux termes de
                 laquelle les Parties semblaient s’opposer sur le « délai dans lequel les obli-
                 gations prévues à l’article 7 d[evaient] être remplies ou [sur les] circons-
                 tances (difficultés d’ordre financier, juridique ou autre) ». Il a estimé que
                 l’obligation aut dedere aut judicare n’en restait pas moins une obligation
                 alternative imposant soit d’extrader soit de poursuivre, le droit internatio-
                 nal ne semblant « privilégie[r] aucune de ces deux lignes de conduite ». 49
                    39. Le Sénégal a en outre soutenu que « [l]’obligation de juger, au nom
                 de laquelle [il] se trouv[ait] attrait devant la Cour, ne saurait être conçue
                 comme une obligation de résultat » mais plutôt comme une obligation de
                 moyen, dont « la condition d’illicéité n’est réalisée que si l’Etat auquel le fait
                 générateur est imputable n’a pas déployé tous les moyens ou tous les efforts
                 qu’on pourrait légitimement attendre de lui en vue d’atteindre les résultats
                 espérés par les auteurs de la norme ». A cet égard, le Sénégal s’est référé à
                 certains éléments tirés de la jurisprudence internationale et a indiqué que le
                 droit international n’imposait pas aux Etats des obligations de résultat.
                    40. Le Sénégal a conclu en affirmant que les mesures qu’il avait prises
                 étaient largement suffisantes et satisfaisaient aux obligations prescrites par
                 les articles 6, paragraphe 2, et 7, paragraphe 1, de la convention contre
                 la torture. Il a ainsi fait valoir qu’à partir du moment où il
                          « a[vait] procédé à des réformes importantes pour permettre la tenue
                          du procès, y compris des réformes constitutionnelles, on p[ouvait]
                          considérer qu’il a[vait] satisfait à son obligation de moyen pour ne
                          pas apparaître comme un Etat non soucieux et non désireux d’appli-
                          quer ses obligations conventionnelles. S’il ne l’a[vait] pas fait avec
                          suffisance, il aura[it] suffisamment progressé dans la voie d’agir pour
                          atteindre un tel résultat. » 50
                     48 Ibid., p. 33.
                     49 CR 2012/7, 21 mars 2012, p. 34.
                     50 Ibid., p. 35‑36.



                                                                                                86




6 CIJ1033.indb 169                                                                                    28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 505

                                           4. Appréciation générale
                    41. A la lumière de ce qui précède, il convient de relever que, aux fins
                 de la délivrance du mandat d’arrêt à l’encontre de M. Hissène Habré, le
                 juge d’instruction belge a pris en considération les éléments de preuve
                 figurant dans le rapport de la commission tchadienne pour la vérité. De
                 plus — comme la Belgique l’a, elle aussi, souligné —, ce rapport peut
                 assurément être pris en considération en tant qu’élément de preuve dans
                 le cadre de poursuites judiciaires contre Hissène Habré, sachant qu’il
                 appartient au juge du fond de se prononcer sur sa valeur probante. Le
                 Sénégal lui-même a reconnu qu’il pouvait être tenu compte du rapport en
                 question à titre d’information sans que celui-ci ne « lie » le juge d’instruc-
                 tion ; c’est au juge (ou au tribunal) qu’il appartient de se prononcer sur
                 ledit rapport.
                    42. Une divergence semble donc opposer la Belgique et le Sénégal
                 quant à la prise en considération des éléments de preuve contenus dans le
                 rapport. En tout état de cause, celui-ci ne saurait être simplement ignoré
                 ou négligé. Il doit être examiné avec attention, conjointement avec tous
                 les autres éléments de preuve que le juge d’instruction ou le tribunal
                 auront pu se voir soumettre, aux fins de trancher l’affaire en question. La
                 présente affaire concerne en définitive un nombre total considérable de
                 victimes, assassinées ou détenues arbitrairement et torturées durant le
                 régime de Hissène Habré au Tchad (1982-1990).
                    43. En ce qui concerne les réponses des Parties aux questions que je
                 leur ai posées en vue de déterminer si, selon elles, les mesures que le Séné-
                 gal soutient avoir prises à ce jour ont suffi pour considérer qu’il avait
                 satisfait à l’obligation qui lui incombe aux termes du paragraphe 2 de
                 l’article 6 et du paragraphe 1 de l’article 7 de la convention des
                 Nations Unies contre la torture, leur appréciation procède d’un examen
                 du débat doctrinal relatif à la dichotomie entre les supposées obligations
                 de moyen et les obligations de résultat. Selon moi, les obligations décou-
                 lant d’un traité tel que la convention des Nations Unies contre la torture
                 ne sont pas, contrairement à ce que le défendeur allègue, de simples obli-
                 gations de moyen, mais des obligations de résultat, étant donné que nous
                 nous trouvons dans le domaine des normes impératives de droit interna-
                 tional, c’est-à-dire du jus cogens. Je me sens donc tenu d’exposer en détail
                 le fondement de ma position en l’espèce.


                             V. Normes impératives de droit international
                     (jus cogens) : les obligations de résultat — et non simplement
                                      de moyen — correspondantes

                    44. Je suis d’avis que les obligations mises à la charge des Etats — par
                 les conventions relatives à la protection des droits de l’homme — en
                 matière de prévention, d’enquête et de sanction en cas de violations graves
                 des droits de l’homme et du droit international humanitaire ne sont pas

                                                                                            87




6 CIJ1033.indb 171                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 506

                 de simples obligations de moyen, mais des obligations de résultat 51. Il ne
                 saurait en être autrement, dès lors que l’on est en présence de normes
                 impératives de droit international, préservant les droits fondamentaux de
                 la personne humaine. De simples obligations de moyen risquent en effet
                 de se révéler insuffisantes ; par exemple, des mesures législatives insatisfai-
                 santes peuvent se trouver vidées de leur substance. Dans le domaine du
                 jus cogens, dont relève l’interdiction absolue de la torture, les obligations
                 des Etats s’analysent comme des obligations de diligence due et de résul-
                 tat. La distinction avancée entre obligations de moyen et obligations de
                 résultat est souvent examinée d’un point de vue purement théorique, en
                 supposant que le comportement de l’Etat varie, voire en attribuant à
                 celui-ci une succession d’actes particuliers 52, et ce, sans tenir suffisamment
                 et dûment compte d’une situation qui cause un dommage irréparable aux
                 droits fondamentaux de la personne humaine.
                    45. Si les obligations correspondantes de l’Etat en pareille situation
                 n’étaient pas des obligations de résultat, mais simplement des obligations
                 de moyen, ce serait la porte ouverte à l’impunité. La manière dont le cas
                 de M. Hissène Habré a été traité jusqu’à maintenant doit, à cet égard, ser-
                 vir de leçon. Il y a plus de trente ans, lorsque Roberto Ago, alors rappor-
                 teur de la Commission du droit international (CDI) des Nations Unies sur
                 la responsabilité internationale des Etats, a proposé de distinguer entre
                 obligations de moyen et obligations de résultat, certains membres de ladite
                 commission ont exprimé des doutes quant à la viabilité de cette distinc-
                 tion, au motif que, tout bien considéré, afin de parvenir à un résultat
                 donné, un Etat se doit d’adopter un certain comportement 53. Quoi qu’il en
                 soit, les obligations de résultat laissent à l’Etat le libre choix initial des
                 moyens pour s’y conformer, c’est-à-dire obtenir les résultats attendus.
                    46. La distinction entre ces deux types d’obligations a été à l’origine
                 d’un certain hermétisme dans la doctrine classique en la matière, a créé
                 une certaine confusion et ne semble guère utile dans le domaine de la
                 protection internationale des droits de l’homme. Nonobstant quelques
                 références faites à certains traités relatifs aux droits de l’homme, le raison-
                 nement que R. Ago a exposé dans ses denses et volumineux rapports sur
                 la responsabilité internationale des Etats portait avant tout, et pour l’es-
                 sentiel, sur les relations interétatiques. La CDI elle-même, dans son rap-
                 port de 1977, a fini par admettre qu’un Etat partie à un traité relatif aux

                    51 Voir, à cet effet : CIADH, Travailleurs licenciés du Congrès c. Pérou, interprétation

                 de l’arrêt du 30 novembre 2007, opinion dissidente du juge Cançado Trindade, par. 13-29 ;
                 CIADH, Communauté autochtone Sawhoyamaxa c. Paraguay, arrêt du 29 mars 2006,
                 opinion individuelle du juge Cançado Trindade, par. 23 ; CIADH, Baldeón García c. Pérou,
                 arrêt du 6 avril 2006, opinion individuelle du juge Cançado Trindade, par. 11-12.
                    52 A. Marchesi, Obblighi di Condotta e Obblighi di Risultato…, op. cit. infra note 55,

                 p. 50‑55 et 128-135.
                    53 Rapport reproduit dans Annexe I : « Obligations of Result and Obligations of

                 Means », dans I. Brownlie, State Responsibility — Part I, Oxford, Clarendon Press, 2001
                 (rééd.), p. 241‑276, en particulier p. 243 et 245.

                                                                                                         88




6 CIJ1033.indb 173                                                                                             28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 507

                 droits de l’homme avait des obligations de résultat, et que, s’il ne s’y
                 conformait pas, il ne saurait se disculper en alléguant avoir fait tout ce
                 qu’il pouvait et s’être comporté de la meilleure façon pour y satisfaire ;
                 l’Etat en question a en réalité le devoir d’atteindre le résultat attendu que
                 lui imposent les obligations conventionnelles en matière de protection de
                 la personne humaine.
                     47. Pareilles obligations de résultat (qui découlent de dispositions
                 contraignantes énoncées dans les traités relatifs aux droits de l’homme)
                 sont bien plus fréquentes en droit international qu’en droit national. La
                 confusion créée par la dichotomie entre obligations de moyen et obliga-
                 tions de résultat est attribuée à la transposition abusive en droit inter­
                 national d’une distinction propre au droit civil (droit des obligations) ;
                 plutôt que d’« importer » de manière inappropriée certaines distinctions
                 provenant d’autres branches du droit ou d’autres domaines de la
                 théorie juridique, il conviendrait, selon moi, de s’assurer que le com­
                 portement des Etats leur permettra d’atteindre le résultat requis, à savoir
                 garantir la protection des êtres humains qui relèvent de leur juridic­tion. La
                 dichotomie en question — qui est vague, imprécise et dénuée d’effet pra-
                 tique — n’est pas sous-jacente aux traités relatifs aux droits de l’homme.
                     48. Il n’est donc pas surprenant que la distinction entre obligations
                 dites de moyen et obligations de résultat ait été supprimée du projet
                 ­d’articles de 2001 sur la responsabilité internationale des Etats, tel qu’ap-
                  prouvé par la CDI, et qu’elle ait suscité des critiques dans les écrits d’ex-
                  perts 54. En outre, elle n’a eu aucune incidence réelle sur la jurisprudence
                 internationale. Ainsi, en l’affaire Colozza et Rubinat c. Italie (arrêt du
                 12 février 1985), la CEDH a jugé que l’obligation visée à l’article 6, para-
                  graphe 1, de la convention européenne des droits de l’homme était une
                  obligation de résultat. La Cour, quant à elle, dans l’affaire des « Otages »
                  (Personnel diplomatique et consulaire des Etats-Unis à Téhéran, arrêt,
                  C.I.J. Recueil 1980), a enjoint l’Etat défendeur de s’acquitter prompte-
                  ment de ses obligations, qui « ne sont pas simplement des obligations
                  contractuelles » mais sont des obligations imposées par le droit interna­
                  tional général (par. 62) ; elle a souligné le « caractère impératif des obliga-
                  tions juridiques » incombant à l’Etat défendeur (par. 88), ajoutant que
                          « Le fait de priver abusivement de leur liberté des êtres humains et
                       de les soumettre dans des conditions pénibles à une contrainte phy-
                       sique [était] manifestement incompatible avec les principes de la

                    54 Voir, par exemple, I. Brownlie, State Responsibility — Part I, op. cit. supra note 53,

                 p. 241, 250-251, 255-259, 262, 269-270 et 276 ; J. Combacau, « Obligations de résultat et
                 obligations de comportement : quelques questions et pas de réponse », Mélanges offerts
                 à P. Reuter — Le droit international : unité et diversité, Paris, Pedone, 1981, p. 190, 198
                 et 200-204 ; P.-M. Dupuy, « Le fait générateur de la responsabilité internationale des
                 Etats », Recueil des cours de l’Académie de droit international de La Haye, vol. 188 (1984),
                 p. 47‑49 ; voir également P.-M. Dupuy, « Reviewing the Difficulties of Codification : On
                 Ago’s Classification of Obligations of Means and Obligations of Result in Relation to
                 State Responsibility », European Journal of International Law, vol. 10 (1999), p. 376‑377.

                                                                                                          89




6 CIJ1033.indb 175                                                                                              28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 508

                       Charte des Nations Unies et avec les droits fondamentaux énoncés
                       dans la Déclaration universelle des droits de l’homme. » (Par. 91.)
                    49. L’un de ces principes est celui du respect de la dignité de la per-
                 sonne humaine. Par conséquent, en ce qui concerne la protection des
                 droits fondamentaux de la personne humaine, les obligations de l’Etat
                 — qu’elles soient conventionnelles ou relèvent du droit international
                 général — sont des obligations de résultat, et non de simples obligations
                 de moyen, de sorte que soit garantie la protection effective des droits en
                 question. L’interdiction absolue des violations graves des droits de
                 l’homme (telles que la torture) crée des obligations qui ne peuvent être
                 que des obligations de résultat, et revêtent un caractère nécessairement
                 objectif. A cet égard, c’est par conséquent tout l’univers conceptuel du
                 droit de la responsabilité internationale de l’Etat qui, du point de vue de
                 la protection internationale des droits de l’homme 55, doit être réexaminé,
                 y compris l’origine et également la mise en œuvre de ladite responsabilité,
                 ainsi que l’indispensable obligation de réparation qui en résulte.
                    50. Dans le cadre du droit international des droits de l’homme — dans
                 lequel s’inscrit la convention des Nations Unies contre la torture —, ce
                 n’est pas le résultat qui est conditionné par le comportement de l’Etat,
                 mais, à l’inverse, c’est le comportement de l’Etat qui est conditionné par
                 l’accomplissement du résultat recherché à travers les normes régissant la
                 protection de la personne humaine. Ce comportement doit être propre à
                 favoriser le respect des obligations de résultat (dans le cas d’espèce, l’in-
                 terdiction de la torture). L’Etat ne saurait aucunement prétendre que, en
                 dépit de sa bonne conduite, des insuffisances ou des difficultés relevant du
                 droit national ne lui ont pas permis de satisfaire pleine­ment à ses obliga-
                 tions (d’interdire la torture et de poursuivre les auteurs de telles pra-
                 tiques) ; la Cour, quant à elle, ne saurait considérer qu’une affaire est close
                 au seul motif que l’Etat en cause se serait « bien comporté ».
                    51. Pareille décision serait inadmissible, dès lors que nous nous trou-
                 vons, en l’occurrence, face à des obligations de résultat. Affirmer le
                 contraire reviendrait à se livrer à un exercice de formalisme juridique, qui
                 déboucherait sur une absurdité puisque cela priverait d’effet les normes
                 régissant la protection de la personne humaine. En résumé, et pour
                 conclure sur ce point, l’interdiction absolue de la torture relève, comme je
                 l’ai déjà précisé, du jus cogens ; en droit impératif, c’est-à-dire, en l’espèce,
                 le corpus juris de la protection internationale des droits fondamentaux de
                 la personne humaine, les obligations correspondantes de l’Etat sont iné-
                 luctables, s’imposant per se et nécessairement comme des obligations de
                 résultat.

                     55 A. Marchesi, Obblighi di Condotta e Obblighi di Risultato — Contributo allo Studio

                 degli Obblighi Internazionali, Milano, Giuffrè Ed., 2003, p. 166‑171 ; F. Urioste Braga,
                 Responsabilidad Internacional de los Estados en los Derechos Humanos, Montevideo, B
                 de F Collection, 2002, p. 1‑1-15 et 139-203 ; L. G. Loucaides, Essays on the Developing
                 Law of Human Rights, Dordrecht, Nijhoff, 1995, p. 141‑142 et 149, et voir p. 145, 150-152
                 et 156.

                                                                                                       90




6 CIJ1033.indb 177                                                                                           28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 509

                              VI. La recherche incessante de la réalisation
                                  de la justice dans la présente affaire

                    52. Ces points étant clarifiés, il semble utile, à ce stade, de passer briè-
                 vement en revue les efforts menés de longue date, plusieurs années durant,
                 pour que justice soit faite en ce qui concerne les violations graves des
                 droits de l’homme et du droit international humanitaire qui auraient été
                 commises sous le régime de Hissène Habré (1982-1990). Ces initiatives
                 comprennent des procédures introduites devant des juridictions natio-
                 nales, des demandes d’extradition (au niveau interétatique), d’autres ini-
                 tiatives prises au niveau international ainsi qu’une action conduite par
                 certaines entités de la société civile africaine. J’en arriverai ainsi, plus spé-
                 cifiquement, à un examen succinct des démarches et interventions à cette
                 même fin faites par l’Union africaine, eu égard à l’influence que celle-ci
                 exerce sur la conduite des affaires internationales sur le continent africain.

                         1. Les procédures introduites devant les juridictions nationales
                    53. Les 25 et 26 janvier 2000, les premières plaintes ont été déposées par
                 des ressortissants tchadiens à Dakar, au Sénégal, à l’encontre de M. His-
                 sène Habré, l’accusant de pratiques de torture (crimes contre l’humanité). Le
                 3 février 2000, un juge sénégalais, après avoir entendu les victimes, a inculpé
                 M. Hissène Habré et l’a placé en résidence surveillée. Le 4 juillet 2000, la
                 cour d’appel de Dakar a cependant rejeté cette inculpation, au motif que les
                 juridictions sénégalaises ne pouvaient pas connaître des faits reprochés à
                 l’intéressé étant donné qu’ils n’avaient pas été commis au Sénégal.
                    54. Le 30 novembre 2000, de nouvelles plaintes ont été déposées contre
                 M. Habré, cette fois à Bruxelles, par des victimes tchadiennes vivant en
                 Belgique. Le 20 mars 2001, la cour d’appel sénégalaise a confirmé sa po­
                 sition en réaffirmant que l’intéressé ne pouvait être poursuivi puisque
                 les crimes allégués n’avaient pas été commis au Sénégal. En 2002 (du
                 26 février au 7 mars), un juge d’instruction belge en mission au Tchad a
                 entendu des victimes et d’anciens complices de M. Hissène Habré, visité
                 des centres de détention et des charniers, et saisi les documents de la
                 DDS. Après quatre ans d’enquête, le 19 septembre 2005, il a décerné un
                 mandat d’arrêt international in absentia à l’encontre de M. Hissène
                 Habré, que le Sénégal a toutefois refusé d’extrader vers la Belgique.
                    55. Tandis que l’on assistait, à partir de 2005, à de nouveaux dévelop-
                 pements sur le plan international, de nouvelles plaintes ont été déposées
                 au niveau national, le 16 septembre 2008, à l’encontre de M. His-
                 sène Habré au Sénégal, accusant l’intéressé d’actes de torture (crimes
                 contre l’humanité). Quelque temps auparavant, le 31 janvier 2007, l’As-
                 semblée nationale sénégalaise avait adopté une loi établissant la compé-
                 tence des juridictions sénégalaises à l’égard des actes de génocide, des
                 crimes contre l’humanité et des crimes de guerre, même commis en dehors
                 du territoire sénégalais (levant ainsi l’obstacle juridique antérieur), et la
                 Constitution du Sénégal avait été amendée.

                                                                                               91




6 CIJ1033.indb 179                                                                                   28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 510

                                             2. Les demandes d’extradition
                   56. A ces actions en justice introduites sur la base du droit national, il
                 convient d’ajouter les quatre demandes d’extradition de M. Hissène Habré
                 formulées à ce jour par la Belgique. S’agissant de la première, qui date du
                 22 mai 2005, la cour d’appel de Dakar s’est, le 25 novembre 2005, décla-
                 rée incompétente pour en connaître. Le 15 mars 2011, la Belgique a pré-
                 senté une deuxième demande d’extradition, déclarée irrecevable par la
                 cour d’appel de Dakar dans sa décision du 18 août 2011. Une troisième
                 demande d’extradition, formulée par la Belgique le 5 septembre 2011,
                 devait également être déclarée irrecevable par la cour d’appel de Dakar
                 dans sa décision du 10 janvier 2012, la Belgique en ayant aussitôt (à la
                 même date) présenté une quatrième. A ces demandes d’extradition, l’on
                 pourrait ajouter toute la correspondance diplomatique échangée entre la
                 Belgique et le Sénégal, et reproduite dans le dossier de la présente espèce 56.

                               3. Les démarches entreprises au niveau international
                    57. Le 24 janvier 2006, l’Union africaine, réunie à Khartoum, a créé un
                 « comité d’éminents juristes africains » afin d’examiner le dossier d’His-
                 sène Habré et les possibilités de juger l’intéressé. Lors de sa session sui-
                 vante, après avoir entendu le rapport dudit comité, l’Union africaine a
                 demandé au Sénégal, le 2 juillet 2006, d’engager des poursuites contre
                 M. Hissène Habré « au nom de l’Afrique ». Dans l’intervalle, le 18 mai 2006,
                 le Comité des Nations Unies contre la torture avait estimé, dans l’affaire
                 Souleymane Guengueng et autres (supra), que le Sénégal avait violé la
                 convention contre la torture 57 et l’avait enjoint de poursuivre ou d’extra-
                 der M. Hissène Habré. Peu après l’ordonnance rendue par la Cour
                 le 28 mai 2009 en la présente affaire, le président et un autre membre
                 du Comité des Nations Unies contre la torture ont effectué une mission
                 in situ sans précédent au Sénégal, du 4 au 7 août 2009, afin de demander
                 l’application de la décision rendue en mai 2006 par le Comité dans le
                 cas d’espèce.
                    58. Pendant ce temps, le 11 août 2008, un national tchadien résidant en
                 Suisse (M. Michelot Yogogombaye) avait déposé une requête contre le
                 Sénégal devant la Cour africaine des droits de l’homme et des peuples
                 dans le but d’obtenir le retrait de la « procédure actuellement diligentée »
                 en vue d’« inculper, juger et condamner » M. Hissène Habré. Le
                 15 décembre 2009, la Cour africaine a jugé qu’elle n’était pas compétente
                 pour connaître de cette requête, étant donné que le Sénégal n’avait pas
                 fait de déclaration acceptant pareille compétence, conformément à l’ar-

                     56 Voir annexes du mémoire du Royaume de Belgique, livre II, 1er juillet 2010, doc. B.1-26.
                    57 Le Comité constatait ainsi pour la première fois un manquement à l’obligation de

                 poursuivre (article 7 de la convention contre la torture), dans une décision considérée
                 comme correspondant « à la lettre, à l’esprit et au but de l’article 7, à savoir d’interdire tout
                 refuge aux tortionnaires » ; M. Nowak, E. McArthur et al., The United Nations Convention
                 against Torture — A Commentary, op. cit. supra note 38, p. 363.

                                                                                                              92




6 CIJ1033.indb 181                                                                                                   28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 511

                 ticle 34, paragraphe 6, du protocole relatif à la Charte africaine des droits
                 de l’homme et des peuples (portant création de la Cour).
                     59. Par ailleurs, entre 2008 et 2010, le Sénégal ayant refusé de préparer
                 le procès de M. Hissène Habré à moins d’en obtenir le financement inté-
                 gral, l’Union européenne et l’Union africaine y ont successivement envoyé
                 des délégations pour négocier sur cette question. Dans le même temps, le
                 18 novembre 2010, la Cour de justice de la CEDEAO a considéré que le
                 Sénégal devait faire juger M. Hissène Habré par une juridiction spéciale
                 ou un tribunal ad hoc, devant être créé à cette fin. Le 24 novembre 2010,
                 une table ronde des donateurs organisée à Dakar a permis de garantir le
                 financement intégral du budget estimatif du procès de M. Hissène Habré 58.
                  Peu de temps après, le 31 janvier 2011, l’Union africaine a appelé à une
                  organisation « rapide » du procès de M. Hissène Habré, conformément à
                  la décision de la Cour de justice de la CEDEAO (infra).
                     60. Le 24 novembre 2011, le rapporteur de la convention contre la torture
                  chargé du suivi des communications (ou plaintes) a adressé une lettre à
                  la mission permanente du Sénégal auprès de l’Organisation des Nations
                  Unies, rappelant au Sénégal l’obligation aut dedere aut judicare que lui
                  impose la convention, et pris note du fait que, jusque-là, celui-ci n’avait pas
                  engagé de poursuites contre M. Hissène Habré. Quelque temps aupara-
                 vant, le 12 janvier 2011, le même rapporteur avait adressé une autre lettre
                 à la mission permanente du Sénégal auprès de l’Organisation des Nations
                 Unies, rappelant l’obligation incombant à l’Etat partie en application
                 de l’article 7, paragraphe 1, de la convention contre la torture, dès lors que
                 le financement intégral du procès de M. Habré avait été garanti (supra).
                     61. Le Bureau du Haut-Commissariat des Nations Unies aux droits de
                 l’homme (BHCDH) s’est lui aussi dit préoccupé par le retard pris pour
                 l’ouverture du procès de M. Hissène Habré ; le 18 mars 2011, il a ainsi
                 vivement recommandé au Sénégal de satisfaire à son obligation de pour-
                 suivre 59. Par la suite, il a demandé au Sénégal de ne pas extrader (comme
                  cela avait alors été annoncé) M. Hissène Habré vers le Tchad (où l’inté-
                 ressé avait déjà été condamné à mort in absentia), estimant que la
                 « [j]ustice et l’obligation de rendre compte de ses actes revêtent une im­
                 portance cruciale et doivent être mises en œuvre par le biais d’un procès
                 ­équitable et conformément au droit relatif aux droits de l’homme » 60.
                  Peu de temps après, le 12 juillet 2011, le BHCDH a relevé que
                  M. Hissène Habré
                       « continuait de vivre en toute impunité au Sénégal, comme il le
                       fai[sait] depuis ces vingt dernières années. Il est important que des
                       progrès rapides et concrets soient réalisés par le Sénégal en vue de


                    58 Voir UNHCR, Refworld, « African Union Calls for « Expeditious » Start to Habré

                 Trial », www.refworld.org, 31 janvier 2011, p. 2.
                    59 Nations Unies/BHCDH, www.ohchr.org/news, 18 mars 2011, p. 1.
                    60 Nations Unies/BHCDH, « Senegal Must Review Its Decision to Extradite

                 Hissène Habré to Tchad », www.ohchr.org/news, 10 juillet 2011, p. 1.

                                                                                                  93




6 CIJ1033.indb 183                                                                                      28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 512

                          juger ou d’extrader Habré vers un pays disposé à organiser un procès
                          équitable. Cette position a toujours été celle du Haut-Commissariat.
                          C’est également la position de l’Union africaine et de la majorité de la
                          communauté internationale. Le fait d’abriter une personne ayant com-
                          mis des actes de torture ou d’autres crimes contre l’humanité sans la
                          juger ou l’extrader constitue une violation du droit international. » 61

                                 4. L’action menée à l’initiative de certaines entités
                                            de la société civile africaine
                    62. Outre ces trois exhortations (celle du Comité des Nations Unies
                 contre la torture lui-même, de l’Union africaine et du rapporteur de la
                 convention contre la torture), le 21 juillet 2010, les lauréats du prix Nobel
                 de la paix Desmond Tutu et Shirin Ebadi, parmi d’autres, ainsi que
                 117 organisations africaines de défense des droits de l’homme, issues de
                 25 pays d’Afrique, ont appelé le Sénégal à progresser rapidement dans
                 l’organisation du procès de M. Hissène Habré pour assassinats politiques
                 et pratique systématique de la torture, après avoir, pendant plus de
                 vingt ans, invoqué des difficultés au détriment des victimes 62.
                    63. Dans leur appel à un procès équitable de M. Hissène Habré, l’ar-
                 chevêque Desmond Tutu et les autres signataires ont déclaré ce qui suit :
                             « Nous, organisations de la société civile, ONG et personnalités
                          signataires de la présente pétition, appelons le Sénégal à ouvrir dans
                          les meilleurs délais l’instruction judiciaire de l’ancien dictateur du
                          Tchad Hissène Habré, accusé de milliers d’assassinats politiques et
                          de tortures systématiques de 1982 à 1990.
                             Les victimes du régime d’Hissène Habré luttent sans relâche depuis
                          vingt ans pour que justice leur soit rendue et de nombreux survivants
                          sont déjà décédés… Au lieu de voir leur cause entendue, les victimes
                          ont eu droit à un interminable feuilleton politico-judiciaire. » 63
                    64. Après avoir rappelé les éléments factuels ayant trait à la recherche de la
                 justice par les victimes, les signataires de la pétition ont précisé qu’un procès
                 équitable de Hissène Habré au Sénégal « [était] une étape importante » dans la
                 lutte contre « l’impunité des dirigeants accusés de crimes », ajoutant que cela
                 démontrerait en outre que « les tribunaux africains sont souverains et capables
                 de rendre justice aux victimes africaines pour des crimes commis en Afrique ».
                 Ils ont donc appelé les autorités « à faire le choix de la justice, pas de l’impunité,
                 et à ouvrir sans délais la procédure judiciaire contre Hissène Habré » 64.

                     61Nations Unies/BHCDH, www.ohchr.org/news, 12 juillet 2011, p. 1.
                     62Voir Human Rights Watch (HRW), « Sénégal/Tchad : [d]es Prix Nobel de la paix
                 appellent le Sénégal à progresser dans l’organisation du procès Habré », www.hrw.org/
                 news, 21 juillet 2010, p. 1 ; HRW, « Nations Unies : [l]e Sénégal doit juger ou extrader
                 Hissène Habré », www.hrw.org/news, 18 janvier 2001, p. 1.
                    63 FIDH (Fédération internationale des ligues des droits de l’homme), « Appel… à un

                 procès équitable de M. Hissène Habré », www.fidh.org/news, 21 juillet 2010, p. 1.
                    64 Ibid.



                                                                                                      94




6 CIJ1033.indb 185                                                                                          28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 513

                                     VII. La recherche de la justice :
                            les démarches et interventions de l’Union africaine

                    65. Dans ce même cadre de la recherche de la justice en l’affaire His-
                 sène Habré — et pour compléter l’examen qui précède —, il convient de
                 s’attacher plus particulièrement aux démarches et interventions de l’Union
                 africaine (telles que reflétées dans les décisions adoptées par son Assem-
                 blée). Ainsi, lors de sa sixième session ordinaire, qui s’est tenue à Khar-
                 toum (Soudan), l’Assemblée de l’Union africaine a, le 24 janvier 2006,
                 adopté sa décision 103 (VI), par laquelle elle décidait de mettre en place
                 un comité d’éminents juristes africains afin « d’examiner tous les aspects
                 et toutes les implications du procès de Hissène Habré ainsi que les options
                 disponibles pour son jugement » 65. Elle a chargé le comité précité de sou-
                 mettre un rapport à la prochaine session ordinaire de l’Union africaine en
                 juillet 2006.
                    66. Lors de sa septième session ordinaire, qui s’est tenue à Banjul
                 (Gambie), l’Assemblée de l’Union africaine a, le 2 juillet 2006, adopté sa
                 décision 127 (VII), par laquelle elle prenait note du rapport présenté par
                 le Comité d’éminents juristes africains. Elle a relevé que, aux termes des
                 articles 3 h), 4 h) et 4 o) de l’acte constitutif de l’Union africaine, « les
                 crimes reprochés à Hissène Habré [étaient] pleinement de la compétence
                 de l’Union africaine ». De surcroît, l’Assemblée de l’Union africaine a
                 mandaté la République du Sénégal pour « poursuivre et faire juger, au
                 nom de l’Afrique, Hissène Habré, par une juridiction sénégalaise compé-
                 tente avec les garanties d’un procès juste ».
                    67. Lors de sa huitième session ordinaire, qui s’est tenue à Addis-
                 Abeba (Ethiopie), l’Assemblée de l’Union africaine a, le 30 janvier 2007,
                 adopté la décision 157 (VIII), par laquelle l’Union africaine félicitait le
                 Sénégal pour les efforts qu’il avait déjà déployés « en vue d’accélérer la
                 mise en œuvre de la décision prise à Banjul », l’encourageait « à pour-
                 suivre son travail pour l’accomplissement du mandat qui lui a été confié »,
                 et lançait un appel à la communauté internationale pour la mobilisation
                 des ressources financières nécessaires au procès. Deux ans plus tard, lors
                 de sa douzième session ordinaire, qui s’est à nouveau tenue à Addis-
                 Abeba, du 1er au 3 février 2009, l’Assemblée de l’Union africaine a adopté
                 la décision 240 (XII), par laquelle elle lançait un appel à « tous les Etats
                 membres de l’Union africaine, à l’Union européenne et aux pays et insti-
                 tutions partenaires, pour qu’ils apportent leurs contributions au budget
                 du procès en versant directement ces contributions à la Commission de
                 l’Union africaine ».
                    68. Lors de sa session ordinaire suivante, la treizième, qui s’est tenue à
                 Syrte (Libye) du 1er au 3 juillet 2009, l’Assemblée de l’Union africaine a
                 adopté la décision 246 (XIII), par laquelle elle réitérait son « appel à tous

                    65 Elle a également pris note des informations fournies par le président Wade du

                 Sénégal et le président Obasanjo, président sortant de l’Union africaine, relatives à l’affaire
                 Hissène Habré.

                                                                                                             95




6 CIJ1033.indb 187                                                                                                 28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 514

                 les Etats membres … pour qu’ils apportent leurs contributions au budget
                 du procès et accorde[nt] leur soutien au Gouvernement de la République
                 du Sénégal dans l’exécution du mandat de l’Union africaine d’inculper et
                 de juger Hissène Habré » 66. Ensuite, lors de sa quatorzième session ordi-
                 naire, qui s’est tenue à Addis-Abeba (Ethiopie) du 31 janvier au
                 2 février 2010, l’Assemblée de l’Union africaine a adopté la décision 272
                 (XIV), par laquelle elle invitait « le Gouvernement sénégalais, la Commis-
                 sion et les partenaires, notamment l’Union européenne, [à] poursuivre les
                 consultations dans la perspective d’organiser, le plus tôt possible, la table
                 ronde des donateurs ». Lors de sa quinzième session ordinaire, qui s’est
                 tenue à Kampala (Ouganda), l’Assemblée de l’Union africaine a, le
                 27 juillet 2010, adopté la décision 297 (XV), au même effet.
                     69. Lors de sa seizième session ordinaire, qui s’est tenue à Addis-Abeba
                 (Ethiopie) les 30 et 31 janvier 2011, l’Assemblée de l’Union africaine a
                 adopté la décision 340 (XVI), par laquelle elle confirmait « le mandat
                 donné par l’Union africaine (UA) au Sénégal de juger Hissène Habré ».
                 Par ailleurs, elle se félicitait des conclusions de la table ronde des dona-
                 teurs relatives au financement du procès de Hissène Habré et invitait les
                 Etats membres, tous les pays et les institutions partenaires concernés à
                 procéder au versement des contributions annoncées dans ce cadre. En
                 outre, l’Assemblée demandait à la « Commission d’entreprendre des
                 consultations avec le Gouvernement du Sénégal afin de finaliser les
                 ­modalités pour l’organisation rapide du procès de Hissène Habré par un
                  tribunal spécial à caractère international ».
                     70. Lors de sa dix-septième session ordinaire, qui s’est tenue à Malabo
                  (Guinée équatoriale), l’Assemblée de l’Union africaine a, le 1er juillet 2011,
                 adopté la décision 371 (XVII), par laquelle elle rappelait sa décision de jan-
                  vier 2011 « confirmant le mandat confié au Sénégal de juger Hissène Habré
                  au nom de l’Afrique ». L’Assemblée demandait instamment au Sénégal
                       « d’assumer sa responsabilité juridique conformément à la conven-
                       tion des Nations Unies contre la torture, à la décision du Comité des
                       Nations Unies (NU) contre la torture ainsi qu’audit mandat visant à
                       juger rapidement M. Hissène Habré ou à l’extrader vers tout autre
                       pays susceptible de le juger ».
                 Par la suite, lors de sa dix-huitième session ordinaire, qui s’est tenue à
                 Addis-Abeba (Ethiopie) les 29 et 30 janvier 2012, l’Assemblée de l’Union
                 africaine a adopté la décision 401 (XVIII), par laquelle elle demandait à la
                       « Commission de poursuivre les consultations avec les pays et institu-
                       tions partenaires, et la République du Sénégal, ainsi qu’avec la Répu-
                       blique du Rwanda, en vue d’assurer l’organisation rapide du procès
                       de Hissène Habré, et d’examiner les modalités pratiques ainsi que les
                       implications juridiques et financières du procès ».

                    66 Elle a également invité les pays et les institutions partenaires à participer à la table

                 ronde des donateurs, qui devait se tenir à Dakar (Sénégal).

                                                                                                            96




6 CIJ1033.indb 189                                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 515

                      71. Ainsi que l’attestent les décisions précitées, l’Union africaine n’a
                  cessé, depuis 2006, d’accorder toute son attention à l’affaire H        ­ issène
                  Habré. Bien qu’elle ne dispose pas de pouvoirs juridictionnels, elle s’est
                  sentie tenue de venir en aide au Sénégal dans la poursuite de son obliga-
                  tion de faire juger M. Hissène Habré ; il apparaît donc qu’elle a apporté
                  sa propre contribution, en tant qu’organisation internationale, à la
                  ­primauté du droit (aux niveaux national et international) et à la lutte
                   contre l’impunité qui en découle. On relèvera que, au fil du temps, le
                   libellé des décisions adoptées par l’Assemblée de l’Union africaine est
                   devenu de plus en plus ferme.
                      72. En témoignent, notamment, les termes employés par l’Assemblée de
                   l’Union africaine dans sa décision 371 (XVII), adoptée le 1er juillet 2011, par
                 laquelle elle rappelait sa précédente décision « confirmant le mandat confié
                 au Sénégal de juger Hissène Habré au nom de l’Afrique », et demandait ins-
                   tamment au Sénégal « d’assumer sa responsabilité juridique » conformément
                   à la convention des Nations Unies contre la torture, à la décision du Comité
                   des Nations Unies contre la torture ainsi qu’« audit mandat visant à juger
                   rapidement M. Hissène Habré ou à l’extrader vers tout autre pays susceptible
                   de le juger » 67. L’accent n’était plus mis sur la collecte de fonds pour le
                 ­procès prévu de M. Hissène Habré mais sur l’urgence, pour le Sénégal, de
                  satisfaire à son obligation de poursuivre, conformément aux dispositions
                  pertinentes de la convention des Nations Unies contre la torture.


                                            VIII. L’urgence et la nécessité
                                              de mesures conservatoires

                    73. Dans la période qui a suivi la décision de la Cour de ne pas indi-
                 quer de mesures conservatoires (Questions concernant l’obligation de
                 poursuivre ou d’extrader (Belgique c. Sénégal), ordonnance du 28 mai
                 2009, C.I.J. Recueil 2009), le Sénégal semble avoir ignoré, sinon oublié,
                 l’engagement qu’il avait pris devant elle de maintenir M. Hissène Habré
                 en résidence surveillée et de lui interdire de quitter le territoire sénégalais
                 dans l’attente de son procès tant attendu. Tout d’abord, aucune démarche
                 concrète n’a été entreprise en vue du procès, au motif que le financement
                 intégral n’en était pas assuré (ce qui a été le cas le 24 novembre 2010).
                 Ensuite, début juillet 2011, le Sénégal a annoncé que M. Hissène Habré
                 serait renvoyé au Tchad le 11 juillet 2011 (pays où il avait été condamné
                 à mort in absentia pour avoir prétendument fomenté un complot visant à
                 renverser le gouvernement).
                    74. Or, si la Cour, dans son ordonnance du 28 mai 2009, n’avait pas
                 indiqué de mesures conservatoires, c’était en raison de l’assurance donnée
                 par le Sénégal qu’il ne permettrait pas à M. Habré de quitter son territoire
                 avant qu’elle ait rendu sa décision définitive en l’affaire (ibid., p. 155,


                     67   Les italiques sont de moi.

                                                                                               97




6 CIJ1033.indb 191                                                                                   28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 516

                 par. 71) ; la Cour avait donc jugé qu’il n’existait « aucune urgence » justi-
                 fiant d’ordonner des mesures conservatoires en la présente espèce (C.I.J.
                 Recueil 2009, p. 155, par. 73). Ce nonobstant, le 8 juillet 2011, M. A. Wade,
                 alors président du Sénégal, a écrit au Gouvernement tchadien et à l’Union
                 africaine pour annoncer l’expulsion imminente de M. Habré vers le Tchad,
                 prévue le 11 juillet 2011 (supra). Ce n’est que la veille de cette date, le
                 10 juillet 2011, que le Sénégal est officiellement revenu sur sa décision, en
                 raison du tollé international provoqué par cette annonce, le Haut-Commis-
                 sariat des Nations Unies aux droits de l’homme ayant lui aussi protesté 68.
                    75. Si le Sénégal avait effectivement renvoyé M. Hissène Habré au Tchad
                 dans de telles circonstances, il l’aurait fait en violation du principe de bonne
                 foi (bona fides). Le fait que cette possibilité ait été sérieusement envisagée et
                 qu’il n’y ait été renoncé qu’à la dernière minute, sous la pression de l’opinion
                 publique, est un sérieux motif d’inquiétude. La leçon qui doit être tirée de
                 l’ensemble des événements qui se sont déroulés en la présente affaire depuis
                 la regrettable décision de la Cour du 28 mai 2009, c’est que l’opinion dissi-
                 dente fort détaillée que j’ai, seul, jointe à ladite ordonnance — opinion dans
                 laquelle je me prononçais en faveur de l’indication de mesures conservatoires
                 étant donné l’urgence de la situation et le risque de préjudice irréparable (qui,
                 à ce moment déjà, m’apparaissaient clairement) — était tout à fait fondée.
                    76. Une promesse faite par un gouvernement (n’importe quel gouver-
                 nement, de n’importe quel Etat du monde) ne suffit pas à supprimer l’ur-
                 gence d’une situation, surtout lorsque sont en jeu des droits fondamentaux
                 de la personne humaine (notamment le droit à la réalisation de la justice).
                 L’indication de mesures conservatoires a par ailleurs pour effet de dissua-
                 der un Etat de violer un traité. Ainsi, pareilles mesures jouent un rôle
                 pour garantir la primauté du droit au niveau international. Un enseigne-
                 ment peut donc être tiré de la présente affaire : l’indication de mesures
                 conservatoires, qui garantit la primauté du droit, peut fort bien dissuader
                 des gouvernements d’adopter certains comportements déplacés, et, par-
                 tant, de commettre de nouvelles violations du droit international.
                    77. Dans l’opinion dissidente fort approfondie que j’ai jointe à l’or-
                 donnance de la Cour du 28 mai 2009, j’ai ainsi insisté sur la nécessité d’in-
                 diquer des mesures conservatoires, compte tenu de l’urgence manifeste de
                 la situation touchant les victimes ayant survécu aux actes de torture (ou
                 leurs proches) durant le régime Habré au Tchad (ibid., pp. 183-186,
                 par. 50-59), et de la probabilité que soit causé un préjudice irréparable en
                 raison de la violation du droit à la réalisation de la justice (ibid., pp. 186-
                 188, par. 60-65). Après tout, c’est en vertu de la convention des
                 Nations Unies contre la torture que la présente affaire a été introduite
                 devant la Cour et, depuis lors, je n’ai jamais entendu d’argument convain-
                 cant à l’appui de la décision consistant à ne pas indiquer de mesures
                 conservatoires. Tout ce qui a été dit sur ce point jusqu’à présent procède,


                    68 HRW, « Affaire Habré : questions et réponses sur « Belgique c. Sénégal » », www.hrw.

                 org/news, 29 mars 2012, p. 5.

                                                                                                        98




6 CIJ1033.indb 193                                                                                            28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 517

                 de près ou de loin, d’une pétition de principe vide de sens : la décision de
                 la Cour était la bonne dès lors qu’elle a été adoptée par une large majorité
                 (l’habituel argument d’autorité, le diktat).
                    78. Or, le fait est que les majorités, si larges soient-elles, commettent
                 aussi parfois des erreurs, et c’est la raison pour laquelle je suis de plus en
                 plus enclin à me conformer à l’autorité de l’argument plutôt qu’à celle du
                 nombre. Selon moi, la Cour aurait dû, dans sa décision du 28 mai 2009,
                 indiquer les mesures conservatoires sollicitées, se posant ainsi en garante
                 des normes pertinentes énoncées par la convention des Nations Unies
                 contre la torture. Elle aurait dû dépasser la perspective interétatique à
                 courte vue, ce qui lui aurait permis d’appréhender les droits fondamen-
                 taux de la personne humaine qui étaient (et sont) en jeu dans la présente
                 affaire, au regard de la convention des Nations Unies contre la torture.
                    79. Compte tenu de la « décentralisation » de l’ordre juridique inter­
                 national, c’est dans le cadre traditionnel des relations interétatiques qu’ont
                 été conceptualisés les actes unilatéraux des Etats — tels que les pro-
                 messes — et qu’en ont été dégagés les effets juridiques. Or, le contexte de
                 la présente espèce est tout à fait différent, puisque sont en cause des obliga-
                 tions objectives, établies en application d’une convention normative — l’une
                 des plus importantes du système des Nations Unies en matière de protec-
                 tion internationale des droits de l’homme, qui consacre une interdiction
                 absolue relevant du jus cogens —, à savoir la convention contre la torture.
                 Au regard de ces obligations, un engagement ou une promesse formulé
                 dans le cadre d’une instance devant la Cour ne fait pas disparaître les
                 conditions requises (relatives au caractère d’urgence et au risque de dom-
                 mages irréparables) pour l’indication de mesures conservatoires.
                    80. Telle est la position que j’ai fermement défendue dans mon opinion
                 dissidente précitée du 28 mai 2009 (C.I.J. Recueil 2009, p. 192, par. 78), et
                 tel est bien ce que les faits qui se sont produits depuis lors nous enseignent.
                 Lorsque les conditions requises pour l’indication de mesures conserva-
                 toires sont réunies — comme c’était, selon moi, déjà le cas en mai 2009, ce
                 qui a été confirmé par les faits —, la Cour doit prendre pareilles mesures,
                 et ce, dans l’intérêt des sujets de droits qu’il convient de préserver et de
                 protéger (notamment le droit à la réalisation de la justice). C’est pourquoi
                 j’ai jugé utile, dans mon opinion dissidente, de préciser ce qui suit :
                           « Si elle avait décidé d’indiquer des mesures conservatoires dans la
                       présente affaire, comme je le soutiens ici, la Cour aurait créé un pré-
                       cédent remarquable dans cette longue quête de justice, du point de
                       vue de la théorie et de la pratique du droit international. Après tout,
                       c’est ici la première fois qu’elle est saisie d’une affaire sur le fonde-
                       ment de la convention des Nations Unies contre la torture de 1984.
                       �����������������������������������������������������������������������������������������������������������������
                           [L]es conditions requises — l’urgence et l’existence d’un risque de
                       préjudice irréparable — étaient et demeurent réunies dans la présente
                       affaire … exigeant des mesures conservatoires de sa part. En outre, il
                       subsiste à ce stade — et sans préjuger l’affaire au fond — certaines

                                                                                                                                     99




6 CIJ1033.indb 195                                                                                                                          28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 518

                       incertitudes autour de la question dont la Cour est saisie, en dépit de
                       la modiﬁcation apportée par le Sénégal en février 2007 à son Code
                       pénal et à son Code de procédure pénale.
                           Je songe par exemple aux délais prolongés apparemment dus aux
                       frais importants qu’entraînerait la tenue du procès de M. Habré,
                       auxquels s’ajoutent les mesures restant à prendre avant le procès, et
                       l’incertitude quant au temps à attendre encore avant l’ouverture du
                       procès (si tant est que celui-ci ait jamais lieu). En dépit de tout cela,
                       la majorité n’ayant pas cru bon d’indiquer des mesures conserva-
                       toires, la Cour en est désormais réduite à espérer que les événements
                       prendront un tour heureux.
                           La situation est d’autant plus alarmante lorsque l’on considère la
                       nature des obligations susmentionnées qui sont à la charge des Etats
                       parties à la convention des Nations Unies contre la torture.
                       �����������������������������������������������������������������������������������������������������������������
                           La Cour aurait dû selon moi rester saisie de la question qui est en
                       jeu. Elle n’aurait pas dû renoncer à exercer sa compétence dans le
                       domaine des mesures conservatoires en s’en remettant aux intentions
                       que les Parties ont pu sembler afficher, jouant ainsi un rôle plus sem-
                       blable à celui d’un médiateur, si ce n’est d’un spectateur dans l’expec-
                       tative. Si elle était restée saisie de la question, la Cour se serait posée
                       en garante du respect, en l’espèce, des obligations conventionnelles
                       incombant aux Etats parties à la convention des Nations Unies
                       contre la torture, conformément au principe aut dedere aut judicare. »
                       (C.I.J. Recueil 2009, p. 193-195, par. 80, 82-84 et 88.)
                    81. Cela mérite d’être rappelé ici. Fort heureusement — du point de
                 vue de la réalisation de la justice à l’aune du respect des obligations
                 consacrées dans la convention des Nations Unies contre la torture —,
                 Hissène Habré ne s’est pas enfui de sa résidence surveillée à Dakar, et n’a
                 pas davantage été expulsé du Sénégal. La Cour, quant à elle, a enfin
                 reconnu l’urgence de la situation, puisque cette reconnaissance sous-tend
                 les conclusions énoncées dans le présent arrêt, selon lesquelles le Sénégal
                 a violé l’article 6, paragraphe 2, et l’article 7, paragraphe 1, de la conven-
                 tion des Nations Unies contre la torture et est tenu de prendre, « sans
                 autre délai », les mesures nécessaires en vue de soumettre le cas de M. His-
                 sène Habré à ses autorités compétentes pour l’exercice de l’action pénale
                 (arrêt, par. 121 et point 6 du dispositif).


                                       IX. L’interdiction absolue de la torture
                                             dans le cadre du jus cogens

                   82. L’interminable calvaire enduré par les victimes dans leur quête de
                 réalisation de la justice en la présente espèce apparaît encore plus regret-
                 table si l’on considère que les dispositions de la convention des
                 Nations Unies contre la torture pertinentes en la présente espèce

                                                                                                                                   100




6 CIJ1033.indb 197                                                                                                                          28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 519

                 (articles 5-7) ont trait à l’interdiction absolue de la torture, interdiction
                 qui nous fait entrer dans le domaine du jus cogens. On aurait pu penser
                 que, face à pareille interdiction, les justiciables ne devraient pas avoir à
                 faire face à tant d’obstacles dans leur quête de réalisation de la justice. Il
                 en irait ainsi dans un monde où la justice prévaudrait, mais tel n’est pas
                 celui dans lequel nous vivons. Le temps de la justice des hommes n’est pas
                 le temps des êtres humains ; dans le monde qui est le nôtre, chacun se voit
                 très vite contraint de s’accommoder de l’irrationalité qui y prévaut, dans
                 l’espoir d’y prolonger quelque peu son passage.

                         1. Le régime juridique international de lutte contre la torture
                    83. En dépit des difficultés survenues dans le cas d’espèce, le fait est
                 qu’il existe aujourd’hui un régime juridique international d’interdiction
                 absolue de toutes les formes de torture, tant physiques que psychiques,
                 interdiction qui relève du domaine du jus cogens. Ce régime juridique
                 international a été consacré sur le plan judiciaire ; ainsi, en l’affaire Can-
                 toral Benavides c. Pérou (arrêt au fond du 18 août 2000), la Cour inter­
                 américaine des droits de l’homme (CIADH) a déclaré qu’« un véritable
                 régime juridique international d’interdiction de toutes les formes de tor-
                 ture a[vait] été établi » (par. 103).
                    84. Cette interdiction absolue de la torture trouve son expression sur
                 les plans tant normatif que jurisprudentiel. C’est le principe fondamental
                 d’humanité, tel qu’enraciné dans la conscience humaine, qui s’est fait jour
                 et s’est élevé contre la torture. De fait, l’interdiction de la torture, en tant
                 que jus cogens, émane aujourd’hui, en dernière analyse, de la conscience
                 juridique universelle et trouve son expression dans le corpus juris gentium.
                 La torture est donc clairement interdite en tant que violation grave du
                 droit international des droits de l’homme et du droit international huma-
                 nitaire, ainsi que du droit pénal international. Il existe, en la matière, une
                 convergence normative ; il s’agit donc d’une avancée définitive de notre
                 civilisation, qui ne souffre aucun retour en arrière.
                    85. Dans le domaine du droit international des droits de l’homme, le
                 régime juridique international de l’interdiction absolue de la torture com-
                 prend la convention des Nations Unies (de 1984, et son protocole de 2002)
                 ainsi que les conventions interaméricaine (1985) et européenne (1987)
                 contre la torture, auxquelles s’ajoutent le rapporteur spécial sur la torture
                 (depuis 1985) de l’ancienne Commission des droits de l’homme des
                 Nations Unies (CDH) et le Groupe de travail sur la détention arbitraire
                 (depuis 1991), lui aussi de l’ancienne CDH (qui s’attache particulièrement
                 à la prévention de la torture) 69. Les trois conventions précitées de lutte
                 contre la torture sont foncièrement complémentaires ratione materiae 70.

                     69 A ce dispositif s’ajoute le Fonds de contributions volontaires des Nations Unies pour

                 les victimes de la torture (depuis 1983).
                     70 Voir, sur ce point, A. A. Cançado Trindade, Tratado de Direito Internacional dos

                 Direitos Humanos, vol. II, Porto Alegre/Brésil, S.A. Fabris Ed., 1999, p. 345‑352.

                                                                                                        101




6 CIJ1033.indb 199                                                                                              28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 520

                 En outre, dans le domaine du droit pénal international, l’article 7 du Sta-
                 tut de Rome de 1998 de la Cour pénale internationale (CPI) prévoit que
                 le crime de torture relève de la compétence de ladite Cour. La torture est,
                 de fait, interdite en toutes circonstances.
                    86. Ainsi que la CIADH l’a rappelé à juste titre dans les décisions
                 qu’elle a rendues dans les affaires Frères Gómez Paquiyauri c. Pérou (arrêt
                 du 8 juillet 2004, par. 111-112), Tibi c. Equateur (arrêt du 7 septembre 2004,
                 par. 143) et Baldeón García c. Pérou (arrêt du 6 avril 2006, par. 117),
                         « L’interdiction de la torture est totale et irrévocable, y compris
                       dans les circonstances les plus délicates telles que la guerre, « la lutte
                       contre le terrorisme » ou tout autre crime, l’état de siège ou l’état
                       d’urgence, les désordres civils ou les conflits intérieurs, la suspension
                       des garanties constitutionnelles, l’instabilité politique interne ou
                       d’autres dangers pesant sur l’ordre public. »
                   La CIADH s’est prononcée de manière tout à fait claire en affirmant, par
                 exemple dans l’arrêt qu’elle a rendu en l’affaire Maritza Urrutia c. Guatemala
                 (en date du 27 novembre 2003, par. 92), et en le réitérant dans les arrêts qu’elle
                 a rendus dans les affaires Tibi c. Equateur (en date du 7 septembre 2004,
                 par. 143), Frères Gómez Paquiyauri c. Pérou (en date du 8 juillet 2004,
                 par. 112) et Baldeón García c. Pérou (en date du 6 avril 2006, par. 117), que
                       « il exist[ait] un régime juridique international d’interdiction absolue
                       de toutes les formes de torture, tant physiques que psychiques, régime
                       qui relev[ait] désormais du domaine du jus cogens ».
                    87. De même, dans l’affaire Caesar c. Trinité-et-Tobago (arrêt du 11 mars
                 2005), la CIADH a estimé que les conditions de détention auxquelles avait
                 été soumis le plaignant (qui avaient nui à sa santé, c’est-à-dire à son intégrité
                 physique, psychique et morale) constituaient un traitement inhumain et
                 dégradant, en violation de l’article 5, paragraphes 1 et 2, de la convention
                 américaine relative aux droits de l’homme, qui « consacre les préceptes du jus
                 cogens » (par. 100). Par la suite, dans l’affaire Goiburú et autres c. Paraguay
                 (arrêt du 22 septembre 2006), la CIADH a réaffirmé l’interdiction absolue de
                 la torture et des disparitions forcées de personnes, comme relevant du jus
                 cogens, et reconnu l’obligation de lutter contre l’impunité en ce qui concerne
                 ces violations graves (obligation assortie de l’enquête requise en vue de l’éta-
                 blissement des faits), de sorte à honorer la mémoire des victimes et de garan-
                 tir la non-répétition de pareils faits (par. 93).
                    88. La CIADH et le Tribunal pénal international ad hoc pour l’ex-­
                 Yougoslavie (TPIY) sont les deux juridictions internationales contempo-
                 raines qui, à ce jour, ont le plus contribué à élaborer une jurisprudence
                 relative à l’interdiction absolue de la torture en tant que règle de
                 jus cogens 71. Le TPIY a ainsi considéré, dans le jugement qu’il a rendu
                    71 Voir, récemment, A. A. Cançado Trindade, « Jus Cogens : The Determination and

                 the Gradual Expansion of Its Material Content in Contemporary International Case
                 Law », dans XXXV Curso de Derecho Internacional Organizado por el Comité Jurídico Inte-
                 ramericano — 2008, Washington D.C., Secrétariat général de l’OEA, 2009, p. 3‑29.

                                                                                                   102




6 CIJ1033.indb 201                                                                                         28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 521

                 en l’affaire Furundžija (Chambre de première instance, 10 décembre 1998),
                 que la torture était « prohibée par une norme impérative du droit inter­
                 national », et qu’il s’agissait donc d’une interdiction de jus cogens
                 (par. 153 et 155). De même, dans son jugement en l’affaire Dela-
                 lić et autres (Chambre de première instance, 16 novembre 1998), il a pré-
                 cisé que l’interdiction de la torture était une règle de droit international
                 conventionnel et coutumier, et qu’elle constituait aussi une norme de jus
                 cogens (par. 453-454).
                    89. Le TPIY a réaffirmé ces points dans le jugement qu’il a rendu en
                 l’affaire Kunarac (Chambre de première instance, 22 février 2001), dans
                 lequel il a affirmé ce qui suit :
                          « Le droit international, tant conventionnel que coutumier, inter-
                       dit la torture en temps de paix comme de conflit armé. On peut dire
                       que cette prohibition a valeur de jus cogens. » (Par. 466.)

                 D’autres prononcés similaires du TPIY concernant l’interdiction de la
                 torture en tant que règle de jus cogens figurent dans l’arrêt qu’il a rendu
                 en l’affaire Delalić et autres (Chambre d’appel, 20 février 2001, par. 172
                 et 225), ainsi que dans son jugement en l’affaire Naletilić et autres
                 (Chambre de première instance, 31 mars 2003) :
                           « Dans plusieurs jugements, le Tribunal a eu à se prononcer sur
                       des accusations de tortures assimilables à une infraction grave aux
                       conventions de Genève de 1949, à une violation des lois ou coutumes
                       de la guerre et à un crime contre l’humanité. Dans le jugement
                       ­Celebici, la Chambre de première instance déclarait que l’interdiction
                        de la torture était une norme du droit international coutumier et du
                        jus cogens. » (Par. 336.)
                    90. Le Tribunal pénal international ad hoc pour le Rwanda (TPIR) a,
                 lui aussi, contribué à la convergence normative du droit international des
                 droits de l’homme et du droit pénal international contemporain en ce
                 qui concerne l’interdiction absolue de la torture, en interprétant comme
                 suit, dans sa décision (Chambre I) du 2 septembre 1998 en l’affaire
                 J. P. Akayesu, le terme « torture » tel qu’il est mentionné à l’article 3 f) de
                 son statut, au regard de la définition de la torture, consacrée à l’article 1,
                 paragraphe 1, de la convention des Nations Unies contre la torture :
                       « tout acte par lequel une douleur ou des souffrances aiguës, phy-
                       siques ou mentales, sont intentionnellement infligées à une personne
                       aux fins notamment d’obtenir d’elle ou d’une tierce personne des ren-
                       seignements ou des aveux, de la punir d’un acte qu’elle ou une tierce
                       personne a commis ou est soupçonnée d’avoir commis, de l’intimider
                       ou de faire pression sur elle ou d’intimider ou de faire pression sur
                       une tierce personne, ou pour tout autre motif fondé sur une forme de
                       discrimination quelle qu’elle soit, lorsqu’une telle douleur ou de telles
                       souffrances sont infligées par un agent de la fonction publique ou
                       toute autre personne agissant à titre officiel ou à son instigation ou
                       avec son consentement exprès ou tacite » (par. 681).

                                                                                            103




6 CIJ1033.indb 203                                                                                 28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 522

                    91. La Cour européenne des droits de l’homme (CEDH) s’est elle aussi
                 prononcée dans le même sens sur cette question. Ainsi, dans l’arrêt
                 (Grande Chambre) du 12 novembre 2008 qu’elle a rendu en l’affaire
                 Demir et Baykara c. Turquie, elle a constaté, en ce qui concerne l’interdic-
                 tion de la torture, « l’existence d’une norme impérative de droit interna-
                 tional ou jus cogens », et ajouté que cette constatation était « incorporée à
                 sa jurisprudence dans ce domaine » (par. 73). Dans un contexte plus large,
                 celui de l’interdiction des traitements inhumains et dégradants (qui com-
                 prend la souffrance psychique), le raisonnement exposé par la CEDH
                 dans son arrêt du 2 mars 2010 en l’affaire Al-Saadoon et Mufdhi c.
                 Royaume-Uni permet de conclure à la reconnaissance d’une hiérarchie
                 normative en droit international, qui confère la primauté aux normes pré-
                 servant la dignité de la personne humaine.
                    92. L’évolution susmentionnée, qui a conduit à l’interdiction absolue
                 (jus cogens) de la torture, s’est produite en même temps que la prise de
                 conscience de l’horreur et du caractère inhumain de la pratique de la tor-
                 ture. Les dépositions des victimes, telles qu’elles ont notamment été pré-
                 sentées devant les instances internationales contemporaines en matière de
                 droits de l’homme, sont là pour en témoigner. Par le passé, certains
                 témoignages avaient déjà joué le même rôle. L’un d’entre eux — particu-
                 lièrement fort — nous est livré par Jean Améry, lui-même victime de tor-
                 ture. Selon ses propres termes,
                       « la torture est l’événement le plus effroyable qu’un homme puisse
                       garder au fond de soi… Celui qui a été torturé reste un torturé. La
                       torture est marquée dans sa chair au fer rouge, même lorsque aucune
                       trace cliniquement objective n’y est plus repérable. [C]elui qui vient
                       de réchapper de la torture et dont la douleur se calme … se sent
                       gagné par une sorte de paix éphémère, propice à la réflexion… Si ce
                       qui reste de l’expérience de la torture ne peut jamais être autre chose
                       qu’une impression de cauchemar, alors c’est un immense étonne-
                       ment, et c’est aussi le sentiment d’être devenu étranger au monde,
                       état profond qu’aucune forme de communication ultérieure avec les
                       hommes ne pourra compenser… Celui qui a été soumis à la torture
                       est désormais incapable de se sentir chez soi dans le monde. L’ou-
                       trage de l’anéantissement est indélébile. La confiance dans le monde
                       qu’ébranle déjà le premier coup reçu et que la torture finit d’éteindre
                       complètement est irrécupérable… Celui qui a été martyrisé est livré
                       sans défense à l’angoisse. C’est elle qui dorénavant le mènera à la
                       baguette de son sceptre. Elle — mais aussi ce qu’on appelle les res-
                       sentiments. Car ils demeurent. » 72
                    93. Le présent arrêt rendu par la Cour en l’affaire relative à des Ques-
                 tions concernant l’obligation de poursuivre ou d’extrader apporte une contri-

                    72 Jean Améry, Par-delà le crime et le châtiment, Arles, Babel/Actes Sud, 2005 (rééd.),

                 p. 61, 83-84, 92 et 94-96. Voir également Jean Améry, At the Mind´s Limits, Bloomington,
                 Indiana University Press, 1980 (rééd.), p. 22, 34 et 38-40.

                                                                                                      104




6 CIJ1033.indb 205                                                                                            28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 523

                 bution décisive à la consolidation du régime juridique international de
                 lutte contre la torture. A cet égard, la Cour affirme avec force ce qui suit :
                          « Selon la Cour, l’interdiction de la torture relève du droit inter­
                       national coutumier et elle a acquis le caractère de norme impérative
                       (jus cogens).
                          Cette interdiction repose sur une pratique internationale élargie et
                       sur l’opinio juris des Etats. Elle figure dans de nombreux instruments
                       internationaux à vocation universelle (notamment la Déclaration uni­
                       verselle des droits de l’homme de 1948 ; les conventions de Genève
                       pour la protection des victimes de guerre de 1949 ; le Pacte inter­
                       national relatif aux droits civils et politiques de 1966 ; la résolu-
                       tion 3452/30 de l’Assemblée générale sur la protection de toutes les
                       personnes contre la torture et autres peines ou traitements cruels,
                       inhumains ou dégradants, en date du 9 décembre 1975), et elle a été
                       introduite dans le droit interne de la quasi-totalité des Etats ; enfin,
                       les actes de torture sont dénoncés régulièrement au sein des instances
                       nationales et internationales. » (Arrêt, par. 99.)
                   94. L’une des caractéristiques de l’actuel régime juridique international
                 de lutte contre la torture est l’établissement d’un mécanisme permanent
                 de surveillance de type préventif. Celui-ci trouve son expression dans le
                 protocole facultatif de 2002 à la convention des Nations Unies contre la
                 torture de 1984, ainsi que dans les inspections préventives menées en
                 application de la convention européenne de 1987 pour la prévention de la
                 torture et des peines ou traitements inhumains ou dégradants (art. 2). A
                 cet égard, j’ai jugé utile, dans mon opinion individuelle en l’affaire
                 Maritza Urrutia c. Guatemala (CIADH, arrêt du 27 novembre 2003), de
                 préciser que cette évolution avait
                       « éliminé l’un des derniers bastions de la souveraineté étatique, en
                       permettant la surveillance des sanctuaires de l’Etat — notamment ses
                       prisons et établissements pénitentiaires, postes de police, prisons
                       militaires, centres de rétention pour étrangers et institutions psychia-
                       triques —, ainsi que de ses pratiques administratives et mesures légis-
                       latives, aux fins d’apprécier leur compatibilité avec les normes
                       internationales en matière de droits de l’homme. Ce progrès a été
                       réalisé au nom de valeurs communes supérieures, qui coexistent dans
                       la prévalence des droits fondamentaux inhérents à la personne
                       humaine. » (Par. 11.)


                            2. Les valeurs humaines fondamentales qui sous-tendent
                                              ladite interdiction
                   95. La conscience humaine s’est éveillée à l’impérieuse nécessité de mettre
                 définitivement fin aux fléaux que sont la détention arbitraire et la torture.
                 Les principes généraux du droit, ainsi que les valeurs humaines fondamen-

                                                                                           105




6 CIJ1033.indb 207                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 524

                 tales qui les sous-tendent, jouent un rôle tout à fait crucial en la matière. Ces
                 valeurs se sont récemment vu consacrer d’un point de vue juridique. Ainsi,
                 la CEDH a indiqué, dans l’affaire Soering c. Royaume-Uni (arrêt du 7 juil-
                 let 1989), que l’interdiction absolue de la torture (même en temps de guerre
                 et en cas d’autre danger national) consacrait l’une des « valeurs fondamen-
                 tales des sociétés démocratiques [contemporaines] » (par. 88). Par la suite,
                 dans l’affaire Kalachnikov c. Russie (arrêt du 15 juillet 2002), la CEDH a
                 déclaré que l’article 3 de la convention européenne des droits de l’homme
                       « consacr[ait] l’une des valeurs fondamentales des sociétés démocra-
                       tiques. Il prohibe en termes absolus la torture et les peines ou traite-
                       ments inhumains ou dégradants, quels que soient les circonstances
                       ou les agissements de la victime. » (Par. 95.)
                   96. Dans l’affaire Selmouni c. France (arrêt du 28 juillet 1999), la CEDH
                 a catégoriquement réaffirmé que l’article 3 de la convention européenne
                       « consacr[ait] l’une des valeurs fondamentales des sociétés démocra-
                       tiques. Même dans les circonstances les plus difficiles, telle la lutte contre
                       le terrorisme et le crime organisé, la convention prohibe en termes abso-
                       lus la torture et les peines ou traitements inhumains ou dégradants.
                       L’article 3 ne prévoit pas de restrictions, en quoi il contraste avec la
                       majorité des clauses normatives de la convention et des protocoles nos 1
                       et 4, et d’après l’article 15, paragraphe 2, il ne souffre nulle dérogation,
                       même en cas de danger public menaçant la vie de la nation. » (Par. 95.)
                    Dans ce même arrêt, la Cour européenne a dit estimer que « le niveau
                 d’exigence croissant en matière de protection des droits de l’homme et des
                 libertés fondamentales impliqu[ait], parallèlement et inéluctablement, une
                 plus grande fermeté dans l’appréciation des atteintes aux valeurs fonda-
                 mentales des sociétés démocratiques » (par. 101) 73.
                    97. A l’instar de la CEDH, la CIADH a elle aussi mis l’accent sur les
                 valeurs humaines fondamentales qui sous-tendent l’interdiction absolue
                 de la torture. Ainsi, dans l’affaire Cantoral Benavides c. Pérou (fond, arrêt
                 du 18 août 2000), elle a jugé que certains actes auparavant qualifiés de
                 traitement inhumain ou dégradant devaient dorénavant être qualifiés
                 d’actes de torture à part entière, et ce, en raison des « exigences crois-
                 santes » en matière de protection des droits fondamentaux de la personne
                 (par. 99). Selon la CIADH, cela exigeait une plus grande fermeté dans la
                 réponse apportée aux « atteintes aux valeurs fondamentales des sociétés
                 démocratiques » (par. 99). Dans ladite affaire, la CIADH a donc, par son
                 raisonnement, entendu s’attacher aux conséquences de l’interdiction
                 absolue de la torture.

                    73 Dans cette affaire, la CEDH a jugé que l’Etat défendeur était responsable des

                 actes de torture infligés à Selmouni (par. 105-106). Un raisonnement semblable ressort,
                 par exemple, de l’arrêt du 7 septembre 2004 de la CIADH en l’affaire Tibi c. Equateur
                 (par. 143), dans lequel la Cour a, de la même manière, considéré que l’Etat défendeur était
                 responsable des actes de torture infligés à la victime (par. 165).

                                                                                                       106




6 CIJ1033.indb 209                                                                                             28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 525

                    98. De fait, la pratique de la torture, dans toute sa perversion, ne se limite
                 pas aux blessures physiques infligées à la victime ; elle vise également à anni-
                 hiler l’identité et l’intégrité de celle-ci. Elle cause des troubles psychologiques
                 chroniques irrémédiables, qui rendent la victime incapable de reprendre une
                 vie normale. Tous les experts ayant déposé devant les tribunaux inter­
                 nationaux ont précisé que la torture aggravait la vulnérabilité de la victime
                 en provoquant cauchemars, perte de confiance en autrui, hypertension et
                 dépression ; une personne ayant subi la torture en prison ou dans d’autres
                 lieux de détention perd le sens de l’espace, voire la notion du temps 74.
                    99. Au sujet des conséquences dévastatrices de la pratique (interdite)
                 de la torture, et du préjudice irréparable que celle-ci entraîne, j’ai indiqué,
                 dans mon opinion individuelle en l’affaire Tibi c. Equateur (CIADH, arrêt
                 du 7 septembre 2004), que,
                       « de surcroît, la pratique de la torture (que ce soit pour obtenir des aveux
                       ou des renseignements ou pour susciter la phobie sociale) gén[érait] une
                       charge émotionnelle destructrice, laquelle se transmet aux proches de la
                       victime qui, à leur tour, la projettent sur les personnes avec lesquelles ils
                       vivent. La pratique répandue de la torture, même si elle se déroule en
                       milieu carcéral, contamine, à terme, le tissu social dans son ensemble.
                       Elle laisse des séquelles non seulement chez les victimes, mais marque
                       également des pans entiers du milieu social dans lequel elle s’est dérou-
                       lée. La torture entraîne des dommages psycho-sociaux et, dans certaines
                       circonstances, peut entraîner une véritable fracture sociale…
                          La pratique de la torture constitue une menace épouvantable pour
                       la civilisation elle-même. En ce sens, la manière dont les pouvoirs
                       publics de tous les pays traitent les détenus ou les personnes incarcé-
                       rées est précisément l’un des critères infaillibles permettant de mesurer
                       le degré de civilisation. Fedor Mikhaïlovitch Dostoïevski l’a d’ailleurs
                       souligné dans son ouvrage précité, Souvenirs de la maison des
                       morts (1862) ; selon lui, on peut juger du degré de civilisation de tout
                       milieu social en visitant ses prisons et centres de détention 75. La tor-
                       ture constitue une violation particulièrement grave des droits de
                       l’homme car, sous ses diverses formes, elle a pour objectif ultime d’an-
                       nuler l’identité et la personnalité mêmes de la victime, en sapant sa
                       résistance physique ou mentale ; la victime est donc traitée comme
                       un « simple moyen » (d’obtenir des aveux, généralement), en violation
                       flagrante du principe fondamental de la dignité de la personne humaine
                       (qui exprime la notion kantienne de l’être humain comme une « fin en
                       soi »), dégradant cette personne de manière perverse et cruelle 76, et lui
                       causant un préjudice réellement irréparable. » (Par. 22 et 24.)

                     74 CIADH, affaire Tibi c. Equateur, arrêt du 7 septembre 2004, opinion individuelle du

                 juge Cançado Trindade, par. 21.
                     75 Voir F. M. Dostoïevski, Souvenirs de la maison des morts [1862], Paris, Gallimard,

                 1977 (rééd.), p. 35‑416.
                     76 J. L. de la Cuesta Arzamendi, El Delito de Tortura, Barcelone, Bosch, 1990, p. 27‑28

                 et 70.

                                                                                                       107




6 CIJ1033.indb 211                                                                                             28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 526

                    100. Dans son jugement précité de 1998 en l’affaire Furundžija, le TPIY
                 a, quant à lui, affirmé ce qui suit :
                             « Clairement, la valeur de jus cogens de l’interdiction de la torture
                          rend compte de l’idée que celle-ci est désormais l’une des normes les
                          plus fondamentales de la communauté internationale. En outre, cette
                          interdiction doit avoir un effet de dissuasion en ce sens qu’elle rap-
                          pelle à tous les membres de la communauté internationale et aux
                          individus sur lesquels ils ont autorité qu’il s’agit là d’une valeur abso-
                          lue que nul ne peut transgresser. » (Par. 154.)
                    101. Le jugement rendu par le TPIY (Chambre de première ins-
                 tance II, 17 octobre 2002) dans l’affaire Simić constitue une autre décision
                 pertinente à cet égard, puisqu’il révèle l’attention particulière que le tribu-
                 nal a accordée aux valeurs humaines fondamentales. Soulignant le carac-
                 tère « très grave » de la torture, celui-ci a ainsi précisé que
                          « [l]e droit de ne pas subir des tortures [était] reconnu par le droit inter-
                          national coutumier ou conventionnel, où il a valeur de jus cogens. La
                          torture ne peut être tolérée. Elle constitue une atteinte fondamentale à
                          la dignité humaine, à la sécurité, et à l’intégrité mentale des victimes.
                          Comme il a été dit dans Krnojelac, la torture « constitue l’une des
                          atteintes les plus graves à l’intégrité physique ou mentale d’une personne.
                          Le but et la gravité de l’atteinte portée à l’intégrité de la personne dis-
                          tinguent la torture des autres formes de mauvais traitements ». » (Par. 34.)
                    102. Dix ans auparavant, au sein de la CIADH, j’avais défendu la
                 position, que je réitère dans la présente opinion, selon laquelle le jus cogens
                 constitue non pas une catégorie juridique fermée mais, au contraire, une
                 catégorie qui évolue et s’étend 77. De l’affirmation et de l’existence même
                 de normes impératives de droit international découle nécessairement que
                 celles-ci ne se limitent pas aux normes conventionnelles, au droit des trai-
                 tés, mais englobent tout acte juridique, quel qu’il soit, et s’étendent au
                 droit international général. Le jus cogens constituant, à mon sens, une
                 catégorie ouverte, il ne cesse de croître en réponse à la nécessité de proté-
                 ger les droits inhérents à chaque être humain, et ce, en toute situation.
                 L’interdiction absolue des pratiques de torture ou de disparition forcée de
                 personnes, ainsi que des exécutions sommaires ou extrajudiciaires, nous
                 fait résolument entrer dans le domaine du jus cogens 78 international. C’est
                 sous l’angle de la responsabilité internationale que le jus cogens révèle sa
                 vaste et profonde dimension, qui englobe l’ensemble des actes juridiques
                 (y compris les actes unilatéraux) et, de surcroît, a une incidence sur les
                 fondements mêmes d’un droit international réellement universel 79.

                    77 CIADH, Le statut juridique et les droits des migrants sans papiers, avis consultatif

                 no 18 du 17 septembre 2003, opinion individuelle du juge Cançado Trindade, par. 65-73.
                     78   Ibid., par. 68-69.
                     79   Ibid., par. 70.

                                                                                                      108




6 CIJ1033.indb 213                                                                                            28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 527

                    103. Les différentes juridictions internationales ont donc très claire-
                 ment précisé, par leurs décisions, l’évolution ratione materiae du droit en
                 ce qui concerne l’interdiction absolue de la torture, sous toutes ses formes
                 et en toutes circonstances, interdiction qui, désormais, relève du jus cogens
                 international, avec toutes les conséquences juridiques qui en découlent
                 pour les Etats responsables. En agissant ainsi, à juste titre, ces juridictions
                 sont restées attentives aux valeurs humaines fondamentales sous-jacentes,
                 qui les ont inspirées et guidées. Il s’agit là d’une évolution qu’on ne sau-
                 rait ignorer, et qui est appelée à se poursuivre.


                              X. Les obligations erga omnes partes au regard
                            de la convention des Nations Unies contre la torture

                   104. La convention contre la torture consacre l’interdiction absolue de
                 cette pratique, interdiction qui relève du domaine du jus cogens (supra).
                 De cette interdiction découlent des obligations erga omnes partes. Chose
                 notable, les deux Parties — la Belgique et le Sénégal — l’ont expressé-
                 ment reconnu devant la Cour. Elles l’ont fait en réponse à une question
                 que je leur ai posée lors de l’audience publique du 8 avril 2009, au stade
                 de l’examen des mesures conservatoires en l’espèce. La question que j’ai
                 jugé utile de poser aux deux Parties était la suivante :
                             « Dans ces audiences publiques, il y a eu des références expresses
                          de la part de deux délégations aux droits des Etats ainsi qu’aux droits
                          des individus. J’ai alors une question à poser aux deux Parties. Je la
                          poserai en anglais pour maintenir l’équilibre linguistique de la Cour.
                          La question est la suivante : Afin de mieux cerner les droits qui
                          doivent être préservés (aux termes de l’article 41 du Statut), y a-t-il
                          des droits qui correspondent aux obligations énoncées à l’article 7,
                          paragraphe 1, lu conjointement avec l’article 5, paragraphe 2, de la
                          convention des Nations Unies contre la torture de 1984 et, si tel est
                          le cas, quels sont leur nature juridique, leur contenu et leurs effets ?
                          Quels sont les titulaires de ces droits — les Etats dont les nationaux
                          sont concernés, ou tous les Etats parties à la convention précitée ? A
                          qui ces droits sont-ils opposables — seulement aux Etats concernés
                          par une affaire concrète, ou à tout Etat partie à la convention ? » 80
                    105. En réponse à ma question, la Belgique a commencé par rappeler
                 l’obligation de poursuivre ou d’extrader, qui incombe aux Etats parties à
                 la convention contre la torture, en application des articles 5, paragraphe 2,
                 et 7, paragraphe 1, dudit instrument, soulignant qu’« à l’obligation d’un
                 Etat envers d’autres Etats correspond[ait] le droit de ces Etats au respect
                 de cette obligation » 81.

                     80
                      CR 2009/11, 8 avril 2009, p. 25.
                     81
                      Réponse de la Belgique à la question posée par M. le juge Cançado Trindade au
                 terme de l’audience du 8 avril 2009, BS 2009/15, 15 avril 2009, p. 2, par. 4-5.

                                                                                               109




6 CIJ1033.indb 215                                                                                    28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 528

                    L’obligation énoncée aux articles 5, paragraphe 2, et 7, paragraphe 1,
                 « engendre un droit corrélatif » (des Etats parties) d’en garantir le res-
                 pect 82. Ce droit, a poursuivi la Belgique, revêt un « caractère convention-
                 nel », puisqu’il est fondé sur un traité, et « [l]a règle pacta sunt servanda s’y
                 applique » 83.
                    106. Dès lors, selon la Belgique, tous les Etats parties à la convention
                 contre la torture sont fondés à veiller au respect des obligations conven-
                 tionnelles — conformément à la règle pacta sunt servanda —, auxquelles
                 chacun d’entre eux s’est engagé à satisfaire, à l’égard de tous les autres 84.
                 Et la Belgique d’ajouter :
                           « Dans l’affaire Goiburú et autres c. Paraguay [2006], la Cour
                       i­nteraméricaine des droits de l’homme a observé que tous les Etats
                        parties à la convention américaine des droits de l’homme devraient
                        collaborer de bonne foi à l’obligation d’extrader ou de poursuivre les
                        auteurs de crimes portant sur les droits de l’homme ; il est intéressant
                        de constater que, pour illustrer cette obligation, la Cour se réfère à la
                        convention de 1984 :
                              « Par conséquent, la Cour juge utile de préciser que les Etats
                           parties devraient collaborer pour mettre fin à l’impunité en ce qui
                           concerne les violations commises en l’espèce, en poursuivant et, le
                           cas échéant, en punissant les responsables. Partant de ce principe,
                           un Etat ne saurait protéger, directement ou indirectement, des
                           personnes accusées de violations des droits de l’homme en appli-
                           quant de manière indue des mécanismes juridiques qui vont à l’en-
                           contre des obligations internationales pertinentes. Les mécanismes
                           de garantie collective établis par la convention américaine,
                           conjointement avec les obligations internationales régionales et
                           universelles en la matière, imposent donc aux Etats de la région de
                           collaborer de bonne foi, soit en acceptant d’extrader, soit en pour-
                           suivant sur leur territoire les auteurs des faits mis en cause dans la
                           présente affaire. » » 85
                 En somme — comme la Belgique l’a affirmé —, les droits énoncés dans la
                 convention des Nations Unies contre la torture de 1984 « sont donc oppo-
                 sables à tous les Etats parties à cette convention » 86.




                     82 Réponse de la Belgique à la question posée par M. le juge Cançado Trindade au

                 terme de l’audience du 8 avril 2009, BS 2009/15, 15 avril 2009, p. 2, par. 7.
                     83 Ibid., p. 3, par. 8.
                     84 Ibid., par. 11.
                     85 Cour interaméricaine des droits de l’homme, arrêt du 22 septembre 2006, par. 132, et

                 en particulier la note no 87, dans laquelle figure une liste exhaustive des instruments univer-
                 sels pertinents, y compris la convention de 1984 ; voir également l’opinion individuelle du
                 juge Cançado Trindade, par. 67-68.
                     86 Réponse de la Belgique à la question…, op. cit. supra note 81, p. 5, par. 14.



                                                                                                           110




6 CIJ1033.indb 217                                                                                                 28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 529

                    107. Le Sénégal, quant à lui, a commencé par répondre à ma ques-
                 tion en rappelant, à son tour, l’obligation de poursuivre ou d’extrader,
                 en application des articles 5, paragraphe 2, et 7, paragraphe 1, de la
                 convention contre la torture 87, et a ajouté ce qui suit :
                            « La nature de l’obligation internationale d’interdiction de la tor-
                          ture a connu une mutation importante. D’une nature convention-
                          nelle à effet relatif, l’obligation s’est vu attacher un effet erga
                          omnes. » 88
                    Le Sénégal a ensuite expressément reconnu « [l’]existence d’obli­
                 gations indivisibles erga omnes », ainsi que la Cour l’a réaffirmé à
                 maintes reprises depuis 1970 89, reconnaissant en outre que les Etats
                 parties à la convention contre la torture disposaient du « droit de faire
                 res­pecter l’obligation » énoncée aux articles 5, paragraphe 2, et 7,
                ­para­graphe 1 90.
                    108. Au vu des réponses que la Belgique et le Sénégal ont apportées
                 à ma question, il apparaît clairement que les deux Etats comprennent
                 fort bien la nature des obligations qui leur incombent au titre de la
                 convention contre la torture. L’importance de ces obligations s’accroît
                 en fonction de la gravité des violations de l’interdiction absolue de la
                 torture (voir infra). Ce sont ces obligations qui forment la garantie col-
                 lective des droits protégés par ladite convention. Si les auteurs de man-
                 quements à ces obligations demeurent impunis, cette impunité non
                 seulement ne couvre pas lesdits manquements, mais accroît la gravité de
                 la situation illicite : le défaut d’accès des victimes à la justice (déni de
                 justice) qui résulte de pareille impunité constitue une violation supplé-
                 mentaire des droits protégés, laquelle vient s’ajouter aux violations ini-
                 tiales (les actes de torture). Pendant des années, au sein de la CIADH,
                 j’ai ainsi insisté sur la concrétisation jurisprudentielle du développement
                 matériel du jus cogens et des obligations erga omnes de protection cor-
                 respondantes, et ce, dans leurs deux dimensions, horizontale (vis-à-vis
                 de la communauté internationale dans son ensemble) et verticale (par
                 transposition dans le droit interne régissant pour l’essentiel les relations
                 entre les i­ndividus et les pouvoirs publics) 91. La présente affaire relative
                 à des Questions concernant l’obligation de poursuivre ou d’extrader, en
                 la­quelle la Cour s’est prononcée, est pour moi l’occasion de réaffirmer
                 ma position.



                    87 Réponse du Sénégal à la question posée par M. le juge Cançado Trindade au terme

                 de l’audience du 8 avril 2009, BS 2009/16, 15 avril 2009, p. 1, par. 1.
                     88Ibid., p. 1, par. 2.
                     89Ibid., p. 2, par. 3-4.
                     90Ibid., par. 5-6.
                    91 Voir en ce sens CIADH, La Cantuta c. Pérou, arrêt du 29 novembre 2006, opinion

                 individuelle du juge Cançado Trindade, par. 51 et 60.

                                                                                                  111




6 CIJ1033.indb 219                                                                                       28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 530

                           XI. La gravité des violations des droits de l’homme
                          et la nécessité impérieuse de lutter contre l’impunité

                              1. La cruauté humaine à l’aune du critère de gravité
                    109. De fait, outre son développement horizontal, le jus cogens se déve-
                 loppe aussi de manière verticale, et ce, par l’interaction entre les systèmes
                 juridiques internationaux et nationaux dans le domaine de protection des
                 droits en cause (supra). Vu sous ce second angle (vertical), le jus cogens a
                 pour effet d’invalider toute mesure législative, administrative ou judiciaire
                 tendant à autoriser ou à tolérer la torture sur le plan de l’ordre juridique
                 interne des Etats 92. L’interdiction absolue de la torture, en tant que réac-
                 tion de droit ratione materiae telle que considérée dans la présente opi-
                 nion, entraîne, dans ses dimensions tant horizontale que verticale, des
                 conséquences du point de vue de la lutte menée de longue date contre
                 l’impunité et de l’octroi des réparations dues aux victimes.
                    110. S’agissant de la première dimension (horizontale), je suis d’avis
                 que l’« intérêt pour agir » des Etats parties à la convention contre la tor-
                 ture s’accroît en fonction de la gravité des violations de ladite convention.
                 Ce serait une erreur que de chercher à « bilatéraliser » des questions liti-
                 gieuses au regard de la convention contre la torture (en les réduisant à des
                 différends interétatiques traditionnels), puisque cet instrument offre la
                 possibilité de prendre des initiatives obéissant à une logique différente afin
                 de prévenir et de combattre la torture. D’une manière plus générale, cette
                 tendance était d’ailleurs déjà perceptible dans les années qui ont suivi
                 l’adoption de la convention contre la torture en 1984.
                    111. Ainsi, en 1988, le juriste sénégalais Kéba Mbaye a, dans le cadre du
                 cours thématique qu’il a dispensé à l’Académie de droit international de
                 La Haye, fait observer à juste titre que l’« intérêt pour agir » d’un Etat allait
                 au-delà d’un simple intérêt en ce qu’il s’agissait d’une notion de droit pro-
                 cédural. De plus, au stade actuel de l’évolution du droit international, il est
                 généralement admis que les Etats peuvent exercer leur « intérêt pour agir »
                 non seulement en poursuivant leurs propres intérêts, mais également au
                 nom de valeurs communes et supérieures et, dans le cadre de certaines
                 conventions des Nations Unies, dans le dessein de sauvegarder certaines
                 valeurs fondamentales communes au moyen d’un « contrôle objectif » 93.
                 C’est ce que je qualifie de garantie collective des traités relatifs aux droits de
                 l’homme assurée par les Etats parties eux-mêmes. Tel est notamment le cas
                 de la convention des Nations Unies contre la torture ; l’« intérêt pour agir »
                 au regard de cet instrument est totalement justifié, compte tenu de la gravité
                 des violations en cause, c’est-à-dire des actes de torture de toute nature.

                    92 Voir E. de Wet, « The Prohibition of Torture as an International Norm of Jus Cogens

                 and Its Implications for National and Customary Law », European Journal of International
                 Law, vol. 15 (2004), p. 98‑99.
                    93 Kéba Mbaye, « L’intérêt pour agir devant la Cour internationale de Justice », Recueil

                 des cours de l’Académie de droit international de La Haye, vol. 209 (1988), p. 257 et 271.

                                                                                                       112




6 CIJ1033.indb 221                                                                                             28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 531

                    112. La cruauté de la pratique systématique de la torture ne peut tout
                 simplement être oubliée, ni par les victimes et leurs parents proches, ni par
                 leur milieu social au sens large. A cet égard, j’ai déjà passé en revue les
                 conclusions du rapport de la commission d’enquête tchadienne de 1992 94. Ce
                 rapport fait un funeste compte rendu des méthodes de torture utilisées durant
                 le régime de Hissène Habré, assorti d’illustrations 95 qui s’ajoutent aux images
                 des charniers 96. Les constatations de la commission tchadienne pour la vérité
                 ont été corroborées par les travaux d’établissement des faits effectués par
                 certaines organisations non gouvernementales (ONG). Bien que l’Associa-
                 tion des victimes de crimes et répressions politiques au Tchad (AVCRP) ait
                 été créée à N’Djamena dès le 12 décembre 1991, les archives de la « police
                 politique » (la DDS) du régime Habré n’auraient été découvertes dans cette
                 ville que dix ans plus tard, en mai 2001, par Human Rights Watch (HRW) 97.
                    113. Dans un autre rapport, de la même année (2001), Amnesty Inter-
                 national a précisé que, outre les informations contenues dans le rapport
                 de la commission tchadienne pour la vérité (supra), la plupart des infor-
                 mations dont l’organisation disposait provenaient des récits des victimes
                 ayant survécu aux tortures elles-mêmes, ou d’autres détenus. Selon ces
                 sources, le Gouvernement tchadien de Hissène Habré
                          « a appliqué une politique délibérée de terreur, afin de décourager
                          toute forme d’opposition. Des opposants, réels et soupçonnés, et
                          leurs familles ont été victimes de graves violations de leurs droits. Les
                          populations civiles ont été victimes d’exécutions extrajudiciaires,
                          commises en représailles contre des actions de groupes d’opposition
                          armés, en fonction de critères purement ethniques ou géographiques.
                          Des milliers de personnes, soupçonnées de ne pas soutenir le gouver-
                          nement, furent arrêtées et détenues secrètement par la DDS. Des
                          ­milliers de personnes sont mortes dans les locaux de celle-ci — tuées
                           par la torture, par des conditions inhumaines de détention ou par
                           manque de nourriture ou de soins médicaux. » 98
                   114. Ce rapport d’Amnesty International poursuit en indiquant que,
                 durant le régime Habré au Tchad,
                          « la pratique de la torture était de toute évidence une « pratique institu-
                          tionnelle » employée pour extorquer des aveux, ou encore pour punir ou
                          faire peur… Selon des survivants, Hissène Habré aurait personnellement

                     94Voir section II supra.
                     95Voir ministère tchadien de la justice, « Les crimes et détournements de l’ex-président
                 Habré et de ses complices — Rapport de la Commission d’enquête nationale… », op. cit.
                 supra note 5, p. 111‑123, 137-146 et 148-149.
                    96 Voir ibid., p. 150‑154.
                    97 Voir UNHCR, « African Union : Press Senegal on Habré Trial », www.unhcr.org/

                 news, 28 janvier 2009, p. 1 ; HRW, Chad : The Victims of Hissène Habré Still Awaiting
                 Justice, vol. 17, juillet 2005, no 10 (A), p. 5 ; et voir S. Guengueng, Prisonnier de Hissène
                 Habré…, op. cit. infra note 101, p. 135 et 153.
                    98 Amnesty International, [Rapport] L’héritage Habré, AI Index AFR-20/004/2001,

                 octobre 2001, p. 10, et voir p. 26.

                                                                                                         113




6 CIJ1033.indb 223                                                                                               28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 532

                           donné l’ordre de soumettre à la torture certaines personnes. D’autres
                           sources affirment qu’il assistait parfois aux séances de torture… Les pri-
                           sonniers politiques ont généralement été interrogés par des membres du
                           service de sécurité au siège de la DDS, à N’Djamena. Dans certains cas,
                           ils ont été interrogés et détenus à la Présidence après avoir été torturés…
                               D’après les témoignages des survivants, parmi les techniques les
                           plus courantes on peut citer : décharges électriques, quasi-asphyxie,
                           brûlures de cigarette et jets de gaz dans les yeux. Parfois, les tortion-
                           naires plaçaient le tuyau d’échappement d’un véhicule dans la bouche
                           de leur victime, puis mettai[en]t le moteur en marche. Certains déte-
                           nus furent enfermés au milieu de cadavres en décomposition, d’autres
                           suspendus par les mains ou par les pieds, d’autres ligotés. Deux
                           autres techniques courantes consistaient à serrer la tête de la victime
                           entre deux petits bâtons reliés par des cordelettes, que l’on tordait
                           progressivement… Certains prisonniers ont été tabassés d’une
                           manière particulièrement sauvage pendant leurs interrogatoires… » 99
                    115. Dans un rapport ultérieur, datant de 2006, Amnesty International
                 a précisé que de nombreuses personnes étaient maintenues en détention
                 dans la prison du Camp des Martyrs, non loin de la « Piscine » (une ancienne
                 piscine qui avait été recouverte d’une chape de béton et divisée en plusieurs
                 cellules en sous-sol), où elles étaient « soumises à la torture ». Une forme de
                 torture pratiquée sous le régime Habré au Tchad — et devenue tristement
                 célèbre — était l’« arbatachar ». Cette pratique consistait à « à étouffer le
                 prisonnier en lui attachant dans le dos les poignets aux chevilles » 100, jusqu’à
                 stopper la circulation sanguine et causer la paralysie 101. En outre, d’après le
                 récit d’une victime survivante — plaignante devant le Comité des Nations
                 Unies contre la torture —, qui a été rendu public très récemment, en 2012,
                              « La DDS prenait plaisir à créer des situations pour rendre les pri-
                           sonniers malades ou pour provoquer l’épidémie comme la malaria,
                           l’œdème pulmonaire, etc., afin de faire mourir très vite et à la fois
                           beaucoup de prisonniers.
                              Selon mes constats, pendant les deux ans et cinq mois que j’ai eu à
                           vivre dans les quatre différentes prisons de la DDS, cette police poli-
                           tique avait tous les moyens de sauver la vie aux détenus. Comme leur
                           mission était de terroriser et d’exterminer le peuple tchadien, ils fai-
                           saient donc tout pour faire mourir les prisonniers.
                              … Les responsables tout comme les agents de la DDS n’éprou-
                           vaient aucun sentiment humanitaire vis-à-vis des détenus. » 102
                     99Op. cit. supra note 98, p. 26‑27.
                     100Amnesty International, [Rapport :] Tchad : les voix des victimes de Hissène Habré,
                 AI Index AFR-20/009/2006, août 2006, p. 6.
                    101 Voir ministère tchadien de la justice, « Les crimes et détournements de l’ex-président

                 Habré et de ses complices — Rapport de la Commission d’enquête nationale… », op. cit.
                 supra, note 5, p. 42 ; S. Guengueng, Prisonnier de Hissène Habré— L’expérience d’un survi-
                 vant des geôles tchadiennes et sa quête de justice, Paris, L’Harmattan, 2012, p. 121.
                     102   S. Guengueng, op. cit. supra note 101, p. 79‑80.

                                                                                                         114




6 CIJ1033.indb 225                                                                                               28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 533

                              2. Le caractère inadmissible de l’impunité des auteurs
                    116. Il n’y a rien d’étonnant à ce que les réparations dues aux victimes
                 dans des cas d’actes de torture revêtent une dimension tant individuelle
                 que collective ou sociale. L’impunité aggrave les souffrances psycholo-
                 giques infligées à la victime directe ainsi qu’à ses parents proches et aux
                 autres personnes avec qui elle vivait, causant en réalité un nouveau dom-
                 mage psycho-social. Couvrir les faits commis ou traiter avec indifférence
                 les conséquences d’actes criminels constitue une nouvelle agression à l’en-
                 contre de la victime et de ses parents proches en ce que pareille attitude
                 constitue une négation de leurs souffrances. La pratique de la torture,
                 aggravée par l’impunité des auteurs des actes en question, contamine le
                 milieu social au sein duquel elle s’est déroulée dans son ensemble.
                    117. Ainsi que j’ai jugé utile de le préciser à la CIADH, dans mon opi-
                 nion individuelle en l’affaire des « Enfants des rues » (Villagrán Morales et
                 autres c. Guatemala, arrêt du 26 mai 2001 (réparations)),
                          « La souffrance humaine revêt une dimension tant personnelle que
                       sociale. Le dommage causé à chaque être humain, si faible soit-il, a
                       ainsi une incidence sur la communauté elle-même, dans son ensemble.
                       Comme cela ressort de la présente affaire, au nombre des victimes
                       elles-mêmes s’ajoute celui des parents proches des survivants, qui, de
                       surcroît, sont contraints de vivre avec la douleur profonde infligée
                       par le silence, l’indifférence et l’oubli des autres. » (Par. 22.)
                    118. La réalisation de la justice revêt, par conséquent, une importance
                 cruciale pour la réadaptation des victimes de torture (en tant que forme
                 de réparation), étant donné qu’elle atténue leurs souffrances et celles de
                 leurs proches, en reconnaissant les épreuves qu’ils ont endurées. Bien qu’il
                 s’agisse d’un domaine en constante évolution, le droit des victimes d’ob-
                 tenir une réparation équitable et appropriée procède désormais de la
                 reconnaissance du rôle central de l’intégrité desdites victimes, de l’inté-
                 grité de la personne humaine. La réalisation de la justice, assortie de
                 justes réparations, contribue ainsi à réorganiser les relations humaines et
                 à restructurer le psychisme des victimes. Justice doit être faite en prenant
                 en compte la personnalité des victimes dans son intégralité. Les répara-
                 tions permettent à tout le moins d’atténuer ou d’apaiser les souffrances
                 des victimes, en leur donnant le sentiment que justice a été rendue.
                    119. Ainsi que je l’ai souligné dans deux affaires récentes en lesquelles
                 la présente Cour a statué 103, pareilles réparations ne sauraient être com-
                 promises par des invocations indues de la souveraineté ou de l’immunité
                 des Etats. De même, la lutte contre l’impunité, lorsque sont en cause de
                 graves violations des droits de l’homme et du droit international humani-
                    103 Immunités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant)), arrêt,

                 C.I.J. Recueil 2012 (I), opinion dissidente de M. le juge Cançado Trindade, p. 179-290,
                 par. 1-316 ; Ahmadou Sadio Diallo (République de Guinée c. République démocratique du
                 Congo), indemnisation, arrêt, C.I.J. Recueil 2012 (I), opinion individuelle de M. le juge
                 Cançado Trindade, p. 347-384, par. 1-101.

                                                                                                            115




6 CIJ1033.indb 227                                                                                                  28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 534

                 taire, ne saurait être mise à bas par de telles invocations. A cet égard, des
                 espoirs d’avancées ont été exprimés :
                         « … Progressivement, l’idée d’irresponsabilité, sous couvert de sou-
                       veraineté ou d’immunité, recule, tout au moins pour une série d’actes
                       atroces désormais qualifiés de « crimes internationaux ». Cela constitue
                       une source d’espoir considérable pour tous les mouvements citoyens et
                       de défense des droits humains, pour tous les oubliés de la Terre. » 104
                    120. Dans l’affaire Bulacio c. Argentine (arrêt du 18 septembre 2003),
                 la CIADH a jugé « inadmissible » toute mesure de droit interne visant à
                 entraver l’enquête et les sanctions à l’encontre des responsables de viola-
                 tions des droits de l’homme (par. 116) et débouchant sur l’impunité. Dans
                 mon opinion individuelle en l’affaire Bulacio, j’ai notamment exposé ce
                 qui suit :
                          « La réparation (reparatio) ne met pas fin à ce qui s’est produit, à
                       la violation des droits de l’homme. Le mal a déjà été fait 105 ; la répa-
                       ration évite l’aggravation des conséquences qui en découlent (en rai-
                       son de l’indifférence du milieu social, de l’impunité, de l’oubli)… La
                       réparation rétablit les choses, remet de l’ordre dans la vie des vic-
                       times qui ont survécu, mais ne peut supprimer la douleur qui fait
                       désormais inéluctablement partie intégrante de leur existence quoti-
                       dienne. Vu sous cet angle, le préjudice se révèle rigoureusement irré-
                       parable… La réparation est une réaction, relevant du droit, à la
                       cruauté humaine qui se manifeste sous les formes les plus diverses :
                       violence dans les agissements envers autrui, impunité des respon-
                       sables du côté des pouvoirs publics, indifférence et oubli du milieu
                       social.
                          Cette réaction de l’ordre juridique violé (dont le substrat est préci-
                       sément le respect des droits de l’homme) est, en définitive, suscitée
                       par l’esprit de solidarité humaine. Celui-ci veut que l’oubli soit inad-
                       missible en ce qu’il implique l’absence de toute solidarité entre les
                       survivants et les morts… A travers les siècles, un lien a été établi
                       entre la mort et ce qui est supposé être la révélation du destin indivi-
                       duel ; c’est précisément face à la mort que chaque personne prend
                       conscience de son individualité 106… Le rejet de l’indifférence et de
                       l’oubli ainsi que la garantie de non-répétition des violations sont des
                       manifestations des liens de solidarité entre les personnes persécutées
                       et les victimes potentielles, au sein du monde violent, dépourvu de

                    104 L. Joinet (dir. publ.), Lutter contre l’impunité, Paris, Ed. La Découverte, 2002,

                 p. 125.
                    105 La capacité des hommes d’encourager le bien et de faire le mal n’a jamais cessé

                 d’être au cœur de la réflexion humaine au cours des siècles ; voir F. Alberoni, Las Razones
                 del Bien y del Mal, Mexico, Gedisa Edit., 1988, p. 9‑196 ; A.‑D. Sertillanges, Le problème
                 du mal, Paris, Aubier, 1949, p. 5‑412.
                    106 Ph. Ariès, Morir en Occidente — Desde la Edad Media hasta Nuestros Días,

                 Buenos Aires, A. Hidalgo Ed., 2000, p. 87, 165, 199, 213, 217, 239 et 251.

                                                                                                       116




6 CIJ1033.indb 229                                                                                             28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 535

                       valeurs, dans lequel nous vivons. Il s’agit, en dernière analyse, d’une
                       expression claire des liens de solidarité qui unissent les vivants à leurs
                       défunts 107, ou, plus précisément, des liens de solidarité qui unissent
                       les défunts à ceux qui leur survivent. » (Bulacio, par. 37-40.)
                    121. En ce qui concerne la présente affaire relative à des Questions
                 concernant l’obligation de poursuivre ou d’extrader, les faits parlent d’eux-
                 mêmes. Ainsi que j’ai jugé utile de le préciser dans l’exposé de ma précé-
                 dente opinion dissidente jointe à l’ordonnance rendue par la Cour
                 le 28 mai 2009 (qui n’indiquait pas de mesures conservatoires), en la pré-
                 sente affaire,
                          « Les années d’impunité qui ont suivi la vague de crimes systéma-
                       tiques planiﬁés par l’Etat et — selon la commission tchadienne pour
                       la vérité — perpétrés par des agents de ce dernier au Tchad de 1982
                       à 1990 me semblent imprimer à la situation la gravité et l’urgence…
                       Le règne de l’impunité au ﬁl des ans ne fait qu’aggraver la situation,
                       et ne rend le besoin de justice que plus criant. » (C.I.J. Recueil 2009,
                       p. 187, par. 60.)
                    122. Dans le présent arrêt rendu au fond dans l’affaire opposant la
                 Belgique au Sénégal, la Cour rappelle la ratio legis de la convention contre
                 la torture. Après avoir renvoyé au sixième alinéa du préambule de cet
                 instrument 108, elle précise ce qui suit :
                          « En raison des valeurs qu’ils partagent, les Etats parties à cet ins-
                       trument ont un intérêt commun à assurer la prévention des actes de
                       torture et, si de tels actes sont commis, à veiller à ce que leurs auteurs
                       ne bénéficient pas de l’impunité. Les obligations qui incombent à un
                       Etat partie de procéder à une enquête préliminaire en vue d’établir les
                       faits et de soumettre l’affaire à ses autorités compétentes pour l’exer-
                       cice de l’action pénale s’appliquent du fait de la présence de ­l’auteur
                       présumé sur son territoire, quelle que soit la nationalité de l’in­téressé
                       ou celle des victimes, et quel que soit le lieu où les i­nfractions allé-
                       guées ont été commises. Tous les autres Etats parties à la convention
                       ont un intérêt commun à ce que l’Etat sur le t­erritoire duquel se
                       trouve l’auteur présumé respecte ces obligations. » (Arrêt, par. 68.)
                    123. La Cour expose ainsi la raison d’être de la convention contre la
                 torture : dénationalisation de la protection des droits qui y sont visés et
                 affirmation du principe de la compétence universelle. Ce faisant, elle ne

                    107 Concernant ces liens de solidarité, voir mes opinions individuelles en l’affaire Bámaca

                 Velásquez c. Guatemala (CIADH, arrêts du 25 novembre 2000 (fond) et du 22 février 2002
                 (réparations)).
                    108 Dans lequel est exprimé le souhait « d’accroître l’efficacité de la lutte contre la

                 torture … dans le monde entier ». L’article 2, paragraphe 1, de la convention contre la
                 torture ajoute que « [t]out Etat partie prend des mesures législatives, administratives, judi-
                 ciaires et autres mesures efficaces pour empêcher que des actes de torture soient commis
                 dans tout territoire sous sa juridiction ».

                                                                                                          117




6 CIJ1033.indb 231                                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 536

                 résiste cependant pas à la tentation de se citer elle-même, reprenant des
                 termes employés des années ou des décennies auparavant, tels que « inté-
                 rêt juridique » (le célèbre obiter dictum formulé dans l’affaire de la Barce-
                 lona Traction en 1970) ou « intérêt commun » (expressions utilisées par le
                 passé dans différents contextes). Or, pour exprimer fidèlement la raison
                 d’être de la convention contre la torture, la Cour aurait dû, selon moi,
                 aller un peu plus loin : plus qu’un « intérêt commun », c’est un engagement
                 commun visant à donner un effet utile aux dispositions pertinentes de la
                 convention que partagent les Etats parties ; ceux-ci sont convenus d’en
                 exercer la garantie collective pour mettre fin à l’impunité des auteurs
                 d’actes de torture, afin que le monde soit débarrassé de ce crime odieux.
                 Il s’agit donc ici d’obligations, et non d’intérêts. Ces obligations découlent
                 de l’interdiction de la torture, qui relève du jus cogens.
                    124. En somme, sur ce point particulier, l’évolution qui a conduit, ces
                 dernières années, à la formation et à la consolidation d’un véritable
                 régime juridique international de lutte contre la torture (voir supra)
                 — évolution qui a été reconnue dans certaines contributions écrites d’ex-
                 perts — a participé de la prise de conscience grandissante de l’urgente
                 nécessité et de l’obligation impérieuse de mettre fin à l’impunité. Répondre
                 à la diversification des sources de violations des droits de l’homme et lut-
                 ter contre l’impunité de leurs auteurs 109 constituent en effet des défis qui
                 requièrent le renforcement des mécanismes de protection existants ainsi
                 que l’élaboration de nouvelles formes de protection. L’impunité, outre
                 qu’elle est un mal qui sape la confiance dans les institutions publiques,
                 demeure un obstacle que les organes internationaux de surveillance n’ont
                 pas encore réussi à surmonter entièrement.
                    125. L’établissement, ces dernières années, de commissions pour la
                 vérité dans certains pays, avec des mandats différents et des résultats
                 variables, a néanmoins constitué une initiative positive dans la lutte
                 contre ce fléau 110. Une autre initiative positive réside dans les efforts
                     109 Voir J. A. Carrillo Salcedo, Dignidad frente a Barbarie — La Declaración Universal

                 de Derechos Humanos Cincuenta Años Después, Madrid, Ed. Trotta, 1999, p. 105‑145 ;
                 N. Rodley, The Treatment of Prisoners under International Law, Paris/Oxford, Unesco/
                 Clarendon Press, 1987, p. 17‑143. Voir également N. Roht-Arriaza (dir. publ.), Impu-
                 nity and Human Rights in International Law and Practice, Oxford University Press, 1995,
                 p. 3‑381 ; S. R. Ratner et J. S. Abrams, Accountability for Human Rights Atrocities in Inter-
                 national Law, Oxford, Clarendon Press, 1997, p. 3‑303 ; Kai Ambos, Impunidad y Derecho
                 Penal Internacional, Medellín, Found. K. Adenauer et al., 1997, p. 25‑451 ; Y. Beigbeder,
                 International Justice against Impunity — Progress and New Challenges, Leyde, Nijhoff,
                 2005, p. 45‑235 ; [divers auteurs], Prosecuting International Crimes in Africa (dir. publ.,
                 C. Murungu et J. Biegon), Pretoria/Afrique du Sud, Pretoria University Law Press (PULP),
                 2011, p. 1‑330 ; N. S. Rodley, « Impunity and Human Rights », dans Reining in Impunity
                 for International Crimes and Serious Violations of Fundamental Human Rights (actes de la
                 conférence de Syracuse, septembre 1998, dir. publ., C. C. Joyner), Ramonville-Saint-Agne,
                 Erès, 1998, p. 71‑78.
                     110 Voir notamment [divers auteurs], « Humanitarian Debate : Truth and Recon-

                 ciliation Commissions », Revue internationale de la Croix-Rouge, vol. 88, no 862 (2006),
                 p. 225‑373 ; P. B. Hayner, Unspeakable Truths — Transitional Justice and the Challenge
                 of Truth Commissions, 2e éd., New York/Londres, Routledge, 2011, p. 1‑337 ; A. Bisset,

                                                                                                         118




6 CIJ1033.indb 233                                                                                               28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 537

                 récemment menés au sein de l’Organisation des Nations Unies en vue
                 d’établir une juridiction pénale internationale à caractère permanent ; ces
                 efforts se sont traduits par la création (par le Conseil de sécurité de l’Or-
                 ganisation), en 1993 et 1994, des deux tribunaux pénaux internationaux
                 ad hoc pour l’ex-Yougoslavie et pour le Rwanda, puis par l’adoption (par
                 la Conférence des Nations Unies, tenue à Rome) du Statut de la Cour
                 pénale internationale (CPI) de 1998, elle-même suivie par la création de la
                 première juridiction pénale internationale permanente. L’attention se
                 porte désormais sur l’évolution de la position des victimes individuelles
                 devant la CPI, ce qui semble ouvrir un nouveau chapitre dans la longue
                 histoire de la justice réparatrice 111.

                              3. La position du Tchad sur la question de l’impunité
                     126. Un autre élément doit être pris en compte, à savoir le fait que,
                 ainsi qu’il ressort du dossier de la présente affaire relative à des Questions
                 concernant l’obligation de poursuivre ou d’extrader, le Tchad s’est pro-
                  noncé contre l’impunité. A cet égard, on se référera notamment : a) aux
                  prises de position officielles du Tchad relativement au procès de M. His-
                  sène Habré, du point de vue du droit des victimes à la réalisation de la
                  justice et de la nécessité de lutter contre l’impunité 112 ; b) à la décision
                  prise par le Tchad de lever l’immunité de M. Hissène Habré en 1993, telle
                  que confirmée en 2002 113 ; c) aux déclarations selon lesquelles le Tchad
                 a contribué aux efforts visant à collecter les ressources financières aux
                 fins du procès de M. Hissène Habré au Sénégal 114 ; et d) aux récentes
                 ­déclarations du Tchad appuyant l’extradition de M. Hissène Habré vers
                  la Belgique 115.
                     127. La Belgique s’est, dans son mémoire, référée au fait qu’en 1993 le
                  Tchad avait, pour autant que de besoin, « levé les immunités dont
                  M. Habré pourrait souhaiter se prévaloir » 116. Dans le même ordre
                  d’idées, elle a soumis une lettre, datée du 7 octobre 2002, adressée par le
                  ministre de la justice tchadien au juge d’instruction belge, confirmant la

                 Truth Commissions and Criminal Courts, Cambridge University Press, 2012, p. 1‑199 ;
                 P. B. Hayner, « Fifteen Truth Commissions — 1974 to 1994 : A Comparative Study »,
                 Human Rights Quarterly, vol. 16 (1994), p. 598‑634 ; [divers auteurs,] Truth Commissions :
                 A Comparative Assessment (séminaire de la Harvard Law School, mai 1996), Cambridge/
                 Mass., Harvard Law School, 1997, p. 16‑81.
                    111 Voir la section XV infra.
                    112 Voir CR 2012/6, 19 mars 2012, p. 25, par. 43 (citant le « communiqué de presse du

                 ministère des affaires étrangères du Tchad » du 22 juillet 2011).
                    113 Voir mémoire du Royaume de Belgique, 1er juillet 2010, p. 19-20, par. 1.29, et p. 87,

                 par. 4.44, ainsi que l’annexe C.5 ; CR 2012/2, 12 mars 2012, p. 23, par. 21 ; et CR 2012/3,
                 13 mars 2012, p. 21, par. 41.
                    114 CR 2012/2, 12 mars 2012, p. 47‑48.
                    115 Etant donné qu’il considère que le procès de M. Hissène Habré semblerait difficile à

                 réaliser en Afrique ; voir CR 2012/6, 19 mars 2012, p. 25, par. 43 (citant le « communiqué
                 de presse du ministère des affaires étrangères du Tchad » du 22 juillet 2011).
                    116 Mémoire du Royaume de Belgique, 1er juillet 2010, p. 19-20, par. 1.29.



                                                                                                        119




6 CIJ1033.indb 235                                                                                              28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 538

                 levée de toutes les immunités de M. Hissène Habré 117. Le dossier de la
                 présente espèce révèle en outre que le Tchad a, parmi d’autres Etats,
                 accepté d’apporter une aide financière au Sénégal pour l’organisation du
                 procès de Hissène Habré 118. Sur ce point, la Belgique considère que,
                           « malgré les gestes de soutien de l’Union européenne, de l’Union afri-
                           caine et d’autres Etats — dont la Belgique et le Tchad —, notam-
                           ment pour le financement du procès Hissène Habré au Sénégal, le
                           Sénégal n’a toujours pas rempli les obligations que lui impose le
                           droit international en matière de lutte contre l’impunité des crimes en
                           cause » 119.
                    128. Par ailleurs, s’agissant de la demande d’extradition de la Belgique,
                 et compte tenu de l’absence de poursuites engagées jusqu’ici par le Séné-
                 gal à l’encontre de M. Hissène Habré, il ressort également du dossier de
                 l’affaire que le Tchad ne s’oppose pas à ce que l’intéressé soit extradé vers
                 la Belgique 120. De fait, le 22 juillet 2011, le ministère des affaires étran-
                 gères, de l’intégration africaine et de la coopération internationale a
                 déclaré ce qui suit :
                              « Malgré les nombreuses initiatives à l’échelle nationale, continen-
                           tale et internationale, il semble de plus en plus hypothétique qu’un
                           procès de l’ancien dictateur puisse se tenir suivant le schéma privilé-
                           gié par l’UA [l’Union africaine]. Les récents développements de l’af-
                           faire viennent conforter ce sentiment.
                              Plus que jamais, les conditions, notamment juridiques, d’un procès
                           de M. Hissène Habré sur le sol africain paraissent difficilement réa­
                           lisables.
                              Eu égard à cette situation, le droit légitime des victimes à la justice
                           et le principe de rejet de l’impunité consacré par l’Acte constitutif de
                           l’Union africaine conduisent le Gouvernement du Tchad à demander
                           que soit privilégiée l’option de l’extradition de M. Hissène Habré
                           vers la Belgique pour qu’il y soit jugé. Cette option explicitement
                           envisagée parmi d’autres par l’Union africaine est la mieux adaptée à
                           la situation. » 121
                    129. Au vu de ce qui précède, et pour conclure sur ce point, le dossier
                 de l’affaire montre que le Tchad a toujours soutenu la nécessité impé-
                 rieuse de lutter contre l’impunité dans le cas de M. Hissène Habré. Il
                 apparaît clairement que la position du Tchad est que l’intéressé doit être
                 traduit en justice, au Sénégal ou ailleurs 122. Enfin, et ce n’est pas le moins
                 important, le Tchad a confirmé sa position par la déclaration qu’il a pro-

                     117 Voir mémoire du Royaume de Belgique, annexe C.5.
                     118 CR 2012/2, 12 mars 2012, p. 47, par. 20.
                     119 Voir ibid., p. 48, par. 21 3).
                     120 CR 2012/6, 19 mars 2012, p. 24‑25.
                     121 Ibid., p. 25, par. 43.
                     122 Ibid.



                                                                                                 120




6 CIJ1033.indb 237                                                                                      28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 539

                 noncée devant le Comité des droits de l’homme des Nations Unies — l’or-
                 gane de surveillance du Pacte international des Nations Unies relatif aux
                 droits civils et politiques — à l’occasion de l’examen de son rapport initial
                 concernant les mesures prises afin de mettre en œuvre les dispositions
                 dudit instrument. Dans les réponses qu’elle a fournies aux questions qui
                 lui étaient adressées, la délégation tchadienne, soulignant son engagement
                 à lutter contre l’impunité, a, le 17 juillet 2009, déclaré ce qui suit :
                        « sous le régime de Hissène Habré, rien n’a été fait pour rétablir l’état du
                        droit, puisque c’était une dictature… Toutefois, le gouvernement actuel
                        veut faire avancer les choses, et surtout combattre l’impunité, à tous les
                        niveaux… Lutter contre l’impunité politique est une entreprise de longue
                        haleine, mais le gouvernement travaille activement dans ce sens.
                           Le Tchad demande haut et fort que Hissène Habré soit jugé,
                        mais le Sénégal, à qui incombe cette tâche, invoque des difficultés
                       ­financières… » 123

                          4. La lutte contre l’impunité dans le droit des Nations Unies
                    130. Le document final de la IIe Conférence mondiale sur les droits
                 de l’homme (Vienne, 1993) — connu sous le nom de Déclaration et
                 Programme d’action de Vienne, et qui reste bien présent dans ma
                 ­
                 mémoire 124 — a veillé à inclure, dans sa partie II, deux paragraphes (60
                 et 91) relatifs à la nécessité impérieuse de la lutte contre l’impunité (des
                 auteurs d’actes de torture). Ces paragraphes sont ainsi libellés :
                          « Les Etats devraient abroger les lois qui assurent, en fait, l’impunité
                       aux personnes responsables de violations graves des droits de l’homme
                       telles que les actes de torture, et ils devraient poursuivre les auteurs de
                       ces violations, asseyant ainsi la légalité sur des bases solides…
                          La [IIe] Conférence mondiale sur les droits de l’homme s’inquiète
                       de la question de l’impunité des auteurs de violations des droits de
                       l’homme et appuie les efforts que déploient la Commission des droits
                       de l’homme et la sous-commission de la lutte contre les mesures dis-
                       criminatoires et de la protection des minorités pour examiner tous les
                       aspects de ce problème. »
                   131. Comme suite à l’appel lancé lors de la Conférence mondiale des
                 Nations Unies de 1993, les (anciennes) Commission des droits de l’homme et
                 sous-commission de la promotion et de la protection des droits de l’homme

                    123 Comité des droits de l’homme, 96e session, 2636e séance (17 juillet 2009),

                 Nations Unies, doc. CCPR/C/SR.2636, 25 septembre 2009, p. 5, par. 15-16. Voir également
                 Comité des droits de l’homme, « Le Comité des droits de l’homme examine le rapport du
                 Tchad », www.unog.ch/news, 17 juillet 2009, p. 9.
                    124 A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

                 2e éd., vol. I, Porto Alegre/Brésil, S.A. Fabris Ed., 2003, p. 1‑640 ; A. A. Cançado Trin-
                 dade, « Memória da Conferência Mundial de Direitos Humanos (Viena, 1993) », Boletim da
                 Sociedade Brasileira de Direito Internacional, no 87/90 (1993-1994), p. 9‑57.

                                                                                                      121




6 CIJ1033.indb 239                                                                                            28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 540

                 se sont engagées en présentant notamment, en 1997, un Ensemble de principes
                 pour la protection et la promotion des droits de l’homme par la lutte contre
                 l’impunité (que la Commission a réaffirmé en 2005) 125. Plus tard, comme
                 suite, là encore, à l’appel précité de la IIe Conférence mondiale sur les droits
                 de l’homme, l’(ancienne) Commission des droits de l’homme a adopté sa
                 résolution 2003/72 du 25 avril 2003, dans laquelle elle a jugé utile de souligner
                 « l’importance du combat à mener contre l’impunité pour prévenir les viola-
                 tions du droit international relatif aux droits de l’homme et du droit inter­
                 national humanitaire », ajoutant « qu’il import[ait] de prendre toutes les
                 mesures nécessaires et possibles pour que les auteurs de violations du droit
                 international relatif aux droits de l’homme et du droit international humani-
                 taire, ainsi que leurs complices, aient à rendre compte de leurs actes » (par. 1-2).
                 Dans cette résolution, la Commission invitait instamment les Etats à « accor-
                 der l’attention voulue » à la question de l’impunité (par. 1), et convenait que
                       « des crimes tels que le génocide, les crimes contre l’humanité, les
                       crimes de guerre et les actes de torture constitu[ai]ent des violations
                       du droit international et que leurs auteurs d[evaient] être traduits en
                       justice ou extradés par les Etats… » (par. 10).
                 La résolution invitait en outre instamment « tous les Etats à prendre des
                 mesures concrètes pour s’acquitter de leurs obligations à ce sujet »
                 (par. 10).
                    132. Le dossier de la présente espèce contient d’autres éléments pertinents
                 qui ne sauraient être passés sous silence. Dans le mémoire du Royaume de
                 Belgique, par exemple, il est fait référence à de nombreuses résolutions de
                 l’Assemblée générale et du Conseil de sécurité des Nations Unies invitant
                 instamment les Etats à lutter contre l’impunité lorsque sont en cause de
                 graves violations des droits de l’homme 126 ; ce point a été rappelé par la
                 Belgique à l’audience 127. Dans son observation générale no 31 (de 2004), le
                 Comité des droits de l’homme des Nations Unies (organe de surveillance du
                 Pacte international relatif aux droits civils et politiques) a affirmé que, en cas
                 de violation de certains droits reconnus dans le Pacte,
                       « les Etats parties d[evaient] veiller à ce que les responsables soient
                       traduits en justice. Comme dans le cas où un Etat partie s’abstient de

                    125 Voir Nations Unies, doc. E/CN.4/Sub.2/1997/20/Rev.1, annexe II, 2 octobre 1997,

                 p. 13‑25 ; et voir Nations Unies/CDH, résolution 1998/53 du 17 avril 1998. Voir, plus
                 récemment, Nations Unies/CDH, doc. E/CN.4/2005/102/Add.1, annexe, 8 février 2005,
                 p. 5‑19. Et voir également L. Joinet (rapporteur), La Cuestión de la Impunidad de los
                 Autores de Violaciones de los Derechos Humanos (Derechos Civiles y Políticos) — Informe
                 Final, Nations Unies/Commission des droits de l’homme, doc. E/CN.4/Sub.2/1997/20,
                 26 juin 1997, p. 1‑34 ; et, en ce qui concerne les droits économiques, sociaux et culturels, voir
                 El Hadji Guissé (rapporteur spécial), La Cuestión de la Impunidad de los Autores de Viola-
                 ciones de los Derechos Humanos (Derechos Económicos, Sociales y Culturales) — Informe
                 Final, Nations Unies/Commission des droits de l’homme, doc. E/CN.4/Sub.2/1997/8,
                 23 juin 1997, p. 1‑43.
                    126 Mémoire du Royaume de Belgique, 1er juillet 2010, vol. I, p. 96-99, par. 4.69-4.70.
                    127 CR 2012/3, 13 mars 2012, p. 24‑26.



                                                                                                             122




6 CIJ1033.indb 241                                                                                                   28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 541

                       mener une enquête, le fait de ne pas traduire en justice les auteurs de
                       telles violations pourrait en soi donner lieu à une violation distincte
                       du Pacte » (Comité des droits de l’homme, observation générale
                       no 31, par. 18).
                    133. Après avoir rappelé que les crimes tels que la torture, les exécu-
                 tions sommaires et arbitraires et les disparitions forcées constituaient des
                 violations particulièrement graves, le Comité des droits de l’homme a pré-
                 cisé que « le problème de l’impunité des auteurs de ces violations, ques-
                 tion qui ne cess[ait] de préoccuper le Comité, p[ouvait] bien être un facteur
                 important qui contribu[ait] à la répétition des violations » (ibid., par. 18).
                 Le Comité a en outre mis l’accent sur la nécessité « d’éviter la poursuite
                 des violations » (ibid., par. 19), et appelé l’attention sur les « faiblesses
                 particulières de certaines catégories » de victimes (ibid., par. 15).


                      XII. Obligations au titre du droit international coutumier :
                            une précision quant à la compétence de la Cour

                    134. J’en viens maintenant à une autre question, abordée dans le présent
                 arrêt, sur laquelle mon raisonnement diffère de celui de la Cour. Je souhai-
                 terais commencer par rappeler les valeurs humaines fondamentales qui
                 sous-tendent l’interdiction absolue de la torture, auxquelles je me suis déjà
                 référé (voir supra). J’ajouterai, à ce stade, que cette interdiction relève du
                 droit international à la fois conventionnel et coutumier. Il ne pourrait d’ail-
                 leurs en être autrement, puisqu’il s’agit d’une interdiction qui fait partie du
                 jus cogens. De fait, dans son étude de 2005 intitulée Droit international
                 humanitaire coutumier, le Comité international de la Croix-Rouge (CICR)
                 confirme que « [l]a torture, les traitements cruels ou inhumains et les
                 atteintes à la dignité de la personne, notamment les traitements humiliants
                 et dégradants, sont interdits » (règle 90) 128. Et le Comité de résumer comme
                 suit son étude approfondie : « Selon la pratique des Etats, cette règle consti-
                 tue une norme de droit international coutumier applicable dans les conflits
                 armés tant internationaux que non internationaux. » 129
                    135. De même, dans son observation générale no 2 (de 2008), axée sur
                 la mise en œuvre de l’article 2 de la convention contre la torture 130 par les
                 Etats parties, le Comité des Nations Unies contre la torture a reconnu
                 que l’interdiction absolue (relevant du jus cogens) de la torture consacrée
                 par ledit instrument relevait également du droit international coutumier.
                 Il découle de la nature de règle de jus cogens de cette interdiction que
                 les Etats parties sont tenus de supprimer tous les obstacles qui empêchent

                    128 CICR, Droit international humanitaire coutumier — vol. I : Règles, Cambridge

                 University Press, 2005 (rééd. 2009), p. 315.
                    129 Ibid., vol. I : Règles, p. 315, et voir p. 316‑319 ; voir également CICR, Droit interna-

                 tional humanitaire coutumier — vol. II : Pratique — partie 1, Cambridge University Press,
                 2005, p. 2106‑2160.
                    130 Nations Unies, doc. CAT/C/GC/2, 24 janvier 2008, p. 1‑8, par. 1-27.



                                                                                                           123




6 CIJ1033.indb 243                                                                                                 28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 542

                 l’élimination de la torture ; ils sont contraints de prendre des « mesures
                 positives effectives » pour s’en assurer (Comité contre la torture, observa-
                 tion générale no 2, par. 4), et « aucune circonstance exceptionnelle, quelle
                 qu’elle soit, ne peut être invoquée » par un Etat partie pour tenter de jus-
                 tifier des actes de torture (ibid., par. 5). Soulignant l’« objectif général de
                 la convention contre la torture qui consiste à prévenir la torture et les
                 mauvais traitements » (ibid., par. 11), le Comité des Nations Unies contre
                 la torture a, dans son observation générale no 2, affirmé en outre que
                 chaque Etat partie « [devait] interdire, prévenir et réparer les actes de tor-
                 ture et mauvais traitements dans toutes les situations de garde ou de sur-
                 veillance » (ibid., par. 15), avant d’appeler l’attention sur la nécessaire
                 protection des individus et des groupes rendus vulnérables par la discrimi-
                 nation ou la marginalisation (ibid., par. 20-24).
                    136. Bien qu’ayant voté en faveur des conclusions auxquelles la Cour
                 est parvenue en la présente affaire relative à des Questions concernant
                 l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), je me sens
                 toutefois tenu, dans la présente opinion individuelle, de préciser en quoi je
                 diffère du raisonnement de la Cour en ce qui concerne le deuxième point
                 du dispositif du présent arrêt. Je rappellerai tout d’abord que, dans le cas
                 d’espèce, la Belgique a prié la Cour de dire et juger que le Sénégal avait
                 violé une obligation que lui impose le droit international coutumier en
                 n’engageant pas de poursuites pénales à l’encontre de M. Hissène Habré
                 en ce qui concerne des crimes internationaux fondamentaux 131. A cet
                 égard, la Cour conclut, dans le paragraphe 55 de son arrêt, que,
                       « au moment du dépôt de la requête, le différend qui opposait les
                       Parties n’était pas relatif à des manquements à des obligations rele-
                       vant du droit international coutumier, et qu’elle n’a donc pas compé-
                       tence pour statuer sur les demandes de la Belgique qui s’y rapportent ».
                    137. La Cour se penche ensuite sur la question de savoir si elle a com-
                 pétence sur la base du paragraphe 1 de l’article 30 de la convention contre
                 la torture. Dans le deuxième point du dispositif, elle conclut qu’« elle n’a
                 pas compétence » pour connaître des demandes de la Belgique relatives à
                 des « manquements allégués » par le Sénégal « à des obligations relevant
                 du droit international coutumier ». Il est important d’indiquer clairement
                 pourquoi la Cour ne s’est pas, en la présente espèce, prononcée sur la
                 réclamation de la Belgique suivant laquelle le Sénégal a manqué à cer-
                 taines obligations relevant du droit international coutumier.
                    138. La Cour a d’abord cherché à déterminer, sur la base des faits de
                 l’espèce, s’il existait un différend entre les Parties concernant le manque-
                 ment, par le Sénégal, à certaines obligations de droit international coutu-
                 mier. La question de savoir si un différend relatif à pareilles obligations
                 existe entre les Parties repose sur des considérations d’ordre factuel. Elle
                 consiste à savoir si, au vu du contexte factuel de la présente espèce, un

                    131 Voir mémoire du Royaume de Belgique, 1er juillet 2010, p. 83, conclusion 1 b) ;

                 conclusions finales de la Belgique, 19 mars 2012, conclusion 1 b).

                                                                                                  124




6 CIJ1033.indb 245                                                                                        28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 543

                 différend opposait les Parties au moment du dépôt de la requête au sujet
                 de l’obligation d’engager une action relative aux crimes internationaux les
                 plus graves 132, que le droit international coutumier impose au Sénégal.

                    139. Comme la Cour le relève au paragraphe 45 du présent arrêt, « l’exis-
                 tence d’un différend est une condition énoncée dans les deux bases de com-
                 pétence que la Belgique a invoquées ». Il est établi de longue date qu’« [u]n
                 différend est un désaccord sur un point de droit ou de fait, une opposition
                 de thèses juridiques ou d’intérêts entre deux personnes » 133. A cet égard, il
                 ressort de la jurisprudence constante de la Cour — comme cela est rappelé
                 dans le présent arrêt — que, lorsque celle-ci cherche à déterminer l’existence
                 d’un différend, elle « doit s’attacher aux faits » (arrêt, par. 46) 134.
                    140. Dans la présente affaire, la Cour a examiné les faits tels qu’ils lui
                 avaient été présentés afin de déterminer s’il existait un différend entre les
                 Parties concernant les demandes relatives au fait que le Sénégal aurait
                 manqué à ses obligations au regard du droit international coutumier. Au
                 vu des échanges diplomatiques entre les Parties antérieurs à l’introduction
                 de la présente instance par la Belgique, elle a jugé que celle-ci ne s’était
                 pas référée aux obligations d’engager des poursuites à l’encontre de
                 M. Hissène Habré pour les crimes internationaux les plus graves que le
                 droit international coutumier imposerait au Sénégal. Dès lors, aucun
                 désaccord (ou aucune divergence d’opinion) quant aux obligations allé-
                 guées du Sénégal en la matière ne pouvait exister entre les Parties au
                 moment où la Belgique a déposé sa requête.
                    141. Il apparaît clairement que, en la présente espèce, la Cour s’est atta-
                 chée à des considérations purement factuelles aux fins de déterminer l’exis-
                 tence d’un différend relatif à cette question. Selon moi, pareille approche
                 diffère d’un examen par la Cour de la question de savoir s’il existe une base
                 juridique de compétence quant aux demandes relatives aux violations allé-
                 guées d’obligations relevant du droit international coutumier. La manière
                 dont la Cour a considéré la réclamation de la Belgique selon laquelle le
                 Sénégal aurait manqué à certaines obligations lui incombant au regard du
                 droit international coutumier, ainsi que les conclusions qu’elle a formulées à
                 cet égard, contrastent radicalement avec l’examen qu’elle fait de la question
                 de savoir si elle est compétente au titre du paragraphe 1 de l’article 30 de la
                 convention contre la torture. S’agissant de cette disposition, la Cour exa-
                 mine en effet les conditions juridiques qui y sont énoncées afin de déterminer
                 s’il existe, aux termes de cette disposition, une base juridique de compétence.

                     132 Cette détermination repose sur les circonstances de la présente espèce (et particuliè-

                 rement sur le fait que, dans la correspondance diplomatique qu’ont échangée les Parties,
                 la Belgique n’ait pas fait mention de sa réclamation selon laquelle le droit international
                 coutumier fait obligation au Sénégal de poursuivre les personnes accusées d’avoir commis
                 les crimes internationaux les plus graves).
                     133 Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2,

                 p. 11.
                     134 C’est en examinant la position des Parties (y compris leurs échanges), telle qu’elle

                 est exprimée dans le dossier de l’affaire, que la Cour recherche l’existence d’un différend.

                                                                                                          125




6 CIJ1033.indb 247                                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 544

                    142. En revanche, s’agissant de la demande relative aux violations allé-
                 guées d’obligations relevant du droit international coutumier, l’examen
                 de la Cour repose sur des considérations factuelles de la présente espèce
                 (arrêt, par. 55). A mon sens, le paragraphe 55 ainsi que le deuxième point
                 du dispositif du présent arrêt ne doivent pas être compris comme signi-
                 fiant que la Cour n’a pas compétence pour connaître de demandes rela-
                 tives à des violations, par un Etat, d’obligations qui lui incomberaient au
                 regard du droit international coutumier (par exemple, l’obligation de
                 poursuivre les auteurs des crimes internationaux les plus graves, tels que
                 ceux dont il est question en l’espèce). Etant donné que, dans les circons-
                 tances du cas d’espèce, le différend entre les Parties n’incluait pas, au
                 moment du dépôt de la requête, de demandes relatives au fait que le Séné-
                 gal aurait manqué à des obligations que lui impose le droit international
                 coutumier, la Cour s’est, à tort, déclarée incompétente pour connaître de
                 ces manquements allégués.
                    143. Selon moi, la Cour ne s’est pas bien exprimée ; le paragraphe 55,
                 lu conjointement avec le deuxième point du dispositif du présent arrêt,
                 doit être interprété comme signifiant que la conclusion suivant laquelle les
                 faits de la présente espèce ne révèlent pas de différend entre les Parties en
                 ce qui concerne le manquement allégué du Sénégal à des obligations qui
                 lui incombent au regard du droit international coutumier diffère de la
                 conclusion selon laquelle la Cour n’a, semble-t-il, pas compétence pour
                 connaître de pareilles demandes.
                    144. Ce que la Cour a réellement voulu dire, à mon sens, c’est qu’il n’y
                 avait pas d’objet matériel pour qu’elle exerce sa compétence relativement
                 aux obligations découlant du droit international coutumier, et non qu’elle
                 n’était pas compétente per se 135. La conclusion selon laquelle, dans les
                 circonstances de l’espèce, il n’existait pas de différend entre les Parties à
                 ce sujet ne signifie pas nécessairement que, d’un point de vue juridique, la
                 Cour serait forcément incompétente pour déterminer l’existence d’un diffé-
                 rend relatif à des violations d’obligations découlant du droit international
                 coutumier.


                           XIII. Une question récurrente : le temps de la justice
                                 des hommes et le temps des êtres humains

                            1. Un décalage regrettable auquel il convient de remédier
                    145. Dans ma précédente opinion dissidente, dont l’exposé était joint à
                 l’ordonnance (n’indiquant pas de mesures conservatoires) rendue par la

                    135 Comme cela a déjà été indiqué, la conclusion de la Cour concernant la demande de

                 la Belgique selon laquelle le Sénégal aurait manqué à certaines obligations au regard du
                 droit international coutumier est fondée sur le contexte factuel spécifique de la présente
                 espèce et, plus particulièrement, sur le fait que la Belgique n’a pas fait référence à pareilles
                 obligations dans sa correspondance diplomatique, ou de toute autre manière.

                                                                                                            126




6 CIJ1033.indb 249                                                                                                  28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 545

                 Cour le 28 mai 2009 en la présente affaire relative à des Questions concer-
                 nant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), j’avais
                 déjà jugé utile de me pencher sur le décalage — auquel il convient de
                 remédier — entre le temps compté des êtres humains (vita brevis) et le
                 temps souvent long de la justice des hommes (C.I.J. Recueil 2009, p. 182-
                 188, par. 46-64). A cet égard, j’ai souligné l’importance cruciale que revêt
                 l’élément temporel — afin d’éviter des retards injustifiés — pour la réali-
                 sation de la justice en la présente espèce (ibid., p. 191-194, par. 74-84),
                 précisant que,
                           « … En ce qui concerne les obligations correspondant à ce droit à
                       sauvegarder, le segment aut judicare de la formule résumant le principe
                       de la compétence universelle, aut dedere aut judicare, interdit tout
                       retard excessif dans l’accomplissement de la justice. Tarder ainsi à
                       rendre la justice, c’est causer un préjudice irréparable à ceux qui luttent
                       en vain pour l’obtenir ; en outre, cela va à l’encontre de l’objet et du
                       but de la convention des Nations Unies contre la torture et fait obsta-
                       cle à leur réalisation, au point d’emporter violation de celle-ci. 136
                       �����������������������������������������������������������������������������������������������������������������
                           C’est la gravité des violations des droits de l’homme, des crimes
                       perpétrés, qui interdit de laisser durer l’impunité des exacteurs, aﬁn
                       d’honorer la mémoire de ceux qui y ont laissé la vie et d’apporter
                       réparation à ceux qui y ont survécu ainsi qu’à leurs proches. A mes
                       yeux, le châtiment n’importe pas tant que la reconnaissance des souf-
                       frances humaines par la justice 137, et seule la réalisation de la justice
                       peut permettre d’atténuer les souffrances des victimes irrémédiable-
                       ment marquées par la torture.
                       �����������������������������������������������������������������������������������������������������������������
                           Tant que perdurera l’impunité dans la présente affaire relative à
                       des Questions concernant l’obligation de poursuivre ou d’extrader, le
                       temps qui passe restera douloureux, bien plus que d’ordinaire, en
                       particulier pour ceux qui pâtissent de l’absence de justice humaine.
                       L’heure de cette dernière n’est pas celle des victimes.
                       �����������������������������������������������������������������������������������������������������������������
                           La situation est d’autant plus alarmante lorsque l’on considère la
                       nature des obligations susmentionnées qui sont à la charge des Etats
                       parties à la convention des Nations Unies contre la torture… » (Ibid.,
                       p. 187, 191, 192 et 194, par. 63, 75, 77 et 84.)
                    146. Les délais, souvent fort longs, dans le fonctionnement de la justice
                 humaine semblent traduire une indifférence face à la brièveté de la vie
                 humaine, au temps des êtres humains. Telle n’est cependant pas, semble-
                 t-il, la seule manière dont l’administration de la justice humaine, dans son
                     136 Voir, en ce sens, A. Boulesbaa, The UN Convention on Torture and the Prospects for

                 Enforcement, La Haye, Nijhoff, 1999, p. 227.
                     137 Le droit qu’il convient de préserver ici — le droit à la justice — est indissociablement

                 lié à la réparation (non pécuniaire).

                                                                                                                                   127




6 CIJ1033.indb 251                                                                                                                          28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 546

                 traitement de l’élément temporel, s’effectue à rebours des attentes des êtres
                 humains. L’invocation indue de la non-rétroactivité en ce qui concerne
                 certaines situations illégales continues faisant obstacle à l’accès à la justice
                 (voir infra) en est une illustration. Un autre exemple est celui de l’invoca-
                 tion indue de la prescription dans des situations du même type. Que ce soit
                 en amont ou en aval du processus, on se trouve ainsi confronté à une
                 injustice dans le traitement de l’élément temporel, sans qu’il soit tenu
                 compte de la gravité des violations du droit qui ont été commises ; cette
                 injustice s’exerce au détriment des êtres humains victimes.
                    147. En ce qui concerne M. Hissène Habré, la prescription a déjà, à
                 juste titre, été écartée dans le rapport de 2006 du Comité d’éminents
                 juristes africains (Union africaine) (par. 14). Selon moi, pareille invoca-
                 tion doit aussi être écartée en la présente espèce, pour les raisons que
                 j’exposerai dans la section XIV infra de la présente opinion individuelle.
                 En effet, il ne faut pas perdre de vue le fait que les personnes qui disent
                 avoir été victimes des atrocités perpétrées par le régime de M. Habré au
                 Tchad (1982-1990) attendent que justice soit rendue depuis plus de
                 vingt ans, et que, pour elles, il serait plus injuste encore de prolonger
                 davantage leur calvaire en créant de nouveaux obstacles à surmonter 138.
                 Il convient de remédier au regrettable décalage qui existe entre le temps
                 de la justice des hommes et le temps des êtres humains.
                    148. L’élément temporel ne saurait être traité d’une manière qui
                 engendre l’injustice. Certaines conceptions, qui se sont fait jour il y a fort
                 longtemps, dans un contexte historique radicalement différent de celui de
                 la présente affaire, ne peuvent y être transposées mécaniquement. Il
                 convient en outre de garder à l’esprit que le temps qui passe ne fera pas
                 disparaître les profondes blessures que la torture a infligées à la dignité
                 humaine. Pareilles blessures peuvent même se transmettre d’une généra-
                 tion à l’autre. Les victimes d’une violation aussi grave de leurs droits
                 naturels (que l’est la torture), qui se voient, de surcroît, refuser l’accès à la
                 justice (lato sensu, c’est-à-dire que justice n’est pas rendue), se trouvent
                 également victimes d’une violation continue (le déni de justice) dont il
                 convient de tenir compte dans son ensemble (sans l’assortir de limites
                 temporelles qui vident son caractère continu de sa substance 139), jusqu’à
                 ce que ladite violation cesse.
                    149. Le temps qui passe ne peut pas non plus entraîner l’impunité ; l’oubli
                 ne saurait être imposé, et ce, d’autant moins qu’est en cause une violation
                 des droits de l’homme et du droit international humanitaire aussi grave que
                 l’est la torture. L’impératif du respect de la dignité humaine l’emporte très
                 largement sur les arguments de non-rétroactivité ou de prescription. Il est

                     138 HRW, Le jugement de Hissène Habré : Le temps presse pour les victimes, vol. 19,

                 janvier 2007, no 2, p. 1, 14 et 19.
                     139 Sur la notion de « situation continue » dans la pensée juridique internationale, voir

                 l’affaire relative aux Immunités juridictionnelles de l’Etat (Allemagne c. Italie), demande
                 reconventionnelle, ordonnance du 6 juillet 2010, C.I.J. Recueil 2010 (I), opinion dissidente
                 de M. le juge Cançado Trindade, p. 352‑366, par. 55-94.

                                                                                                         128




6 CIJ1033.indb 253                                                                                               28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 547

                 grand temps de remédier au regrettable décalage qui existe entre le temps de
                 la justice des hommes et le temps des êtres humains. A cet égard, les articles 5,
                 paragraphe 2, 6, paragraphe 2, et 7, paragraphe 1, de la convention contre
                 la torture — qui sont étroitement liés — excluent tout retard injustifié ; si,
                 malgré ces prescriptions, pareils retards se produisent, cela constitue une
                 violation desdites dispositions. Or, ainsi que la Cour l’a estimé à juste titre,
                 c’est manifestement ce qui s’est produit en l’espèce en ce qui concerne les
                 articles 6, paragraphe 2, et 7, paragraphe 1, de la convention 140.
                    150. Il a déjà été indiqué que, dans sa décision du 19 mai 2006 en l’af-
                 faire Souleymane Guengueng et autres c. Sénégal, le Comité des Nations
                 Unies contre la torture avait considéré que le « délai raisonnable » dans
                 lequel l’Etat concerné aurait dû prendre les mesures nécessaires, en appli-
                 cation du principe de la compétence universelle énoncé à l’article 5, para-
                 graphe 2, de la convention contre la torture, était, à ce moment déjà,
                 « largement dépassé ». Compte tenu de ce retard prolongé, il en va de
                 même concernant l’article 6, paragraphe 2, de la convention contre la tor-
                 ture, qui dispose expressément que l’Etat partie concerné « procède immé-
                 diatement 141 à une enquête préliminaire en vue d’établir les faits ». Or, à ce
                 jour, cette enquête n’a pas été effectuée. Il en va aussi de même en ce qui
                 concerne la mesure — consistant à soumettre l’affaire aux autorités com-
                 pétentes pour l’exercice de l’action pénale —, là encore en vertu du prin-
                 cipe de compétence universelle, en application de l’article 7, paragraphe 1,
                 dudit instrument. A ce jour, cela non plus n’a pas été effectué.
                    151. Quoique la violation de l’article 5, paragraphe 2, ait cessé en 2007
                 avec l’adoption par le Sénégal de réformes législatives visant à mettre
                 son droit interne en conformité avec cette disposition, la violation des
                 articles 6, paragraphe 2, et 7, paragraphe 1, de ladite convention perdure.
                 Telles que je les conçois, ces dispositions ont pour objet de remédier au
                 regrettable décalage qui existe entre le temps de la justice des hommes et le
                 temps des êtres humains, et sont censées prévenir et interdire tout retard
                 injustifié. Le fait de ne pas se conformer à ces dispositions, comme c’est le
                 cas en l’espèce jusqu’à présent, perpétue ce regrettable décalage.
                    152. Cela est d’autant plus regrettable que l’existence de tout un cha-
                 cun est circonscrite par le temps, le temps existentiel. L’implacable pas-
                 sage du temps laisse son empreinte non seulement sur notre corps
                 vieillissant, mais aussi sur notre conscience. Fatalement, chacun d’entre
                 nous est davantage lié à son temps existentiel (qui ne peut pas être modi-
                 fié) qu’à l’espace où il vit (qui, lui, peut l’être) ; fatalement, nous vivons
                 tous dans les limites de notre temps propre, conscients que celui-ci pren-
                 dra fin. Si l’existence d’une personne est marquée par l’injustice dont elle
                 est victime et l’impunité des auteurs, elle aura l’impression, malgré toutes
                 ces atrocités, que rien ne s’est passé aux yeux du monde 142.
                     140Arrêt, points 4 et 5 du dispositif.
                     141Les italiques sont de moi.
                     142Voir Jean Améry, Levantar la Mano sobre Uno Mismo — Discurso sobre la Muerte
                 Voluntaria [Hand an sich legen — Diskurs über den Freitod, 1976], Valence, Pre-Textos,
                 2005 (rééd.), p. 67, 91-92 et 143.

                                                                                                  129




6 CIJ1033.indb 255                                                                                        28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 548

                    153. Vivre dans les limites de son temps propre peut donc se révéler
                 particulièrement douloureux si l’on est conscient de la brièveté de l’exis-
                 tence. Même lorsque aucun tort n’a été causé, il est difficile de vivre dans
                 le temps limité qui nous est accordé et d’accepter l’effet de ce temps qui
                 passe, implacablement, jusqu’au crépuscule de notre existence. Dans un
                 contexte d’injustice et d’indifférence, la conscience de l’écoulement du
                 temps existentiel est donc d’autant plus douloureuse ; en pareilles circons-
                 tances, la fuite du temps n’est pas loin de devenir proprement insuppor-
                 table. Une situation d’injustice prolongée et définitive peut ainsi — et ce
                 n’est pas rare — conduire les victimes de violations graves des droits de
                 l’homme au désespoir. Plus la violation est grave, plus ce risque est grand.
                 L’impunité constitue une violation supplémentaire des droits de l’homme.

                                 2. Faire en sorte que le temps œuvre pro victima
                    154. Dans le domaine du droit international des droits de l’homme, qui
                 est essentiellement orienté vers les victimes, l’élément temporel doit servir
                 à œuvrer pro victima. S’agissant du principe aut dedere aut judicare,
                 énoncé à l’article 7, paragraphe 1, de la convention contre la torture, le
                 volet aut judicare s’accompagne nécessairement, ainsi que cela a déjà été
                 indiqué, de l’exigence qu’il n’y ait pas de retard injustifié. L’extradition,
                 quant à elle, qui repose en grande partie sur l’existence d’instruments
                 conventionnels et l’interprétation qui en est donnée selon les circonstances
                 de chaque affaire, est vouée à demeurer largement discrétionnaire. Ce qui
                 apparaît très vite comme étant au cœur du cas d’espèce, c’est l’exigence
                 d’une enquête immédiate en vue d’établir les faits aux fins de l’exercice de
                 l’action pénale, obligation qui incombe à l’ensemble des Etats parties à la
                 convention contre la torture. L’obligation de poursuivre est également
                 mise en évidence par l’exigence d’incrimination en droit interne, énoncée
                 à l’article 4 de la convention contre la torture, de tous les actes de torture,
                 en prenant en considération leur « gravité ». L’extradition n’est envisagée
                 qu’en cas d’absence de poursuites.
                    155. A cet égard, l’arrêt qu’a récemment rendu la Cour de justice de la
                 CEDEAO (en 2010) ne peut être considéré comme faisant obstacle au
                 respect, par le Sénégal, des obligations qui lui incombent aux termes de
                 l’article 7 de la convention contre la torture. De fait, on peut d’abord
                 affirmer, comme le fait la Belgique 143, que cela fait des années que le
                 Sénégal ne respecte pas les obligations que lui impose cet instrument
                 (comme celles qui sont énoncées à l’article 7), et que tel était le cas bien
                 avant que l’arrêt de la Cour de la CEDEAO ne soit prononcé, en 2010 144.

                     143 CR 2012/3, 13 mars 2012, p. 17.
                     144 Il apparaît donc d’emblée qu’il n’est guère raisonnable de se prévaloir de ce
                 récent arrêt de la Cour de justice de la CEDEAO pour tenter de justifier ce manque-
                 ment persistant, d’ailleurs bien antérieur à ladite décision. De surcroît, le manquement
                 persistant du Sénégal à l’obligation aut dedere aut judicare, consacrée à l’article 7 de la
                 convention contre la torture, a entraîné le placement prolongé de M. Habré en résidence
                 sur­veillée depuis 2000, selon les Parties ; voir CR 2012/4, 15 mars 2012, p. 21, par. 7. Voir

                                                                                                          130




6 CIJ1033.indb 257                                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 549

                 A cet égard, je juge peu convaincante l’invocation réitérée par le Sénégal
                 (dans son contre-mémoire 145 et à l’audience 146) de prétendues difficultés
                 résultant de cette décision de la Cour de justice de la CEDEAO. Cela n’a
                 pas — et ne saurait avoir — d’incidence sur le respect des obligations
                 incombant au Sénégal au titre de la convention contre la torture.
                    156. De même, l’invocation de pareilles difficultés ne saurait à son tour
                 engendrer de nouveaux retards dans la réalisation de la justice. Une déci-
                 sion rendue par une juridiction internationale (la Cour de justice de la
                 CEDEAO) ne saurait empiéter sur l’exercice de la fonction judiciaire
                 d’une autre juridiction internationale (la présente Cour), qui s’acquitte de
                 sa tâche consistant à se prononcer sur l’interprétation et l’application de
                 la convention contre la torture — l’une des « conventions fondamentales »
                 des Nations Unies en matière de droits de l’homme —, et ce, afin de veil-
                 ler à ce que justice soit faite. Comme elle l’a affirmé à juste titre dans le
                 présent arrêt, « [l]a Cour considère que les obligations qui incombent au
                 Sénégal au titre de la convention ne sauraient être affectées par la décision
                 de la Cour de justice de la CEDEAO » (par. 111).
                    157. Je suis d’avis que les juridictions internationales coexistantes
                 ont pour mission commune de rendre la justice et de contribuer à l’ob­
                 jectif commun de réalisation de la justice. La décision d’une de ces juri­
                 dictions, quelle qu’elle soit, doit être considérée comme apportant sa
                 pierre à cet édifice commun, et non comme semant la discorde 147. En

                 également contre-mémoire du Sénégal, p. 3. Il est donc permis de penser que le retard pris
                 dans les poursuites (ou l’extradition) de M. Hissène Habré, tout en maintenant l’intéressé
                 en résidence surveillée (ce qui équivaut à une détention préventive), est contraire au droit
                 de celui-ci d’être jugé dans un délai raisonnable ; cela pose en outre aujourd’hui la ques-
                 tion de savoir si le Sénégal a jusqu’ici vraiment eu l’intention de poursuivre M. Hissène
                 Habré. Par ailleurs, les arguments relatifs à la question de la non-rétroactivité semblent
                 peu convaincants ; pour une critique de ces arguments, voir par exemple V. Spiga,
                 « Non-Retroactivity of Criminal Law : A New Chapter in the Hissène Habré Saga »,
                 Journal of International Criminal Justice, vol. 9 (2011), p. 5‑23 ; A. D. Olinga, « Les
                 droits de l’homme peuvent-ils soustraire un ex-dictateur à la justice ? L’affaire Hissène
                 Habré devant la Cour de Justice de la CEDEAO », Revue trimestrielle des droits de
                 l´homme, vol. 22, no 87 (2011), p. 735‑746 ; K. Neldjingaye, « The Trial of Hissène Habré
                 in Senegal and Its Contribution to International Criminal Law », Prosecuting ­International
                 Crimes in Africa (dir.publ., C. Murungu et J. Biegon), Pretoria/Afrique du Sud, Pretoria
                 University Law Press (PULP), 2011, p. 185‑196.
                     145 Contre-mémoire du Sénégal, vol. I, par. 67-70, 77, 85, 115-119, 176 et 241.
                     146 CR 2012/4, 15 mars 2012, par. 22, 42-43, 47, 51-53, 55-56, 58-59, 65, 69 et 71 ;

                 CR 2012/5, 16 mars 2012, par. 12.22, 16.16-18 et 20-21, et 27.11-12 ; CR 2012/7, 21 mars
                 2012, par. 14.26, 17.8 et 24.25-26.
                     147 Aussi convient-il de ne pas passer sous silence le fait que M. Hissène Habré est

                 en détention (en résidence surveillée) depuis un certain nombre d’années (CR 2012/5,
                 16 mars 2012, p. 21). La soumission de l’affaire aux autorités compétentes aux fins de
                 l’exercice de l’action pénale sans retard injustifié aurait ainsi permis d’éviter une situation
                 qui équivaut à une détention préventive pour une période extrêmement prolongée, sans
                 procès ; A. Boulesbaa, The UN Convention on Torture…, op. cit. supra note 136, p. 225, et
                 voir p. 226‑227, sur la question de la détention préventive et de ses conséquences sur les
                 droits de l’accusé. En l’espèce, le retard injustifié dans la soumission de l’affaire aux auto-
                 rités compétentes aux fins de l’exercice de l’action pénale a par conséquent aussi entraîné

                                                                                                           131




6 CIJ1033.indb 259                                                                                                 28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 550

                 l’occurrence, il existe une convergence, et non une divergence, du cor-
                 pus juris du droit international des droits de l’homme et du droit pénal
                 international, qui permet aux juridictions internationales de parvenir à
                 une interprétation et à une application appropriées de la convention.


                        XIV. L’élément temporel : réfutation de l’interprétation
                             régressive de la convention contre la torture

                      158. Selon moi, le paragraphe 99 du présent arrêt, dans lequel la Cour
                 reconnaît expressément que « l’interdiction de la torture relève du droit
                 international coutumier et [qu’]elle a acquis le caractère de norme impéra-
                 tive (jus cogens) », constitue l’un des passages les plus importants de cette
                 décision. Ma satisfaction aurait toutefois été plus grande si la Cour
                  s’était davantage attardée sur le sujet et avait développé son raisonnement
                  sur ce point particulier, comme elle pouvait et devait le faire, contribuant
                  ainsi au développement progressif du droit international. Dès le
                  ­paragraphe suivant, la Cour a cependant fait volte-face pour s’avancer
                   en eaux troubles et se livrer — ce que je déplore — à une interprétation
                   régressive de l’article 7, paragraphe 1, de la convention contre la
                   torture.
                      159. En tout état de cause, la Cour ne s’est pas, jusqu’à présent, mon-
                   trée très au fait du jus cogens, et elle n’a guère semblé disposée à approfon-
                 dir le sujet ; il a fallu plus de soixante ans pour qu’elle reconnaisse
                 simple­ment son existence, alors même qu’il s’agit d’une des caractéris-
                 tiques prin­cipales du droit international contemporain. De fait, aussitôt
                 après avoir déterminé que l’interdiction de la torture découlant du droit
                 international coutumier était une expression du jus cogens (arrêt, par. 99),
                 la Cour s’est lancée, sponte sua, dans une réflexion sur la non-rétroactivité
                 des dispositions conventionnelles. Ce faisant (ibid., par. 100-104), elle a
                 ­introduit une confusion inutile — voire une contradiction — dans son
                  propre raisonnement.
                      160. La Cour a agi ainsi sponte sua, sans qu’il lui ait été demandé, ni
                  par la Belgique, ni par le Sénégal, de se prononcer sur ce point, qui ne
                  figure d’ailleurs pas dans la convention contre la torture. Elle a agi ainsi
                  en dépit du fait que la convention contre la torture, contrairement à
                  d’autres traités, ne prévoit ni ne comporte de limite temporelle ou d’indi-
                 cation expresse de non-rétroactivité. Elle l’a fait en choisissant de se réfé-

                 une prolongation déraisonnable de la détention préventive de M. Hissène Habré, ce qui
                 est contraire à certains postulats fondamentaux propres au droit international des droits
                 de l’homme ; voir par exemple l’article 14, paragraphe 3, du Pacte international relatif aux
                 droits civils et politiques, qui prévoit le droit d’« être jugé sans retard excessif ». De plus,
                 le principe aut dedere aut judicare (particulièrement l’obligation aut judicare), énoncé à
                 l’article 7, paragraphe 1, de la convention contre la torture, interdit tout retard injustifié,
                 qui serait contraire à l’objet et à la finalité de la convention ; voir à cet effet J. H. Burgers
                 et H. Danelius, The United Nations Convention against Torture, Dordrecht, Nijhoff, 1988,
                 p. 137, et voir également note 136 supra.

                                                                                                             132




6 CIJ1033.indb 261                                                                                                   28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 551

                 rer à une décision ancienne (datant de 1989) du Comité des Nations Unies
                 contre la torture qui correspondait à son raisonnement, tout en négli-
                 geant ou en n’appréciant pas à leur juste valeur certaines décisions ren-
                 dues plus récemment par le Comité a contrario sensu, dans lesquelles
                 celui-ci infirmait sa décision antérieure.
                    161. La Cour s’est ainsi référée — en y souscrivant — (arrêt, par. 101)
                 à une décision ancienne rendue par le Comité des Nations Unies contre la
                 torture (du 23 novembre 1989) en l’affaire O. R. et autres c. Argentine,
                 dans laquelle le Comité avait estimé que la convention contre la torture
                 ne trouvait pas à s’appliquer à des actes de torture qui auraient été com-
                 mis avant son entrée en vigueur à l’égard de l’Argentine 148. Or, le Comité
                 a, depuis lors, toujours adopté une approche différente, ainsi que l’illus­
                 trent deux affaires plus récentes. Ainsi, en 2003, dans l’affaire Bouab­
                 dallah Ltaief c. Tunisie, il a pris en considération des allégations d’actes
                 de torture qui auraient été commis en 1987, et ce, bien que la convention
                 ne soit entrée en vigueur à l’égard de la Tunisie qu’en 1988 149. Autrement
                 dit, il n’a pas établi de distinction entre les actes qui auraient été commis
                 avant l’entrée en vigueur de cet instrument à l’égard de la Tunisie et les
                 faits qui auraient été commis après cette date.
                    162. De même, plus récemment, dans l’affaire Souleymane Guengueng
                 et autres c. Sénégal 150 de 2006 — dont le contexte factuel était similaire à
                 celui de la présente espèce —, le Comité n’a, là encore, fait aucune distinc-
                 tion entre les faits qui auraient eu lieu avant l’entrée en vigueur de la
                 convention à l’égard du Sénégal et ceux qui se seraient déroulés après. Il
                 est donc permis de considérer que l’approche plus récente du Comité,
                 qu’illustrent ces deux décisions de 2003 et de 2006, a consisté à appliquer
                 la convention contre la torture sans établir de distinction entre des actes
                 qui se seraient déroulés avant l’entrée en vigueur de la convention à
                 l’égard de l’Etat défendeur et des actes qui se seraient déroulés après cette
                 date.
                    163. Le fait est que les décisions plus récentes du Comité contre la tor-
                 ture ne viennent pas étayer le raisonnement de la Cour sur ce point spéci-
                 fique. En outre, celle-ci a négligé les réponses données par les Parties à
                 une question qui leur avait été adressée par la Cour en audience publique,
                 ou ne leur a pas accordé le poids qu’il convenait. Dans sa réponse, la
                 Belgique a en effet rappelé l’objet et le but de la convention contre la tor-

                    148 Comité contre la torture, affaire O. R. et autres c. Argentine, communications

                 nos 1/1988, 2/1988 et 3/1988, décision du 23 novembre 1989, par. 7.3, Documents officiels
                 de l’Assemblée générale, 45e session, supplément no 44 (Nations Unies, doc. A/45/44),
                 annexe V, p. 108, par. 7.2-7.4 et 8.
                    149 Comité contre la torture, affaire Bouabdallah Ltaief c. Tunisie, communication

                 no 189/2001, décision du 14 novembre 2003, Documents officiels de l’Assemblée générale,
                 59e session, supplément no 44 (Nations Unies, doc. A/59/44), annexe VII, p. 207, par. 1.2,
                 2.1 et 10.1-10.9.
                    150 Comité contre la torture, affaire Souleymane Guengueng et autres c. Sénégal,

                 com­munication no 181/2001, convention des Nations Unies contre la torture (Nations
                 Unies, doc. C/36/D/181/2001), décision du 19 mai 2006. Et voir section III supra.

                                                                                                      133




6 CIJ1033.indb 263                                                                                            28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 552

                 ture, ainsi que les deux affaires plus récemment tranchées par le Comité
                 (les affaires Bouabdallah Ltaief et Souleymane Guengueng, voir supra), et
                 soutenu, quant aux obligations procédurales, énoncées à l’article 7 de la
                 convention contre la torture, que
                           « [i]l n’y a[vait] rien d’inhabituel à ce que ces obligations de procé-
                           dure soient appliquées à des crimes commis avant l’entrée en vigueur
                           des dispositions en question. Rien dans le texte de la convention, ni
                           dans les règles relatives à l’interprétation des traités, n’exclut que
                           l’article 7 s’applique aux auteurs présumés d’infractions se trouvant
                           sur le territoire d’un Etat partie après l’entrée en vigueur dudit ins-
                           trument à l’égard de cet Etat, au seul motif que les infractions en
                           cause ont été commises avant cette date. Pareille interprétation serait
                           contraire à l’objet et au but de la convention … [L]es obligations
                           procédurales qui incombent au Sénégal ne sont pas conditionnées
                           ratione temporis par la date des actes de torture allégués… Cela ne
                           revient pas à appliquer rétroactivement la convention aux omissions
                           du Sénégal. L’ensemble de ces omissions a en effet eu lieu après que
                           les deux Etats, la Belgique et le Sénégal, sont devenus parties à cet
                           instrument, se trouvant ainsi réciproquement liés par les obligations
                           procédurales qui y sont énoncées. » 151
                   164. De même, dans sa réponse, le Sénégal — ce qui est tout à son
                 honneur — a reconnu l’importance des obligations « devant s’imposer à
                 tous les Etats » en matière de « répression de crimes graves du droit inter-
                 national », tels que ceux commis en violation de l’interdiction de la
                 torture. S’agissant des obligations procédurales au titre de l’article 7,
                 ­
                 paragraphe 1, de la convention contre la torture, le Sénégal a ajouté que
                           « [i]l ne ni[ait] pas, au demeurant, que l’obligation prévue à ladite
                           convention puisse s’appliquer aux infractions prétendument com-
                           mises avant le 26 juin 1987, date d’entrée en vigueur, pour le Sénégal,
                           de la convention » 152.
                    165. Ce nonobstant, la Cour a imposé une limitation temporelle contra
                 legem à l’obligation de poursuivre énoncée à l’article 7, paragraphe 1, de
                 la convention contre la torture (arrêt, par. 100, in fine), négligeant à cet
                 égard d’autres éléments encore. Ainsi n’a-t-elle pas tenu compte de ce
                 que les cas de pratique systématique de la torture correspondaient à des
                 situations continues de violation de la convention contre la torture 153,

                    151 Questions posées aux Parties par des membres de la Cour au terme de l’audience

                 du 16 mars 2012 : compilation des réponses orales et écrites et des observations écrites sur
                 lesdites réponses, BS-2012/39, 17 avril 2012, p. 50‑52, par. 49 et 52.
                     152Ibid., p. 52.
                     153Au sujet de la notion de « situation continue » dans la pensée juridique internatio-
                 nale, voir l’affaire relative aux Immunités juridictionnelles de l’État (Allemagne c. Italie),
                 demande reconventionnelle, ordonnance du 6 juillet 2010, C.I.J. Recueil 2010 (I), opinion
                 dissidente du juge Cançado Trindade, p. 354‑366, par. 60-94.

                                                                                                          134




6 CIJ1033.indb 265                                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 553

                 qui doivent être considérées comme un ensemble, sans être assorties de
                 limites temporelles qui vident le caractère continu de sa substance, et ce,
                 jusqu’à ce qu’elles cessent. La Cour n’a pas non plus tenu compte de ce
                 que les approches en matière de non-rétroactivité n’étaient pas tout à
                 fait les mêmes en droit pénal interne et en droit pénal international
                 contemporain.
                    166. La Cour n’a pas davantage tenu compte du fait que l’argument de
                 la non-rétroactivité devient sans objet dès lors que les crimes de torture
                 n’étaient déjà interdits par le droit international coutumier (comme c’est
                 le cas en l’espèce) au moment où ils ont été commis de façon répétée ou
                 systématique. Enfin — et pour résumer — elle a suivi, sur ce point parti-
                 culier, un raisonnement typiquement volontariste, centré sur la volonté
                 des Etats, dans les strictes et statiques limites de la dimension interéta-
                 tique. Or, il se trouve que la convention contre la torture (le droit appli-
                 cable en l’espèce) est davantage centrée sur les êtres humains persécutés,
                 qui ont besoin de protection. Cet instrument se caractérise également par
                 le souci de garantir la non-répétition des crimes de torture et, à cette fin,
                 met l’accent sur la lutte contre l’impunité. La conscience humaine prévaut
                 sur la volonté des Etats.
                    167. En ce qui concerne sa compétence, la Cour a adopté une approche
                 négative ou restrictive. S’agissant de l’article 5, paragraphe 2, de la
                 convention contre la torture, l’élément qui fait ici défaut est l’objet du
                 différend sur lequel cette compétence pourrait être exercée ; selon moi, la
                 Cour conserve néanmoins la compétence, autrement dit le pouvoir ou la
                 faculté de dire le droit (de rendre la justice), de se prononcer sur la
                 convention contre la torture en déterminant, notamment, que le différend
                 relatif à l’article 5, paragraphe 2, a cessé, mais en tenant compte — comme
                 elle l’a fait (arrêt, par. 48) — des conséquences de ce différend dans le
                 cadre de son examen des violations, par l’Etat défendeur, des articles 6,
                 paragraphe 2, et 7, paragraphe 1, de la convention contre la torture. Il est
                 en effet incontestable que les trois dispositions précitées sont étroitement
                 liées. De même, la Cour demeure compétente pour se prononcer sur l’in-
                 terdiction de la torture en droit international coutumier, qui en est le
                 corollaire. Ce point doit être clarifié.
                    168. En conséquence, il ne serait pas conforme à l’objet et au but de la
                 convention contre la torture que les auteurs présumés de pareils actes
                 puissent se soustraire à l’application dudit instrument lorsqu’ils se
                 trouvent dans un Etat à l’égard duquel celui-ci n’est entré en vigueur
                 qu’après la perpétration des crimes allégués (du fait de la limite tempo-
                 relle que la Cour a, malheureusement, discernée à l’article 7, para-
                 graphe 1). Pire encore, bien qu’il soit à juste titre reconnu dans le présent
                 arrêt que l’interdiction de la torture a acquis le caractère de norme de
                 jus cogens (ibid., par. 99), la Cour omet, aussitôt après, de tirer les consé-
                 quences qui en découlent nécessairement, en limitant indûment le champ
                 d’application temporel de la convention contre la torture. Ce faisant, elle
                 persiste à négliger ou à ignorer le caractère continu d’une situation consti-
                 tutive d’une violation du jus cogens.

                                                                                           135




6 CIJ1033.indb 267                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 554

                      XV. Un nouveau chapitre en matière de justice réparatrice ?

                    169. Ces développements me conduisent au dernier thème que j’abor-
                 derai dans la présente opinion individuelle. De nos jours, on assiste à une
                 prise de conscience grandissante de la souffrance des victimes de viola-
                 tions graves de leurs droits naturels ; une attention croissante y est portée,
                 ainsi qu’au devoir de réparation corrélatif, ce qui démontre que cette
                 question dans son ensemble est aujourd’hui devenue une préoccupation
                 légitime de la communauté internationale, les victimes individuelles étant
                 considérées comme des membres de l’humanité tout entière. Le droit
                 international des droits de l’homme a grandement contribué à cette prise
                 de conscience. Le droit pénal international contemporain appelle lui aussi
                 l’attention sur le devoir de réparation envers les personnes qui souffrent
                 dans leur quête de réalisation de la justice.
                    170. Beaucoup a été écrit sur la justice réparatrice, et je n’ai pas l’inten-
                 tion, dans la présente opinion individuelle, de passer en revue les diffé-
                 rents courants de pensée en la matière. La question ne saurait cependant
                 être passée sous silence et une observation mérite, selon moi, d’être for-
                 mulée. D’un point de vue historique, on trouve des éléments de justice
                 réparatrice dans la présence, depuis les traditions juridiques et culturelles
                 les plus anciennes jusqu’à l’époque moderne, de la réparation due aux
                 victimes d’actes illégaux, en vue de permettre leur réadaptation mais aussi
                 de prévenir les représailles ou la vengeance personnelle. Tandis que l’ad-
                 ministration de la justice était progressivement placée sous le contrôle de
                 l’Etat central (au Moyen Age), la réparation a progressivement fait place
                 à la justice rétributive, tendance qui a prévalu au XVIIIe siècle avec la
                 multiplication des codes de droit pénal, dans lesquels l’accent était mis sur
                 la sanction des auteurs plutôt que sur la réparation à accorder aux vic-
                 times individuelles 154.
                    171. La justice réparatrice s’est alors peut-être affaiblie, mais elle n’a
                 pas disparu. Vers le milieu du XXe siècle (à partir des années 1960), avec
                 l’émergence de la victimologie 155, elle a en effet recommencé à attirer l’at-
                 tention et à gagner en importance. Tout au long de la seconde moitié du
                 XXe siècle, l’évolution considérable du corpus juris du droit international
                 des droits de l’homme, essentiellement centré sur les victimes, a favorisé
                 l’émergence du nouveau courant de justice réparatrice, attentif à la néces-
                 saire réadaptation des victimes (de torture). L’essor sans précédent qu’a
                 connu ce courant dans le domaine de la justice pénale internationale
                 — en ce qui concerne les crimes internationaux les plus graves — incite à
                 se demander si l’on assiste à l’écriture d’un nouveau chapitre en matière
                 de justice réparatrice.


                    154 I. Bottigliero, Redress for Victims of Crimes under International Law, Leyde,

                 Nijhoff, 2004, p. 13‑24, et voir p. 25, 27 et 35-38.
                    155 CIADH, affaire Tibi c. Equateur, arrêt du 7 septembre 2004, opinion individuelle de

                 M. le juge A. A. Cançado Trindade, par. 16-17.

                                                                                                      136




6 CIJ1033.indb 269                                                                                            28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 555

                    172. Si tel était le cas, compte tenu de la gravité desdits crimes internatio-
                 naux, tels que le crime de torture, l’on assisterait probablement aujourd’hui
                 à la coexistence d’éléments propres à la justice réparatrice et à la justice
                 rétributive, en réaction aux violations particulièrement graves et systéma-
                 tiques des droits des victimes. La réalisation de la justice apparaît, somme
                 toute, comme une forme de la réparation en tant que telle, permettant
                 — dans la mesure du possible — la réadaptation des victimes (de torture).
                 A cet égard, je préciserai simplement que je ne conçois pas la justice répara-
                 trice comme étant nécessairement liée à la réconciliation ; cette dernière peut
                 difficilement être imposée aux victimes d’actes de torture, mais ne peut venir
                 que de ces victimes elles-mêmes 156, spontanément, chacune d’elles ayant un
                 psychisme unique et des réactions différentes des autres. L’on ne saurait, en
                 la matière, faire de généralisations. Selon moi, la justice réparatrice doit
                 nécessairement être centrée sur la réadaptation des victimes de torture, de
                 sorte qu’il leur devienne supportable d’entretenir des relations avec leurs
                 semblables et, en définitive, de continuer à vivre en ce monde.
                    173. L’importance de la justice réparatrice se trouve accrue dans les
                 cas de violations graves et systématiques des droits de l’homme et de l’in-
                 tégrité des êtres humains, telles que cette pratique abominable qu’est la
                 torture. La réparation accordée aux victimes prévoit naturellement leur
                 réadaptation. L’(ancienne) Commission des droits de l’homme des
                 Nations Unies a ainsi elle-même reconnu, dans sa résolution 2003/72
                 (du 25 avril 2003), que, en cas de graves violations des droits de l’homme,
                 « la divulgation des souffrances des victimes de violations des droits de
                 l’homme et l’établissement de la vérité sur les auteurs de ces violations »
                 (ainsi que leurs complices) étaient des « mesures essentielles » pour la réa-
                 daptation des victimes (par. 8).
                    174. Il convient de garder à l’esprit que le caractère réparateur de la
                 compensation due aux victimes est désormais reconnu non seulement dans
                 le droit international des droits de l’homme, mais aussi en droit pénal
                 international contemporain (voir le Statut de Rome de la CPI). La ques-
                 tion à l’examen pourrait cependant connaître de nouveaux développe-
                 ments, étant donné la vulnérabilité des victimes et la gravité des souffrances
                 qui leur sont infligées. En ce qui concerne la présente espèce, c’est l’être
                 humain, la personne persécutée, qui occupe la place centrale, et non l’Etat.


                                      XVI. Épilogue : réflexions finales

                   175. Il ressort des faits établis en la présente espèce que le régime de
                 M. Hissène Habré au Tchad (1982-1990) a fait un nombre considérable
                 de victimes, qu’elles aient été assassinées ou détenues arbitrairement et

                    156 A. A. Cançado Trindade, El Ejercicio de la Función Judicial Internacional — Memo-

                 rias de la Corte Interamericana de Derechos Humanos, Belo Horizonte/Brésil, Ed. Del Rey,
                 2011, annexe II : « Responsabilidad, Perdón y Justicia como Manifestaciones de la
                 Conciencia Jurídica Universal », p. 267‑288.

                                                                                                    137




6 CIJ1033.indb 271                                                                                          28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 556

                 torturées. L’interdiction absolue de la torture — qui relève du jus cogens,
                 ainsi que la Cour elle-même l’a reconnu dans le présent arrêt — et les
                 obligations découlant d’une « convention fondamentale des droits de
                 l’homme » des Nations Unies telle que la convention contre la torture ne
                 sont pas de simples obligations de moyen ou de comportement ; selon
                 moi, elles ne peuvent être que des obligations de résultat, étant donné que
                 nous nous trouvons ici dans le domaine des normes impératives de droit
                 international, du jus cogens, qui génère des obligations erga omnes partes
                 au titre de la convention contre la torture.
                    176. Aux graves violations initiales des droits de l’homme s’ajoute une
                 violation supplémentaire : le caractère continu du défaut d’accès à la jus-
                 tice des victimes et de l’impunité des auteurs des actes de torture (ainsi
                 que de leurs complices). Cette situation illicite continue constitue une vio-
                 lation de la convention des Nations Unies contre la torture et de l’inter-
                 diction de la torture en droit international coutumier. Puisse le présent
                 arrêt, dans lequel sont établies les violations des articles 6, paragraphe 2,
                 et 7, paragraphe 1, de la convention contre la torture, et est confirmée
                 l’obligation de poursuivre qui y est prescrite, contribuer à combler le
                 regrettable décalage qui existe entre le temps de la justice des hommes et
                 le temps des êtres humains. Il serait temps que cela advienne. Le temps
                 doit servir à œuvrer pro persona humana, pro victima.
                    177. En cette deuxième décennie du XXIe siècle — et après un temps
                 bien trop long —, le principe de la compétence universelle, tel qu’énoncé
                 dans la convention contre la torture (art. 5, par. 2, et art. 7, par. 1), appa-
                 raît pétri de l’idéal d’une justice universelle, sans limites dans le temps (ni
                 dans un sens ni dans l’autre) ou dans l’espace (ce principe ignorant les
                 frontières). De surcroît, il transcende la dimension interétatique, puisqu’il
                 vise à garantir non pas les intérêts des Etats pris individuellement, mais
                 les valeurs fondamentales partagées par la communauté internationale
                 dans son ensemble. Pareille évolution n’a rien d’extraordinaire si l’on se
                 rappelle que, d’un point de vue historique, le droit international lui-même
                 précède la dimension interétatique, ainsi, d’ailleurs, que les Etats eux-
                 mêmes. Ce qui doit l’emporter, c’est l’impératif de justice universelle, qui
                 s’inscrit dans le droit-fil de la pensée naturaliste 157. Le principe de compé-
                 tence universelle, tel qu’il est entendu aujourd’hui, dévoile de nouveaux et
                 plus vastes horizons.
                    178. Nous y retrouvons le droit international universaliste, le jus gen-
                 tium de notre époque 158, qui n’est pas sans rappeler le totus orbis de Fran-
                 cisco de Vitoria et le societas generis humani d’Hugo Grotius. Le jus cogens

                    157 Au sujet de l’influence des doctrines de droit naturel, voir notamment, par exemple,

                 M. Henzelin, Le principe de l’universalité en droit pénal international — Droit et obligation
                 pour les Etats de poursuivre et juger selon de principe de l´universalité, Bâle/Genève/Munich/
                 Bruxelles, Helbing & Lichtenhahn/Faculté de droit de Genève/Bruylant, 2000, p. 81‑119,
                 349-350 et 450.
                    158 Voir A. A. Cançado Trindade, « International Law for Humankind : Towards a

                 New Jus Gentium — General Course on Public International Law — Part I », Recueil des
                 cours de l’Académie de droit international de La Haye, vol. 316 (2005), p. 432‑439.

                                                                                                          138




6 CIJ1033.indb 273                                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 557

                 s’y affirme dans l’interdiction absolue de la torture, et il est impératif de
                 poursuivre et de juger les crimes internationaux — tels que la tor-
                 ture — qui heurtent la conscience de l’humanité. En dernière analyse, la
                 torture est reconnue aujourd’hui comme étant une grave violation du
                 droit international des droits de l’homme et du droit pénal international,
                 interdite par le droit international conventionnel et coutumier ; lorsqu’elle
                 est pratiquée de façon systématique, il s’agit d’un crime contre l’huma-
                 nité. Voilà qui transcende le vieux paradigme de la souveraineté des Etats :
                 les victimes individuelles sont désormais prises en compte en ce qu’elles
                 appartiennent au genre humain, lequel s’élève, choqué par le caractère
                 pervers et inhumain de la torture.
                    179. L’avènement du droit international des droits de l’homme a favorisé
                 le développement de la personnalité et de la responsabilité juridiques inter-
                 nationales, ainsi que l’évolution des réparations (sous leurs formes diverses)
                 dues aux victimes de violations des droits de l’homme. J’ai abordé cet impor-
                 tant développement — auquel je fais référence ici — dans l’opinion indivi-
                 duelle que j’ai récemment jointe à l’avis consultatif de la Cour sur le
                 Jugement no 2867 du Tribunal administratif de l’Organisation inter­nationale
                 du Travail sur requête contre le Fonds international de développement agricole
                 (C.I.J. Recueil 2012 (I), p. 51-93, par. 1-118). Ce développement a une inci-
                 dence directe sur les réparations dues aux victimes de torture.
                    180. En la présente espèce, il convient de garder à l’esprit la souffrance
                 et les besoins de ces victimes. Leur réadaptation joue ici un rôle important
                 en faisant émerger une conception nouvelle de la justice réparatrice. Cette
                 notion, dont les racines sont anciennes (puisqu’elle remonte à plusieurs
                 millénaires et a très tôt trouvé son expression dans les traditions cultu-
                 relles et juridiques à travers le monde), semble en effet connaître
                 aujourd’hui un nouvel essor, dû à la reconnaissance des faits suivants :
                 a) un crime tel que la torture, pratiqué de façon systématique, a de pro-
                 fondes conséquences non seulement sur les victimes et leurs proches, mais
                 aussi sur le milieu social concerné ; b) la sanction des auteurs ne peut être
                 dissociée de la réadaptation des victimes ; c) il devient capital de tenter
                 d’apaiser les souffrances infligées aux victimes ; d) sur l’échelle des valeurs,
                 la réparation du mal qui a été causé est plus importante que la seule sanc-
                 tion ; et e) c’est la victime, l’être humain, qui est au centre du processus
                 juridique, et non l’Etat (détenteur du monopole des sanctions).
                    181. De par l’attribution d’une place centrale aux victimes indivi-
                 duelles, et non à leur Etat, la perspective interétatique traditionnelle se
                 trouve dépassée. Si tel n’était pas le cas, le domaine à l’examen n’aurait
                 guère évolué. La lutte contre l’impunité s’accompagne d’efforts en vue de
                 la réadaptation des victimes. La réalisation de la justice, assortie de la
                 reconnaissance judiciaire des souffrances infligées aux victimes, constitue
                 une forme de réparation à laquelle celles-ci ont droit. Il s’agit là d’un
                 impératif, qui nous fait passer du jus dispositivum au jus cogens.
                    182. Associé aux principes généraux du droit qui consacrent des
                 valeurs communes et supérieures partagées par la communauté inter­
                 nationale dans son ensemble, le jus cogens confère une dimension éthique

                                                                                             139




6 CIJ1033.indb 275                                                                                  28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. cançado trindade) 558

                 au nouveau jus gentium, le droit international de l’humanité. En interdi-
                 sant la torture en toutes circonstances, le jus cogens existe bel et bien pour
                 bénéficier aux êtres humains et, en définitive, à l’humanité tout entière. La
                 torture est totalement interdite, sous toutes ses formes, quels que soient
                 les néologismes trompeurs et délétères inventés et utilisés pour tenter de
                 tourner cette interdiction.
                    183. Dans le contexte susmentionné du passage du jus dispositivum au
                 jus cogens, l’interdiction absolue de la torture ne souffre aucune limitation
                 dans le temps ou dans l’espace : elle n’est assortie d’aucune limite tempo-
                 relle (puisqu’elle relève également du droit international coutumier) et
                 découle d’une norme impérative de droit international universaliste. Le
                 jus cogens s’est développé et affirmé. Il a en outre vu s’étendre son contenu
                 matériel, grâce à la sensibilisation de la conscience juridique universelle et
                 au soutien résolu d’un courant clairvoyant de la théorie juridique inter­
                 nationale, qui n’a pas tardé à écarter les limitations et l’aveuglement (spa-
                 tial et temporel) du positivisme juridique, tout en se débarrassant de la
                 myopie et de l’illusion du prétendu « réalisme ».
                    184. Enfin, et ce n’est pas le moins important, l’émancipation de l’indi-
                 vidu par rapport à son Etat constitue, à mon sens, l’héritage essentiel de
                 la consolidation du droit international des droits de l’homme — et, d’ail-
                 leurs, de la pensée juridique internationale — dans la seconde moitié du
                 XXe siècle ; il s’agit là d’une authentique et rassurante révolution juri-
                 dique. Le droit pénal international contemporain, en faisant porter son
                 attention sur les individus (les tortionnaires et leurs victimes), tient compte
                 de cette émancipation. Les droits individuels, mais aussi les devoirs corré-
                 latifs des Etats (de protection, d’enquête, de poursuite, de sanction et de
                 réparation), émanent directement du droit international. A cet égard, les
                 prima principia (les principes généraux de droit), parmi lesquels les prin-
                 cipes d’humanité et de respect de la dignité inhérente à la personne
                 humaine, revêtent une importance cruciale. Celle-ci est rappelée dans la
                 convention contre la torture des Nations Unies 159. Ainsi, une composante
                 éthique a pu être préservée et, enfin, intégrée au jus gentium de notre
                 époque.

                                               (Signé) Antônio Augusto Cançado Trindade.




                     159   Deuxième alinéa du préambule.

                                                                                            140




6 CIJ1033.indb 277                                                                                 28/11/13 12:50

